 



Exhibit 10.2
ASSET TRANSFER AGREEMENT
By and Between
NUMONYX HOLDINGS B.V.,
NUMONYX B.V.,
and
INTEL CORPORATION
Dated as of March 30, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
INTEL ASSET TRANSFER AGREEMENT
    i  
ARTICLE I DEFINITIONS
    6  
1.1 Definitions
    6  
1.2 Defined Terms Generally
    7  
ARTICLE II Transfer Of Assets
    7  
2.1 Intel Transferred Assets
    7  
2.2 Intel Excluded Assets
    9  
2.3 Intel Transferred Liabilities
    10  
2.4 Intel Excluded Liabilities
    11  
2.5 Assignment of Contracts and Rights
    12  
2.7 Minimum Inventory
    15  
2.8 Intel Transferred Employee Liabilities
    16  
2.9 Capital Expenditures
    17  
2.10 Deliveries by Holdings
    18  
2.11 Pre Closing Deliveries by Intel
    19  
2.12 Closing
    19  
2.13 Post Closing Registrations and Confirmations
    20  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF INTEL
    20  
3.1 Existence and Good Standing
    20  
3.2 Authorization and Enforceability
    21  
3.3 Governmental Authorization
    21  
3.4 Non-Contravention
    21  
3.5 Personal Property
    22  
3.6 Real Property
    22  

2



--------------------------------------------------------------------------------



 



              Page
3.7 Litigation
    23  
3.8 Intel Transferred Contracts and Consents
    23  
3.9 Compliance with Applicable Laws
    23  
3.10 Tax Matters
    24  
3.11 Intellectual Property
    26  
3.12 Employee Matters
    27  
3.13 Financial Information
    28  
3.14 Absence of Certain Changes
    28  
3.15 Environmental Matters
    29  
3.16 Product Warranties
    30  
3.17 Transferred Assets
    30  
3.18 Customers
    31  
3.19 Insurance
    31  
3.20 Inventories
    31  
3.21 Advisory Fees
    31  
3.22 Representations Regarding Intel Transferred Entities and Intel Transferred
Interests
    31  
3.23 Investment Representations
    32  
3.24 Disclaimer of Warranties
    33  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND NUMONYX
    33  
4.1 Existence and Good Standing
    33  
4.2 Authorization and Enforceability
    34  
4.3 Non-Contravention
    34  
4.4 Capitalization
    34  
4.5 Valid Issuance of Shares
    35  

3



--------------------------------------------------------------------------------



 



              Page
4.6 Exempt Offering
    36  
4.7 Lack of Registration Rights and Voting Agreements
    36  
4.8 Reliance
    36  
ARTICLE V COVENANTS
    37  
5.1 Access to Information
    37  
5.2 Compliance with Terms of Governmental Approvals and Consents
    37  
5.3 Use of Marks
    38  
5.4 Cooperation in Third Party Litigation
    38  
5.5 Assignments
    38  
5.6 Reasonable Efforts
    39  
5.7 Allocation of Non-Tax Operating Expenses
    39  
5.8 Tax Matters
    39  
5.9 Accounts Receivable
    43  
5.10 Accounts Payable
    43  
5.11 Employees
    44  
5.12 Protection of Privacy
    46  
5.13 Export Compliance
    47  
5.14 Satisfaction of Intel Pre-Closing Product Obligations
    47  
5.15 Additional Intel Financial Statements
    47  
5.16 Settlement of Claims
    48  
5.17 Retained Equipment and D2 Equipment
    48  
5.18 Master Agreement Covenants
    50  
5.19 Further Assurances
    50  
5.20 Outstanding Checks; Bank Accounts
    50  
5.21 Release of Liens
    51  

4



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI INDEMNIFICATION
    51  
6.1 General Survival
    51  
6.2 Indemnification
    51  
6.3 Manner of Indemnification
    54  
6.4 Third-Party Claims
    54  
6.5 Exclusive Remedy and Waiver and Release of Certain Claims
    55  
6.6 Subrogation
    56  
6.7 Damages
    56  
6.8 Environmental Indemnification Procedures
    56  
ARTICLE VII MISCELLANEOUS
    58  
7.1 Notices
    58  
7.2 Amendments; Waivers
    61  
7.3 Expenses
    61  
7.4 Successors and Assigns
    62  
7.5 Governing Law
    62  
7.6 Counterparts; Effectiveness
    62  
7.7 Entire Agreement
    62  
7.8 Captions
    62  
7.9 Severability
    62  
7.10 Dispute Resolution
    62  
7.11 Submission to Jurisdiction; Waiver of Jury Trial
    65  
7.12 Third Party Beneficiaries
    65  
7.13 Specific Performance
    65  
7.14 No Presumption Against Drafting Party
    66  

5



--------------------------------------------------------------------------------



 



INTEL ASSET TRANSFER AGREEMENT
     THIS INTEL ASSET TRANSFER AGREEMENT (the “Intel Asset Transfer Agreement”
and, as referred to herein, this “Agreement”), dated as of March 30, 2008, is by
and between Intel Corporation, a Delaware corporation (“Intel”), Numonyx
Holdings B.V., a company with limited liability organized under the laws of The
Netherlands (“Holdings”), and Numonyx B.V., a company with limited liability
organized under the laws of The Netherlands and wholly owned subsidiary of
Holdings (“Numonyx”). Intel, Holdings and Numonyx are sometimes referred to
herein as the “Parties” and each individually as a “Party.”
     A. Intel desires to transfer, and to cause certain of its Affiliates to
transfer (Intel and such Affiliates, collectively, the “Intel Transferors”) to
Holdings and its Affiliates, and Holdings desires to acquire, and to cause its
Affiliates to acquire, from Intel and such Intel Affiliates, the Intel
Transferred Assets in consideration for the Intel Consideration on the terms and
conditions set forth in this Agreement.
     B. Intel, ST and the FP Parties entered into that certain Amended and
Restated Master Agreement, dated March 30, 2008, that provides, among other
things, for the simultaneous consummation of the transactions contemplated by
this Agreement, the ST Asset Contribution Agreement, the FP Purchase Agreement
and the Note Agreement, subject to the terms and conditions set forth in such
agreements and the Master Agreement.
     C. On the Closing Date, and subject to the Closing, Intel Singapore will
purchase and accept from Holdings the Intel Notes, on the terms and conditions
set forth in the Note Agreement.
     D. On the Closing Date, and subject to the Closing, Intel Singapore will
exercise the Intel Option, on the terms and conditions set forth therein.
     E. Holdings, through one or more of its Affiliates, desires to use the
proceeds from the purchase of the Intel Notes and the exercise of the Intel
Option to purchase the Intel Transferred Assets on the terms and conditions set
forth herein.
     F. The Parties intend that, for United States federal income tax purposes,
the transfer of the Intel Transferred Assets and issuance of the Intel
Consideration, as contemplated by this Agreement, be treated as described on
Schedule 2.6 to the Intel ATA Disclosure Letter.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
respective meanings ascribed to such terms in Appendix A to this Agreement.

6



--------------------------------------------------------------------------------



 



     1.2 Defined Terms Generally. The definitions set forth or referred to in
Appendix A shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections and Exhibits and
Schedules shall be deemed to be references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless the context shall otherwise require, any reference to any
contract, instrument, statute, rule or regulation is a reference to it as
amended and supplemented from time to time (and, in the case of a statute, rule
or regulation, to any successor provision). Any reference in this Agreement to a
“day” or a number of “days” (without the explicit qualification of “Business”)
shall be interpreted as a reference to a calendar day or number of calendar
days.
ARTICLE II
TRANSFER OF ASSETS
     2.1 Intel Transferred Assets. Upon the terms and subject to the conditions
of this Agreement, unless otherwise agreed by the Parties, at the Closing,
Holdings (or, to the extent indicated on Schedule 2.6 of the Intel ATA
Disclosure Letter, a Subsidiary of Holdings) shall acquire from the Intel
Transferors, and Intel shall transfer, assign and convey to Holdings (or, to the
extent indicated on Schedule 2.6 of the Intel ATA Disclosure Letter, a
Subsidiary of Holdings), or cause to be transferred, assigned and conveyed by
the other Intel Transferors to Holdings (or a Subsidiary of Holdings, in each
case, as set forth on Schedule 2.6 of the Intel ATA Disclosure Letter), free and
clear of all Liens other than Permitted Liens, all right, title and interest of
the Intel Transferors in, to and under the following assets, as the same shall
exist at the Effective Time, after giving effect to any changes therein pursuant
to Sections 4.9 and 4.12 of the Master Agreement (subject to the ultimate
paragraph hereof with respect to assets transferred, assigned and conveyed to an
Intel Transferred Entity prior to the Closing) (collectively, the “Intel
Transferred Assets”):
               (a) the Intel Equipment;
               (b) the Intel Transferred Purchase Orders;
               (c) the Intel Transferred Sales Orders, including any rights that
Intel or any Subsidiary of Intel may have in any Post-Closing Accounts
Receivable of Holdings and its Subsidiaries or the Intel Business (including
those of the Intel Transferred Entities);
               (d) the Intel Transferred Real Property;
               (e) the Intel Transferred Contracts;
               (f) the Intel Prepayments;
               (g) the Intel Transferred Patents;
               (h) the Intel Transferred Trade Secrets;

7



--------------------------------------------------------------------------------



 



               (i) the Intel Transferred Copyrights;
               (j) the Intel Transferred Trademarks;
               (k) the Intel Transferred Permits;
               (l) the Intel Books and Records;
               (m) the Intel Transferred Interests;
               (n) the Intel Transferred Inventory;
               (o) the Intel Transferred Claims;
               (p) the Intel Transferred Entity Books and Records;
               (q) the Intel Transferred Systems;
               (r) the licenses and other rights transferred by Intel to
Holdings and its Subsidiaries pursuant to the Intel Intellectual Property
Agreement; and
               (s) any assets or properties listed in any new schedule to the
Intel ATA Disclosure Letter delivered to Holdings or any Subsidiary of Holdings
pursuant to Section 4.12 of the Master Agreement;
     provided that in no event shall the Intel Transferred Assets include any
Intel Excluded Asset.
     The Intel Transferred Intellectual Property shall be subject to any
(i) licenses retained by Intel or its Affiliates or granted to Intel or its
Affiliates pursuant to any Intel Ancillary Agreement, (ii) licenses and
Contracts with use restrictions existing on the date hereof granted to or by
Intel or its Subsidiaries and (iii) licenses and Contracts with use restrictions
entered into by Intel or its Subsidiaries in the ordinary course of business not
in violation of this Agreement prior to the Closing Date. The Intel Transferred
Intellectual Property may be further obligated (either prior to the date of the
Master Agreement or in the ordinary course of business between such date and the
Closing Date) to be non-exclusively licensed as a result of Intel’s or its
Affiliate’s participation in various Special Interest Groups (SIGs), Standard
Definition Organizations (SDOs), and similar organizations which may impose
obligations to non-exclusively license Intel Transferred Intellectual Property
to third parties. To the extent that Intel is required to ensure that successors
with respect to the Intel Transferred Patents assume such obligations to
license, Holdings hereby assumes such obligations.
     Notwithstanding the foregoing, with respect to any Intel Transferred Asset
owned by an Intel Transferred Entity at the Effective Time, in lieu of
transferring such Intel Transferred Asset, Intel shall transfer, assign and
convey, or cause another Intel Transferor to transfer, assign and convey, free
and clear of all Liens other than Permitted Liens, all of the outstanding equity
interests of such Intel Transferred Entity, which interests shall be included in
the Intel Transferred Interests.

8



--------------------------------------------------------------------------------



 



     2.2 Intel Excluded Assets. Holdings, Numonyx and Intel expressly understand
and agree that all assets of Intel and its Subsidiaries other than the Intel
Transferred Assets (collectively, the “Intel Excluded Assets”), shall be
excluded from the Intel Transferred Assets, including, but not limited to:
               (a) all assets, tangible or intangible, real or personal, that
are not specifically identified under Section 2.1, including all of Intel’s
Intellectual Property other than the Intel Transferred Intellectual Property;
               (b) all Contracts that are not Intel Transferred Contracts;
               (c) all Prepayments of Intel associated with Contracts that are
not Intel Transferred Contracts or other obligations not assumed by Holdings or
any of its Subsidiaries;
               (d) all Pre-Closing Accounts Receivable of Intel and its
Subsidiaries;
               (e) all Cash and Cash Equivalents of Intel and its Subsidiaries;
               (f) all bank accounts of Intel and its Subsidiaries, other than
bank accounts of the Intel Transferred Entities;
               (g) all Intel Employee Plans;
               (h) all Intel Excluded Claims;
               (i) all rights to or claims for refunds or credits of Taxes
(including penalties) paid by Intel or any of its Subsidiaries, or any member of
any consolidated, affiliated, combined or unitary group of which Intel is or has
been a member, other than refunds of Taxes with respect to a Post-Closing Tax
Period paid by the Intel Transferred Entities or Holdings or any of its
Subsidiaries;
               (j) all rights, properties, and assets which have been used in
the Intel Business and which shall have been transferred (including transfers by
way of sale), licensed or otherwise disposed of in the ordinary course of
business (other than to Intel or any Subsidiary of Intel) prior to the Effective
Time and not in violation of the terms of this Agreement or Section 4.9 of the
Master Agreement;
               (k) except as expressly provided in Section 2.1(q), all
enterprise software, database management systems and networks of Intel or its
Subsidiaries, including all sales management, engineering, materials, business
planning, manufacturing, logistics, finance and accounting systems utilized by
the Intel Business;
               (l) the minute books, stock ledgers, accounting records, Tax
Returns and others records relating to Taxes, in each case of Intel or any of
its Subsidiaries (other than the Intel Transferred Entities), other than the
Intel Books and Records;

9



--------------------------------------------------------------------------------



 



               (m) internal reports relating to the business activities of Intel
and its Subsidiaries that are not Intel Transferred Assets;
               (n) insurance policies and rights, claims or causes of action
thereunder, including Claims which Intel or any of its Affiliates may have under
any insurance contracts or policies insuring the Intel Transferred Assets;
               (o) all of the assets specifically identified on Schedule 2.2(o)
of the Intel ATA Disclosure Letter; and
               (p) any asset of the Intel Transferred Entities that is not an
Intel Transferred Asset.
     On the Closing Date, immediately prior to the Closing, each Intel
Transferred Entity holding Intel Excluded Assets shall transfer, assign and
convey all of its right, title and interest in and to such Intel Excluded
Assets, including any and all intercompany Accounts Receivable of such Intel
Transferred Entity, to Intel or a Subsidiary of Intel designated by Intel, such
that no Intel Transferred Entity shall hold any Intel Excluded Asset as of the
Closing Date.
     2.3 Intel Transferred Liabilities. Upon the terms and subject to the
conditions of this Agreement and the Intel Ancillary Agreements, unless
otherwise agreed by the Parties, effective at the Effective Time (or, with
respect to Section 2.3(d), the Intel Employee Transfer Date), Holdings (or, to
the extent indicated on Schedule 2.6 of the Intel ATA Disclosure Letter, a
Subsidiary of Holdings) shall assume, and shall fully pay, perform, fulfill and
discharge when due, the following Liabilities of Intel or its Subsidiaries, it
being understood that certain of the Liabilities set forth below may be a
Liability of an Intel Transferred Entity, the interests in which are transferred
to Holdings (or a Subsidiary of Holdings as indicated on Schedule 2.6 to the
Intel ATA Disclosure Letter) (collectively, the “Intel Transferred
Liabilities”):
               (a) all Liabilities under or arising out of the Intel Transferred
Contracts that are required to be paid or performed on and after the Effective
Time;
               (b) all Liabilities that are expressly assumed under this
Agreement;
               (c) all Liabilities to the extent accruing, arising out of, or
relating to the operation and ownership of the Intel Business and the Intel
Transferred Assets by Holdings and its Subsidiaries on and after the Effective
Time;
               (d) all Liabilities (including any Intel Employee Agreements)
that are assumed by operation of Applicable Law related to the Intel Transferred
Employees;
               (e) any Taxes (x) of an Intel Transferred Entity, or arising from
the Intel Transferred Assets or Intel Business, in either case allocable to a
Post-Closing Tax Period, except to the extent otherwise allocated to Intel
pursuant to Section 5.8 or as described in clauses (i) and (ii) of
Section 6.2(g) and (y) otherwise allocated to Holdings, pursuant to Section 5.8;
               (f) the Intel Post-Closing Product Obligations; and

10



--------------------------------------------------------------------------------



 



               (g) all Intel Post-Closing Environmental Liabilities;
     provided that in no event shall the Intel Transferred Liabilities include
any Intel Excluded Liability.
     Notwithstanding the foregoing, with respect to any Intel Transferred
Liability owed by an Intel Transferred Entity at the Effective Time, in lieu of
the assumption by Holdings or a Subsidiary of Holdings of such Intel Transferred
Liability from such Intel Transferred Entity, such Intel Transferred Liability
shall be retained at the Effective Time by such Intel Transferred Entity, and
Holdings or a Subsidiary of Holdings shall, or shall cause such Intel
Transferred Entity, or successor thereto, to pay or otherwise satisfy and
discharge such Intel Transferred Liability on a timely basis after the Effective
Time.
     2.4 Intel Excluded Liabilities. Except for those Liabilities expressly
assumed by Holdings or a Subsidiary of Holdings pursuant to Section 2.3 and
Section 5.8, neither Holdings nor any Subsidiary of Holdings shall assume, nor
shall it be liable for, and Intel shall retain and remain, as between Intel, on
the one hand, and Holdings and its Subsidiaries, on the other hand, solely
liable for and obligated to discharge, all of the debts, expenses, contracts,
agreements, commitments, obligations and other Liabilities of any nature of
Intel or any of its Subsidiaries (collectively, the “Intel Excluded
Liabilities”), including the following:
               (a) any Liability for breaches by Intel or its Subsidiaries prior
to the Effective Time of any Contract or any Liability for payments or amounts
due under any Contract prior to the Effective Time;
               (b) any Liability for Taxes attributable to or imposed upon Intel
or any of its Subsidiaries, or attributable to or imposed upon the Intel
Business, the Intel Transferred Entities or the Intel Transferred Assets for any
Pre-Closing Tax Period other than any Liability for Taxes allocated to Holdings
or a Subsidiary of Holdings pursuant to Section 5.8 and any Liability for Taxes
otherwise allocated to Intel pursuant to Section 5.8;
               (c) all Pre-Closing Accounts Payable of Intel and its
Subsidiaries;
               (d) any and all Liabilities under Intel Employee Plans and Intel
Employee Agreements, including any Liabilities arising in connection with any
change-in-control or similar compensatory payment arrangement which is triggered
in whole or in part by the transactions contemplated by this Agreement and the
other Transaction Documents, including any retention bonus, stay bonus or
similar payment (other than the Intel Transferred Employee Payment Liabilities,
the Intel Funded Employee Plan Amounts, or those Liabilities assumed by Holdings
or a Subsidiary of Holdings pursuant to Section 5.11(c));
               (e) any Liabilities or obligations with respect to the Intel
Business Employees including the Intel Transferred Employees that arise prior to
Intel Employee Liability Date (other than the Intel Transferred Employee Payment
Liabilities, the Intel Funded Employee Plan Amounts, or those Liabilities
assumed by Holdings or a Subsidiary of Holdings pursuant to Section 5.11(c));

11



--------------------------------------------------------------------------------



 



               (f) except as otherwise set forth in the Intel Secondment
Agreement, any Liabilities or obligations with respect to any Intel Business
Employees who do not become Intel Transferred Employees and any Liabilities of
the Intel Transferred Entities with respect to any employee who does not become
an Intel Transferred Employee;
               (g) any Liability for or in respect of any Indebtedness, other
than the Contemplated Financing and the Contributor Financing;
               (h) any Liability to the extent arising out of the Intel Excluded
Assets;
               (i) the Intel Pre-Closing Product Obligations;
               (j) any Liability of the Intel Transferred Entities that is not
an Intel Transferred Liability;
               (k) any Intel Pre-Closing Environmental Liabilities; and
               (l) any Liability of Intel or any of its Subsidiaries that is the
subject of any existing Proceedings as of the Closing Date, including the
Proceedings set forth in Schedule 3.7 and the claims against Intel or its
Subsidiaries set forth in Schedule 3.11 to the Intel ATA Disclosure Letter, in
each case, to the extent arising or accruing prior to the Effective Time, but in
any event not including any Liability to the extent arising or accruing after
the Effective Time.
     On the Closing Date, immediately prior to the Closing, Intel, or a
Subsidiary of Intel designated by Intel and reasonably acceptable to Holdings
shall assume, and shall thereafter pay, perform, fulfill and discharge when due
any Intel Excluded Liability of each Intel Transferred Entity, including any and
all Indebtedness of, and intercompany Accounts Payable to, Intel and its
Subsidiaries, pursuant to assumption of liability agreements in a form to be
mutually agreed between Intel and Holdings (each, an “Intel Entity Assignment
and Assumption of Excluded Assets and Excluded Liabilities Agreement”).
     2.5 Assignment of Contracts and Rights; Delivery of Intel Equipment.
               (a) Assignment of Contracts and Rights.
                    (i) Anything in this Agreement or any other Transaction
Document to the contrary notwithstanding, this Agreement shall not constitute an
agreement to assign any Intel Transferred Contract, Intel Transferred Permit, or
other Intel Transferred Asset, or any claim, right or benefit arising thereunder
or resulting therefrom if an attempted assignment thereof, without the consent
of a party thereto or the receipt of any Governmental Approvals or the
satisfaction of any other requirement applicable to such assignment, would
constitute a breach or other contravention thereof or in any way result in the
loss of any material benefit under, or any material modification to, the rights
of Holdings, any of Holdings’ Subsidiaries, Intel or any of Intel’s Subsidiaries
thereunder. Intel and Holdings will use commercially reasonable efforts (but
without any payment of money by Intel) to obtain the consent of the other
parties to any such Intel Transferred Contract, Intel Transferred Permit or
other Intel Transferred Asset or any claim, right or

12



--------------------------------------------------------------------------------



 



benefit arising thereunder for the assignment thereof to Holdings or a
Subsidiary of Holdings as Holdings may reasonably request; provided, however,
that except as provided in Section 2.5 of the Intel Intellectual Property
Agreement with respect to the sublicensing of certain Third Party Claims to
Holdings, Intel shall have no obligation to transfer or assign any license of
any Intellectual Property other than the Intel Transferred Intellectual Property
or any licenses granted by Intel in connection with the sale, distribution and
license of the Intel Products in the ordinary course of business that are not
Intel Transferred Contracts. Subject to the obligations of Intel set forth in
Section 5.6, Section 4.3 of the Master Agreement, Section 2.6 of the Intel
Intellectual Property Agreement, the Intel Transition Services Agreement, the
Intel Supply Agreement and the Intel Pudong Services Agreement, Holdings and
Numonyx agree that Intel shall not have any liability to Holdings or any of its
Subsidiaries arising out of or relating to the failure to obtain any such
consent or to satisfy any other such requirement that may be required in
connection with the transactions contemplated by this Agreement or the Intel
Ancillary Agreements or because of any circumstances resulting from any such
failure; provided, however, that nothing in this Section 2.5(a) is intended to
affect Intel’s representation in Section 3.8(b) regarding Intel Contractual
Consents.
          (ii) If any such consent is not obtained, or any such other
requirement is not satisfied, prior to the Closing and as a result thereof
Holdings and its Subsidiaries shall be prevented by such third party from
receiving the rights and benefits with respect to such Intel Transferred
Contract, Intel Transferred Permit or other Intel Transferred Asset intended to
be transferred hereunder, or if any attempted assignment intended to be effected
hereunder, at such time as such Intel Transferred Contract, Intel Transferred
Permit or other Intel Transferred Asset is intended to be transferred pursuant
to the Transactions Documents, whether at Closing or otherwise, would adversely
affect the rights of Intel or any of its Subsidiaries thereunder so that
Holdings or a Subsidiary of Holdings would not in fact receive all such rights
or Intel or any of its Subsidiaries would forfeit or otherwise lose the benefit
of rights that Intel or any such Subsidiary is entitled to retain, Intel and
Holdings shall cooperate to discuss, determine and implement in good faith a
mutually agreeable reasonable arrangement to the extent practicable, under which
(A) Holdings or a Subsidiary of Holdings would obtain the economic claims,
rights and benefits under such asset and assume the economic burdens and
obligations with respect thereto in accordance with this Agreement, including
potentially by subcontracting, sublicensing or subleasing to Holdings or a
Subsidiary of Holdings (but not more extensive than the existing rights of Intel
and its Subsidiaries with respect to the Intel Business), or (B) Intel would
enforce for the benefit of Holdings and its Subsidiaries, with Holdings or a
Subsidiary of Holdings assuming Intel’s obligations, any and all rights of Intel
and its Subsidiaries against a third party thereto; provided, that Holdings
shall or shall cause its Subsidiaries to reimburse Intel for all reasonable
out-of-pocket expenses that are imposed on Intel and any of its Subsidiaries in
bearing such economic burdens and obligations that otherwise would have been
borne by Holdings or a Subsidiary of Holdings if the applicable asset had been
transferred to Holdings or a Subsidiary of Holdings at the Effective Time.
Holdings and Numonyx agree that neither Intel nor any of its Subsidiaries shall
have any liability to Holdings or any Subsidiary of Holdings arising out of or
relating to the failure to obtain any such consent, and no condition set forth
in the Master Agreement, other than the conditions set forth in Section 5.1(f)
and

13



--------------------------------------------------------------------------------



 



Section 5.2(f) shall be deemed not satisfied, as a result of (x) the failure to
obtain any such consent or any circumstances resulting therefrom or (y) any
suit, action or proceeding commenced or threatened by or on behalf of any Person
arising out of or relating to the failure to obtain any such consent or any
circumstances resulting therefrom; provided, however, that nothing in this
Section 2.5(b) is intended to affect Intel’s representation in Section 3.8(b)
regarding Intel Contractual Consents.
                    (iii) No other rights are granted hereunder, by implication,
estoppel, statute or otherwise, except as expressly provided in this Agreement
or in any other Transaction Document.
               (b) Delivery of Intel Equipment.
                    (i) At the time that physical possession of Intel Equipment
is delivered to Holdings or one of its Subsidiaries, or promptly thereafter,
whether at Closing or otherwise, Intel shall deliver to Holdings a certificate
of delivery that identifies the Intel Equipment to which Intel or one its
Subsidiaries is delivering physical possession (a “Delivery Certificate”).
                    (ii) The Delivery Certificate shall be binding on Holdings
and its Subsidiaries and the Intel Equipment shall be deemed to have been
physically delivered and accepted by Holdings and its Subsidiaries unless
Holdings presents to Intel a written notice of disagreement which specifies, in
reasonable detail, any Intel Equipment not so delivered, within 10 Business Days
after the date that the relevant Delivery Certificate has been delivered.
                    (iii) During the 30-day period following the delivery of a
notice of disagreement with the Delivery Certificate, Intel and Holdings shall
seek in good faith to resolve in writing any differences which they may have
with respect to the delivery of Intel Equipment.
     2.6 Consideration The consideration payable at the Closing by Holdings and
its Affiliates to Intel and the other Intel Transferors for the Intel
Transferred Assets shall consist of:
               (a) 101,427,831 Ordinary Shares of Holdings, reduced by the
number of Intel Option Shares (the “Intel Holdings Shares”). For purposes of
clarification, if Intel Signapore exercised the Intel Option in full, pursuant
to the terms therein, the number of Intel Holdings Shares issued hereunder in
exchange for Intel Transferred Assets shall be zero;
               (b) the consideration paid by Intel Singapore for Ordinary Shares
pursuant to the Intel Option (the “Intel Option Exercise Cash”), and (ii) the
amount of the consideration paid by Intel Singapore to purchase the Intel Notes
pursuant to the Note Agreement (the “Intel Note Purchase Cash”, and such amount,
together with the Intel Option Exercise Cash, the “Intel Aggregate Cash”);
               (c) the assumption by Holdings and certain of its Subsidiaries of
the Intel Transferred Liabilities being assumed by Holdings and such
Subsidiaries (together with

14



--------------------------------------------------------------------------------



 



the Intel Holdings Shares (if any) and the Intel Aggregate Cash, the “Intel
Consideration”).
          The Intel Consideration shall be allocated among Intel and the other
Intel Transferors as described in Schedule 2.6 of the Intel ATA Disclosure
Letter (as such allocation shall be determined pursuant to Section 4.13 of the
Master Agreement and delivered by Intel to Holdings within 30 days following the
Closing Date), and shall be treated as having been paid by Holdings on behalf of
certain of its Subsidiaries also as provided in Schedule 2.6 of the Intel ATA
Disclosure Letter, which Schedule 2.6 shall be prepared in a manner consistent
with the Third Party Appraisal. Each of the Parties hereto agrees to report the
transactions contemplated hereby for U.S. federal, state and foreign Tax
purposes in accordance with such allocation of the Intel Consideration and as
set forth on such schedule. Intel shall prepare Schedule 2.6 of the Intel ATA
Disclosure Letter subject to Holdings’ approval, which approval shall not be
unreasonably withheld.
     2.7 Minimum Inventory.
               (a) Promptly after the Closing Date, Intel will prepare and
present to Holdings a statement in reasonable detail of the Intel Inventory
Value as of the end of Intel’s first fiscal quarter of 2007 and as of the
Effective Time (the “Preliminary Intel Inventory Statement”). The Preliminary
Intel Inventory Statement shall be delivered to Holdings no later than 90 days
after the Closing Date.
               (b) Holdings and its accountants shall have the right to review
the work papers of Intel and its accountants utilized in preparing the
Preliminary Intel Inventory Statement and shall have full access to the books,
records, properties and personnel of Intel for purposes of verifying the
accuracy and fairness of the presentation of the Intel Inventory Value in the
Preliminary Intel Inventory Statement. The Preliminary Intel Inventory Statement
shall be binding on Holdings and its Subsidiaries, unless Holdings presents to
Intel written notice of disagreement with the Preliminary Intel Inventory
Statement (“Intel Notice of Disagreement”) within 150 days after the Closing
Date specifying in reasonable detail the nature and extent of the disagreement.
               (c) During the 30-day period following the delivery of an Intel
Notice of Disagreement, Intel and Holdings shall seek in good faith to resolve
in writing any differences which they may have with respect to any amount
specified in the Intel Notice of Disagreement. If Holdings and Intel are unable
to resolve any such disagreement within 30 days after Intel receives the Intel
Notice of Disagreement, the disagreement shall be referred for final
determination to Deloitte & Touche USA LLP or if Deloitte & Touche USA LLP is
unable or unwilling to make such final determination, to such other independent
accounting firm as the parties shall mutually designate. The accounting firm so
designated to make the final determination is hereinafter referred to as the
“Independent Accountants.”
               (d) Intel Inventory Value as of the end of Intel’s first fiscal
quarter of 2007 and as of the Effective Time shall be deemed to have been
finally determined upon the first to occur of (i) acceptance of the Preliminary
Intel Inventory Statement, (ii) Holdings’

15



--------------------------------------------------------------------------------



 



failure to object thereto within 150 days after the Closing Date,
(iii) resolution by mutual agreement of the parties after timely delivery of the
Intel Notice of Disagreement or (iv) notification by the Independent Accountants
of their final determination thereof.
               (e) If the Intel Inventory Value as of the Effective Time, as
finally determined, is less than the Minimum Committed Intel Inventory Value,
Intel shall or shall cause one of its Subsidiaries, as appropriate, to make a
payment equal to such difference by the Intel Transferor responsible for such
reduction, as determined by Intel, to Holdings or one its Subsidiaries within
10 days after such final determination. If the Intel Inventory Value as of the
Effective Time, as finally determined, is equal to or greater than the Minimum
Committed Intel Inventory Value, there shall be no such payment by Intel to
Holdings or one of its Subsidiaries.
               (f) The fees and disbursements of the accountants of Holdings and
its Subsidiaries shall be paid by Holdings or one of its Subsidiaries, as
appropriate. The fees and disbursements of Intel’s accountants shall be paid by
Intel. The fees and disbursements of the Independent Accountants shall be paid
based on a ratable allocation made as a part of its determination, based on the
proportion by which the amount in dispute was determined in favor of Holdings or
its relevant Subsidiary, or Intel.
     2.8 Intel Transferred Employee Liabilities.
               (a) Promptly after the Closing Date, Intel shall prepare a
statement (the “Intel Preliminary Closing Statement”) setting forth the Intel
Transferred Employee Payment Liabilities as of the Intel Employee Transfer Date
and the Intel Transferred Employee Payment Liabilities that accrued prior to the
Intel Employee Liability Date, and containing reasonably detailed supporting
information, documents and calculations. Intel shall use commercially reasonable
efforts to cause such preparation and review to be completed and the Preliminary
Closing Statement to be delivered to Holdings and Numonyx within 210 days after
the Closing Date. The Preliminary Closing Statement shall be prepared by Intel
from the books and records of Intel consistent with past practice and the Intel
Financial Information and in accordance with GAAP.
               (b) Holdings and its accountants shall have the right to review
the work papers of Intel and its accountants utilized in preparing the Intel
Preliminary Closing Statement and shall have full access to the books, records,
properties and personnel of Intel and its Subsidiaries for purposes of verifying
the accuracy and fairness of the presentation of the information in the Intel
Preliminary Closing Statement. The Intel Preliminary Closing Statement shall be
binding on Holdings and its Subsidiaries, unless Holdings delivers to Intel
written notice of disagreement with any Intel Transferred Employee Payment
Liabilities set forth therein (“Notice of Disagreement”) within 30 days
following the delivery of the Intel Preliminary Closing Statement, specifying in
reasonable detail the nature and extent of the disagreement, in which case the
Intel Preliminary Closing Statement shall be binding on Holdings and its
Subsidiaries only in respect of the Intel Transferred Employee Payment
Liabilities set forth therein which are not the subject of a Notice of
Disagreement.

16



--------------------------------------------------------------------------------



 



               (c) During the 30-day period following the delivery of a Notice
of Disagreement, Intel and Holdings shall seek in good faith to resolve in
writing any differences which they may have with respect to any Intel
Transferred Employee Payment Liabilities specified in the Notice of
Disagreement. If Holdings and Intel are unable to resolve any such disagreement
within 30 days after Intel receives a Notice of Disagreement, the disagreement
shall be referred for final determination to Deloitte & Touche USA LLP or if
Deloitte & Touche USA LLP is unable or unwilling to make such final
determination, to such other independent accounting firm as the parties shall
mutually designate. The accounting firm so designated to make the final
determination is hereinafter referred to in this Section 2.8 as the “Intel Cash
Independent Accountants.”
               (d) The Intel Transferred Employee Payment Liabilities shall be
deemed to have been finally determined upon the first to occur of (i) Holdings’
failure to deliver to Intel a Notice of Disagreement with respect to such Intel
Transferred Employee Payment Liabilities 270 days after the Closing Date,
(ii) resolution by mutual agreement of the parties after timely delivery of a
Notice of Disagreement or (iii) notification by the Intel Cash Independent
Accountants of their final determination thereof. Within ten days after the date
on which all of the Intel Transferred Employee Payment Liabilities (as they may
be revised pursuant to this Section 2.8) shall have become final and binding
(the “Final Payment Date”), Intel shall pay Holdings or a Subsidiary of
Holdings, as appropriate, an amount equal to the Intel Transferred Employee
Payment Liabilities that accrued prior to the Intel Employee Liability Date.
     2.9 Capital Expenditures.
               (a) Within 90 days after the Closing Date, Intel shall deliver to
Holdings a schedule setting forth in reasonable detail the amount of all capital
expenditures made by Intel in accordance with the Intel Business Capital
Expenditures Plan between April 1, 2007 and the Closing Date (or for such period
otherwise provided, the “Actual Intel Capital Expenditures”). For purposes
hereof, “Planned Intel Capital Expenditures” means (i) the planned amount of
capital expenditures set forth in the Intel Business Capital Expenditures Plan
for each fiscal quarter completed during the period from April 1, 2007 through
the end of the last full fiscal quarter ending prior to the Closing Date (or for
such period otherwise provided) plus (ii) a prorated amount equal to the planned
amount of capital expenditures set forth in the Intel Business Capital
Expenditures Plan for the fiscal month in which the Closing Date occurs
multiplied by a fraction the numerator of which is the number of days elapsed in
such fiscal month through the Closing Date and the denominator of which is the
total number of days in such fiscal month. In the event that the Closing shall
not have occurred on or before the expiration of the then current Intel Business
Capital Expenditures Plan, the Parties will agree in good faith on the
modification of such Intel Business Capital Expenditures Plan to add additional
planned amounts of capital expenditures for the following fiscal quarter or
quarters. Holdings shall have full access to the Intel Books and Records, for
purposes of verifying the accuracy and fairness of the schedule of Actual Intel
Capital Expenditures delivered by Intel to Holdings hereunder.

17



--------------------------------------------------------------------------------



 



               (b) The schedule of Actual Intel Capital Expenditures shall be
binding on Holdings and its Subsidiaries, unless Holdings presents to Intel
written notice of disagreement with the schedule of Actual Intel Capital
Expenditures (“Intel Cap Ex Notice of Disagreement”) within 150 days after the
Closing Date specifying in reasonable detail the nature and extent of the
disagreement.
               (c) During the 30-day period following the delivery of an Intel
Cap Ex Notice of Disagreement, Intel and Holdings shall seek in good faith to
resolve in writing any differences which they may have with respect to any
amount specified in the Intel Cap Ex Notice of Disagreement. If Holdings and
Intel are unable to resolve any such disagreement within 30 days after Intel
receives the Intel Cap Ex Notice of Disagreement, the disagreement shall be
referred for final determination to Deloitte & Touche USA LLP or if Deloitte &
Touche USA LLP is unable or unwilling to make such final determination, to such
other independent accounting firm as the parties shall mutually designate. The
accounting firm so designated to make the final determination is hereinafter
referred to as the “Cap Ex Independent Accountants.”
               (d) Actual Intel Capital Expenditures as of the Effective Time
shall be deemed to have been finally determined upon the first to occur of
(i) acceptance of the schedule of Actual Intel Capital Expenditures,
(ii) Holdings’ failure to object thereto within 150 days after the Closing Date,
(iii) resolution by mutual agreement of the parties after timely delivery of the
Intel Cap Ex Notice of Disagreement or (iv) notification by the Cap Ex
Independent Accountants of their final determination thereof.
               (e) Within 10 days after the final determination of such amount,
determined in accordance with Section 2.9(d) above, in the event the Actual
Intel Capital Expenditures are less than the Planned Intel Capital Expenditures
for the period from April 1, 2007 through the Closing Date, Intel shall pay the
amount of any such difference to Holdings or a Subsidiary of Holdings, as
appropriate.
               (f) The fees and disbursements of the accountants of Holdings
shall be paid by Holdings. The fees and disbursements of Intel’s accountants
shall be paid by Intel. The fees and disbursements of the Cap Ex Independent
Accountants shall be paid based on a ratable allocation made as a part of its
determination, based on the proportion by which the amount in dispute was
determined in favor of Holdings or Intel.
     2.10 Deliveries by Holdings. Holdings shall, on or before the Closing,
execute and deliver or cause to be delivered to the Dutch civil law notary
(“civil law notary”), who shall execute and deliver the notarial deed of issue
in respect of the Intel Holdings Shares (with a copy to Intel):
               (a) a certificate issued by a registered accountant as referred
to in Section 2:204b Dutch Civil Code relating to the value of the Intel
Transferred Assets to be contributed to Holdings against the issuance of the
Intel Holdings Shares;
               (b) a true and complete copy of the resolutions duly and validly
adopted by the Managing Director, the Supervisory Board and the shareholders of
Holdings

18



--------------------------------------------------------------------------------



 



evidencing their authorization of the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby including the
issuance of the Intel Holdings Shares;
               (c) a duly executed power of attorney by Holdings with respect to
the execution of the notarial deed of issue of shares in respect of the Intel
Holdings Shares; and
               (d) a certificate of the Managing Director certifying the names
and signatures of the Persons authorized to sign this Agreement and the other
documents to be delivered hereunder.
     2.11 Deliveries by Intel. Prior to the Closing, Intel shall deliver to the
civil law notary executing the deed of issue in respect of the Intel Holdings
Shares, a duly executed power of attorney by Intel with respect to the execution
of the notarial deed of issue in respect of the Intel Holdings Shares, which
power of attorney shall be legalized and affixed with an apostille and shall be
accompanied by a legal opinion certifying that the signatory or signatories of
the power has or have the authority to represent Intel with respect to the
matters to which the power pertains.
     2.12 Closing. At the Closing:
               (a) The Intel Transferors shall deliver to Holdings and its
Affiliates the Intel Entity Bills of Sale and, Intel, through its officers,
agents and employees, will, except as set forth on Schedule 2.12(a), put
Holdings and its Affiliates, as applicable, in possession of all tangible Intel
Transferred Assets at the facilities where they are located as of the Effective
Time (other than such Intel Transferred Assets that are already owned by Intel
Transferred Entities);
               (b) Intel and its Affiliates and Holdings and its Subsidiaries,
as applicable, each shall execute and deliver each of the Intel Ancillary
Agreements to which it is a party and shall make any deliveries required
thereunder;
               (c) on behalf of itself and its Affiliates, Holdings shall remit
or shall cause a Subsidiary of Holdings to remit to Intel for Intel’s account
and/or for the account of the applicable Affiliate of Intel the Intel Aggregate
Cash by wire transfer of immediately available funds to one or more bank
accounts designated in writing by Intel prior to the Closing;
               (d) Holdings shall instruct the civil law notary to execute the
notarial deed of issue in respect of the Intel Holdings Shares and, upon the
execution of such deed (i) register or cause to be registered the issue of the
Intel Holdings Shares in the share register of Holdings and (ii) deliver a copy
of the deed of issue in respect of the Intel Holdings Shares and the
registration of such issuance in the share register of Holdings to Intel or one
of its Affiliates;

19



--------------------------------------------------------------------------------



 



               (e) Intel shall deliver a delivery protocol relating to the
manner for delivery of any intangible property that is an Intel Transferred
Asset, in the form attached as Schedule 2.12(e) to the Intel ATA Disclosure
Letter;
               (f) Intel shall deliver, or cause to be delivered, share transfer
deeds and all other certificates or instruments representing the Intel
Transferred Interests duly endorsed and accompanied by necessary documentation
for transfer;
               (g) Intel shall furnish Numonyx with the following documents
regarding the Intel Transferred Entities:
               (i) the charter documents of each Intel Transferred Entity and
all amendments thereto, duly certified by the proper officials of the
jurisdiction of organization of each such Intel Transferred Entity for such
charter documents that are filed with a Governmental Authority in the
jurisdiction of organization;
               (ii) resignations, effective on the Closing Date, of the officers
and directors of each Intel Transferred Entity, unless otherwise specified by
Holdings prior to the Closing Date; and
               (iii) the complete and correct operating agreements, corporate
minute books and reports filed with Governmental Authorities as required by
Applicable Law (including registration of stock transfers) of the Intel
Transferred Entities.
     2.13 Post Closing Registrations and Confirmations. Within eight days after
the Closing, Holdings shall (a) file with the Commercial Register the
certificate issued by the registered accountant as referred to in
Section 2.10(a) above and (b) register with the Commercial Register the increase
in its capital.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INTEL
     Subject to the exceptions that are disclosed in the Intel ATA Disclosure
Letter, Intel hereby makes the following representations and warranties to
Holdings and Numonyx. Such representations and warranties are made to Holdings
and Numonyx as if made and effective (a) on May 22, 2007 (except that with
respect to any representation and warranty that specifies another date, such
representation and warranty shall be made as of such specified date) and (b) as
of the date hereof (except that with respect to any representation and warranty
that specifies another date, such representation and warranty shall be made as
of such specified date), as follows:
     3.1 Existence and Good Standing. Each of the Intel Transferors is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization (to the extent such concept is recognized in such
jurisdiction) and has all requisite power and authority required to carry on its
business as now conducted and to own and operate the Intel Business as now owned
and operated by it. Each of the Intel Transferors is qualified to conduct
business and is in good standing in each jurisdiction in which it conducts the
Intel Business (to the extent such

20



--------------------------------------------------------------------------------



 



concept is recognized in such jurisdiction) other than such jurisdictions where
the failure to be so qualified would not reasonably be expected to have an Intel
Material Adverse Effect.
     3.2 Authorization and Enforceability. Each of the Intel Transferors has all
requisite power and authority to execute and deliver each of the Transaction
Documents to which it is or will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each Intel Transferor of each of the
Transaction Documents to which it is a party, and the performance by each Intel
Transferor of its obligations contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate action. The Transaction
Documents have been duly and validly executed and delivered by the Intel
Transferor which is a party thereto and, assuming the due execution and delivery
of this Agreement and the other Transaction Documents to which it is a party by
Holdings (or a Subsidiary of Holdings) and the other parties thereto, this
Agreement constitutes, and each of the Transaction Documents to which an Intel
Transferor is a party constitutes, the legal, valid and binding agreement of
such Intel Transferor, enforceable against such Intel Transferor in accordance
with their respective terms, except to the extent (a) that their enforceability
may be subject to any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or to general principles of equity or (b) indemnification
provisions contained in the Securityholders’ Agreement may be limited by
applicable securities laws.
     3.3 Governmental Authorization. Other than the Intel Approvals, Numonyx
Approvals and ST Approvals, the execution, delivery and performance by each
Intel Transferor of the Transaction Document(s) to which it is a party, and the
consummation by it of the transactions contemplated thereby, require no
Governmental Approval.
     3.4 Non-Contravention.
               (a) The execution, delivery and performance by the Intel
Transferors of the Transaction Documents to which it is a party, and the
consummation of the transactions contemplated thereby, do not and will not:
(i) contravene or conflict with the certificate of incorporation, bylaws,
articles of association or other corporate organizational or governing documents
of any Intel Transferor or any Intel Transferred Entity; (ii) assuming receipt
of the Intel Approvals, contravene or conflict with or constitute a material
violation of any provision of any Applicable Law binding upon or applicable to
any Intel Transferor, the Intel Transferred Assets or the Intel Transferred
Entities; or (iii) assuming receipt of the Intel Approvals, the ST Approvals,
the Numonyx Approvals and of the Intel Contractual Consents, (A) constitute a
default under, give rise to any right of termination, cancellation,
modification, acceleration of, or a loss of any benefit under any Intel
Contract, including the Intel Transferred Contracts or (B) result in the
creation or imposition of any Lien (other than Permitted Liens) on any Intel
Transferred Asset, or (C) constitute a breach, default or violation of any
settlement agreement, judgment, injunction or decree, except in the case of
clause (ii) or (iii), for matters that would not reasonably be expected to have
an Intel Material Adverse Effect (provided that in determining whether an Intel
Material Adverse Effect would result, any adverse effect otherwise excluded by
clause (C) of the definition of “Intel Material Adverse Effect” shall be taken
into account).

21



--------------------------------------------------------------------------------



 



               (b) The execution, delivery and performance by Intel of this
Agreement and the other Transaction Documents to which Intel is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not, as of the Closing Date, constitute a default under, give rise to any
right of termination, cancellation, modification, acceleration of, or a loss of
any material benefit under any Contract identified on Schedule 3.4(b) of the
Intel ATA Disclosure Letter; provided, however, that for the avoidance of doubt,
the Parties acknowledge and agree that the representations and warranties set
forth in this Section 3.4(b) shall not be deemed to be untrue or inaccurate in
any respect as a result of (i) any action or omission by Holdings or a
Subsidiary of Holdings that constitutes or results in a default by Intel or any
Intel Affiliate or gives rise to any right of termination, cancellation,
modification, acceleration of, or a loss of any material benefit under any such
Contact; and (ii) any withdrawal or voiding after the Closing of any consent
granted prior to the Closing by a party to such Contract, which withdrawal or
voiding purports to have retroactive effect to the Closing.
     3.5 Personal Property. The Intel Transferors and Intel Transferred Entities
together have good and marketable title to, or a valid and subsisting leasehold
interest in, all of the tangible personal property that is an Intel Transferred
Asset free and clear of any Lien, except for (a) Permitted Liens and (b) any
restriction contemplated by this Agreement or any of the other Transaction
Documents.
     3.6 Real Property.
               (a) Schedule 3.6(a) of the Intel ATA Disclosure Letter lists
(i) the street address of the Intel Transferred Owned Real Property and (ii) the
current owner of such Intel Transferred Owned Real Property. Intel or one of its
Subsidiaries has good and marketable fee title to the Intel Transferred Owned
Real Property, free and clear of all Liens, other than Permitted Liens.
               (b) Schedule 3.6(b) of the Intel ATA Disclosure Letter lists
(i) the street address of the Intel Transferred Leased Real Property and
(ii) the identity of the lessor, the lessee and the current occupant (if
different from the lessee) of each such parcel of Intel Transferred Leased Real
Property. Intel or one of its Subsidiaries has a valid leasehold estate in all
Intel Transferred Leased Real Property, free and clear of all Liens, other than
Permitted Liens. Each of the Intel Leases (i) is valid and binding on the Intel
Transferor or Intel Transferred Entity which is party thereto and, to the
Knowledge of Intel, on the counterparties thereto, and is in full force and
effect and (ii) upon consummation of the transactions contemplated by this
Agreement and the Intel Ancillary Agreements, except to the extent that any
Intel Contractual Consents are not obtained, shall continue in full force and
effect without penalty or other adverse consequence. No Intel Transferor, nor
any Intel Transferred Entity, is in breach of, or default under, any Intel Lease
to which it is a party, except for such breaches or defaults that would not
reasonably be expected to have an Intel Material Adverse Effect. Except as would
not reasonably be expected to have an Intel Material Adverse Effect, to the
Knowledge of Intel, no other party to any Intel Lease is in breach thereof or
default thereunder and neither Intel nor any of its Subsidiaries has received
any notice of termination, cancellation, breach or default under any Intel
Lease.

22



--------------------------------------------------------------------------------



 



     3.7 Litigation. There is no Proceeding or to the Knowledge of Intel,
investigation pending or, to the Knowledge of Intel, threatened in writing, by
or against Intel or any of its Subsidiaries relating to the Intel Business or
any Intel Transferred Asset (a) seeking to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement or any other Transaction Document or
to materially encumber any Intel Transferred Asset, or (b) that would otherwise
reasonably be expected to have an Intel Material Adverse Effect. There is no
Proceeding pending or, to the Knowledge of Intel, threatened by or against any
Intel Transferred Entity, except as would not reasonably be expected to have an
Intel Material Adverse Effect.
     3.8 Intel Transferred Contracts and Consents.
               (a) Except as would not reasonably be expected to have an Intel
Material Adverse Effect, each Intel Transferred Contract (i) is valid and
binding on the Intel Transferor or the Intel Transferred Entity which is party
thereto and, to the Knowledge of Intel, the counterparties thereto, and is in
full force and effect and (ii) upon consummation of the transactions
contemplated by this Agreement, except to the extent that any Intel Contractual
Consents are not obtained, shall continue in full force and effect without
penalty or other adverse consequence. No Intel Transferor, nor any Intel
Transferred Entity is in breach of, or default under, any Intel Transferred
Contract to which it is a party, except for such breaches or defaults that would
not reasonably be expected to have an Intel Material Adverse Effect. Except as
would not reasonably be expected to have an Intel Material Adverse Effect, to
the Knowledge of Intel, no other party to any Intel Transferred Contract is in
breach thereof or default thereunder and neither Intel, nor any of its
Subsidiaries, has received any notice of termination, cancellation, breach or
default under any Intel Transferred Contract.
               (b) Schedule 3.8(b) of the Intel ATA Disclosure Letter lists each
material Intel Transferred Contract that requires the consent of the other party
or parties thereto to be obtained by Intel or one of its Subsidiaries in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby to avoid the loss of any material
benefit under, or any material modification to, such Intel Transferred Contract
(the “Intel Contractual Consents”).
     3.9 Compliance with Applicable Laws.
               (a) Intel and its Subsidiaries have complied with any Applicable
Laws relating to the Intel Business or the operation and use of the Intel
Transferred Assets (including, in the case of the Intel Transferred Entities,
Applicable Laws relating to their business operations and employees) and the
Intel Transferred Interests, except where the failure to comply would not
reasonably be expected to have an Intel Material Adverse Effect. To the
Knowledge of Intel, no Intel Transferor is subject to any order, writ,
injunction or decree of any Governmental Authority directly relating to the
Intel Transferred Assets. To the Knowledge of Intel, no Intel Transferred Entity
is subject to any material order, writ, injunction or decree of any Governmental
Authority.
               (b) Intel and its Subsidiaries are in possession of all Permits,
except where the failure to have, or the suspension or cancellation of, any of
the Permits would not

23



--------------------------------------------------------------------------------



 



reasonably be expected to have an Intel Material Adverse Effect. Intel and its
Subsidiaries are in compliance with all Permits and no suspension or
cancellation of any of the Permits is pending or, to the Knowledge of Intel,
threatened in writing, except, in each case, where the failure to so comply, or
the suspension or cancellation of, any of the Permits would not reasonably be
expected to have an Intel Material Adverse Effect. Except as would not
reasonably be expected to have an Intel Material Adverse Effect, (i) none of the
Intel Transferred Permits will, assuming the related Intel Approvals and Numonyx
Approvals have been obtained prior to the Closing Date, be terminated or
impaired or become terminable, in whole or in part, as a result of the
transactions contemplated hereby and by the Intel Ancillary Agreements and
(ii) upon consummation of such transactions, or at such other time as agreed by
the Parties, Holdings or its Subsidiaries will, assuming the related Intel
Approvals and Numonyx Approvals have been obtained prior to the Closing Date,
have all of the right, title and interest in all of the Intel Transferred
Permits.
               (c) Except as would not reasonably be expected to have an Intel
Material Adverse Effect, the Intel Transferred Permits constitute all material
Governmental Approvals necessary for the ownership, lease or use of the Intel
Transferred Assets and the operation of the Intel Business after the Closing
Date.
     3.10 Tax Matters.
               (a) Intel has paid or caused to be paid all material Taxes
relating to the Intel Transferred Assets and Intel Business allocable (as
provided in Section 5.8(b)(iii)) to the Pre-Closing Tax Period that could become
a liability of Holdings or its Subsidiaries by reason of the transfer of the
Intel Transferred Assets to Holdings or its Subsidiaries as described herein or
that would reasonably be expected to result in a Lien on any Intel Transferred
Assets, other than non-delinquent Taxes incurred in the ordinary course of
business since the Intel Financial Information Date in amounts consistent with
prior periods (as adjusted for changes in Tax rates and ordinary course
fluctuations in operating results). None of the Intel Transferors has an actual
or contingent liability for Taxes that will become a liability of Holdings or
its Subsidiaries by reason of the transactions described herein, other than such
non-delinquent Taxes described in the immediately preceding sentence for which
Holdings or its Subsidiaries may become liable by reason of statutory successor
liability (or similar liability) under Applicable Law.
               (b) No Governmental Authority has claimed that the Intel
Transferred Assets are subject to Tax in a jurisdiction in which the required
Tax Returns have not been filed by the Intel Transferors.
               (c) No material issues have been raised in writing in any audits,
examinations or disputes pertaining to Taxes arising from the Intel Transferred
Assets that can reasonably be expected to be raised in similar examinations of
Holdings or its Subsidiaries following the Closing.
     (d) With respect to each of the Intel Transferred Entities:

24



--------------------------------------------------------------------------------



 



           (i) Each Intel Transferred Entity has properly prepared and timely
filed all Tax Returns required by law and has timely paid all Taxes due and
payable (whether or not shown on any Tax Return). All such Tax Returns are true,
correct and complete in all material respects. Each Intel Transferred Entity has
complied in all material respects with all Applicable Laws relating to Taxes.
None of the Intel Transferred Entities (A) is a party to or bound by any closing
agreement, offer in compromise, gain recognition agreement or any other
agreement with any Governmental Authority, except for those agreements
identified on Schedule 3.10(e) of the Intel ATA Disclosure Letter, or any Tax
indemnity or Tax sharing agreement with any Person, and (B) has actual or
contingent liabilities for Taxes, other than (x) Taxes accrued as a liability in
the Intel Financial Information, or (y) non-delinquent Taxes incurred in the
ordinary course of business since the Intel Financial Information Date in
amounts consistent with prior periods (if applicable), as adjusted for changes
in Tax rates and ordinary course fluctuations in operating results.
          (ii) There are and have been no (A) proposed, threatened or actual
assessments, audits, examinations or disputes as to Taxes relating to the Intel
Transferred Entities, (B) accounting method adjustments with respect to the
Intel Transferred Entities, or (C) waivers or extensions of the statute of
limitations with respect to Taxes for which the Intel Transferred Entities would
reasonably be expected to be held liable following the date hereof. No issues
have been raised in any audits, examinations or disputes pertaining to the Intel
Transferred Entities that can reasonably be expected to be raised in similar
examinations following the Closing. To the Knowledge of Intel, there is no basis
for the assertion by a taxing authority of a material Tax deficiency against the
Intel Transferred Entities. None of the Intel Transferred Entities is liable for
Taxes of any other Person.
          (iii) Schedule 3.10(d)(iii) of the Intel ATA Disclosure Letter sets
forth, on an entity-by-entity basis, all jurisdictions in which each of the
Intel Transferred Entities is subject to Tax and the type(s) of Tax. No Intel
Transferred Entity has engaged (or been treated as engaged) in the conduct of a
trade or business or had a permanent establishment (as defined in applicable tax
treaty) in a jurisdiction with respect to which the required Tax Returns have
not been filed.
          (iv) Each Intel Transferred Entity has complied with all information
reporting and record keeping requirements under all Applicable Laws, including
retention and maintenance of required records with respect thereto.
          (v) None of the Intel Transferred Entities is a party to any joint
venture, partnership, other arrangement or which could be treated as a
partnership for any applicable income Tax purposes.
          (vi) There is no taxable income or other measure of Tax of any of the
Intel Transferred Entities that will be reportable in the Post-Closing Tax
Period that is attributable to a transaction or event that occurred in a
Pre-Closing Tax Period.

25



--------------------------------------------------------------------------------



 



               (vii) No position has been taken on any Tax Return with respect
to the Intel Business or the Intel Transferred Assets that is contrary to any
publicly announced position of a Governmental Authority, or that is
substantially similar to any position that a Governmental Authority has
successfully challenged in the course of an examination of a Tax Return of the
Intel Transferred Entities.
               (e) Schedule 3.10(e) of the Intel ATA Disclosure Letter sets
forth in reasonable detail, as to each Intel Transferred Entity, the Intel
Business and the Intel Transferred Assets, each applicable agreement, ruling or
other arrangement with respect to Taxes entered into with or received from any
Governmental Authority, including the terms of any agreement governing the
pricing of products sold to Subsidiaries of Intel (each, an “Intel Tax
Agreement”). Each of Intel, its Subsidiaries and the Intel Transferred Entities
is in compliance with each Intel Tax Agreement in all material respects, and no
Governmental Authority has claimed or is expected to claim that any material
breach of an Intel Tax Agreement has occurred. None of Intel, its Affiliates or
the Intel Transferred Entities currently has outstanding any requests for Tax
rulings pertaining to the Intel Transferred Entities, the Intel Business or the
Intel Transferred Assets that would reasonably be expected to affect the
liability for Taxes of Holdings or its Subsidiaries after the Closing Date.
               (f) The representations and warranties contained in this
Section 3.10 are the only representations and warranties being made with respect
to compliance with or liability under Applicable Laws relating to the Tax
matters contemplated by this Section 3.10.
     3.11 Intellectual Property.
               (a) All material Intel Transferred Intellectual Property is free
and clear of any Liens other than Permitted Liens. One of the Intel Transferors
owns or, to Intel’s Knowledge, is licensed to use, all works of authorship and
all associated Copyrights that are embodied in the Intel Products. One of the
Intel Transferors has good and marketable sole title to the Intel Transferred
Intellectual Property (other than with respect to any moral rights therein or
relating thereto). With respect to the Intel Transferred Intellectual Property,
there are no material exclusive licenses granted by Intel or its Subsidiaries.
Except as provided in the Intel Intellectual Property Agreement or other
Transaction Documents, upon the Closing hereof, neither Intel nor any of its
Affiliates shall retain any material rights under the Intel Transferred
Intellectual Property.
               (b) To the Knowledge of Intel, neither (i) the current use of the
Intel Transferred Intellectual Property by Intel or any of its Subsidiaries in
its current operation of the Intel Transferred Assets nor (ii) the current
manufacture, marketing, distribution or sale of any of the Intel Products by
Intel or its Subsidiaries in their current operation of the Intel Transferred
Assets infringes any Copyrights or Trade Secret rights of any third party. To
the Knowledge of Intel, Intel has not received any written claims currently
pending from any Person claiming that the Intel Products infringe or
misappropriate the Copyrights, Trade Secrets or Patents of such Person.

26



--------------------------------------------------------------------------------



 



               (c) Intel has taken commercially reasonable steps to protect its
rights in Trade Secrets of Intel embodied in the Intel Products including taking
commercially reasonable steps to have all of its current and former employees,
consultants and contractors employed in the Intel Business execute and deliver
to Intel a proprietary information and invention assignment agreement. To the
Knowledge of Intel, it has not received written notice of any violation of or
non-compliance with such agreements.
               (d) To Intel’s Knowledge, neither Intel nor any of its
Subsidiaries is subject to any outstanding decree, order, or judgment that
(i) restricts in any material manner the use, transfer or licensing of the Intel
Transferred Copyrights, the Intel Transferred Patents, the Intel Transferred
Trade Secrets or the Intel Products, or (ii) adjudges any of the Intel
Transferred Intellectual Property to be unenforceable or invalid.
               (e) All Intel Transferred Patents are currently in material
compliance with formal legal requirements involving the payment of fees to
Governmental Authorities (including the payment of filing, examination and
maintenance fees). To the Knowledge of Intel, there are no proceedings or
actions pending before any court or tribunal (including the PTO or equivalent
authority anywhere in the world) that involve the validity, scope or priority of
Intel Transferred Intellectual Property. None of the Intel Transferred
Copyrights are registered Copyrights.
               (f) To Intel’s Knowledge, no software source code of material
proprietary value to the Intel Business is subject to obligations of public
disclosure or distribution, under any “open source license” or otherwise.
     3.12 Employee Matters.
               (a) Pension Plans. At no time has Intel or any other Person or
entity under common control with Intel within the meaning of Section 414(b),
(c), (m) or (o) of the Internal Revenue Code of 1986 and the regulations issued
thereunder, contributed to or been obligated to contribute to any Multiemployer
Plan or any plan maintained pursuant to a collective bargaining agreement or any
plan subject to Title IV of ERISA.
               (b) Labor. No work stoppage or labor strike against Intel or any
of its Subsidiaries is pending or, to Intel’s Knowledge, threatened in writing
or reasonably anticipated with respect to the Intel Business Employees. Intel
has no Knowledge of any activities or proceedings of any labor union to organize
any Intel Business Employees who are not currently represented by a labor or
trade union or employee representative body. There are no actions, suits,
claims, labor disputes or grievances pending, or, to the Knowledge of Intel,
threatened in writing or reasonably anticipated relating to any labor, safety or
discrimination matters involving any Intel Business Employee, including charges
of unfair labor practices or discrimination complaints, which, if adversely
determined, would reasonably be expected to have an Intel Material Adverse
Effect. Neither Intel nor any of its Subsidiaries is presently, nor has it been
in the past, a party to, or bound by, any collective bargaining agreement,
collective agreement or recognition arrangement with any labor or trade union,
works council, European works council or other employee representative body or
union contract with respect to Intel Business

27



--------------------------------------------------------------------------------



 



Employees and no such agreement is being negotiated by Intel with respect to the
Intel Business Employees. The consent, notice or opinion of any such employee
representative body with respect to the Intel Business Employees is not required
to consummate any of the transactions contemplated by this Agreement or any of
the other Transaction Documents.
               (c) Intel Business Employee List. Schedule 3.12(c) of the Intel
ATA Disclosure Letter (i) sets forth the Intel Business Employees as of the date
hereof and identifies the country (and state, for those in the United States) in
which each such Intel Business Employee is based and primarily performs his or
her duties and (ii) identifies certain Numonyx Allocated Positions which shall
be offered to certain employees of Intel in accordance with Section 4.11(b) of
the Master Agreement. Schedule 3.12(c) shall be updated solely to reflect the
change in employment status of any Intel Business Employee, the amendments
permitted by Section 4.11(b) of the Master Agreement and such other changes as
may reasonably be agreed upon by the Parties.
               (d) Nature of Representations and Warranties. The representations
and warranties contained in this Section 3.12 are the only representations and
warranties being made with respect to compliance with or liability under
Applicable Laws relating to the employment matters contemplated by this
Section 3.12.
     3.13 Financial Information.
               (a) Intel has delivered to Holdings or Numonyx copies of the
estimated unaudited consolidated statement of net revenue and direct expenses of
the Intel Business for the year ended December 30, 2006 (the “Intel Financial
Information Date”) and the related estimated net book value of the fixed assets
and inventories of the Intel Business as of the Intel Financial Information Date
(collectively, the “Intel Financial Information”). The Intel Financial
Information has been prepared internally by Intel for management reporting
purposes only and has not been audited by any independent certified public
accountants or auditors.
               (b) The Intel Financial Information has been derived from the
books and records of Intel and have not been separately audited. The Intel
Financial Information does not contain all adjustments necessary to comply with
GAAP. The Intel Financial Information does not reflect the assets, liabilities,
revenues and expenses that would have resulted if the Intel Business had
operated as an unaffiliated independent company; provided, however, that the
Intel Financial Information includes estimations for allocation of various
revenues, costs and expenses on a reasonable basis.
     3.14 Absence of Certain Changes. Since the Intel Financial Information
Date, other than with respect to the transactions contemplated by the
Transaction Documents, the Intel Business has been conducted in the ordinary
course of business, and there has not been:
               (a) (i) any sale, assignment or transfer of any of the material
Intel Transferred Assets or any license of any of the Intel Transferred
Intellectual Property, except, in each case, in the ordinary course of business
and the transfer of Intel Transferred Assets to

28



--------------------------------------------------------------------------------



 



Intel Transferred Entities as contemplated hereby, or (ii) any creation,
assumption or sufferance of (whether by action or omission) the existence of any
Lien on any of the Intel Transferred Assets, other than Permitted Liens;
               (b) any waiver, amendment, termination or cancellation of any
material Intel Transferred Contract or any relinquishment of any material rights
thereunder by Intel or its Subsidiary which is party thereto, or, to the
Knowledge of Intel, any other party, other than, in each such case, actions
taken with respect to any such Intel Transferred Contract in the ordinary course
of business that are not material to the Intel Business;
               (c) any material change by Intel or any Subsidiary of Intel in
its accounting principles, methods or practices relating to the Intel Business
or in the manner it keeps its accounting books and records relating to the Intel
Business, except (i) any such change required by a change in GAAP or (ii) any
change that results from the audit contemplated by Section 5.2(h) of the Master
Agreement;
               (d) any damage, destruction or other casualty loss that is
material to the Intel Transferred Assets taken as a whole;
               (e) (i) any failure to make an amount of capital expenditures
described in the Intel Business Capital Expenditures Plan that is material, in
the aggregate, to the Intel Business or (ii) any incurrence of any additional
Intel Transferred Liabilities for capital expenditures that are material, in the
aggregate, to the Intel Business, except for those described in the Intel
Business Capital Expenditures Plan;
               (f) any failure to maintain the Intel Transferred Assets as a
whole, in all material respects in at least as good condition as they were being
maintained on the Intel Financial Information Date, subject to normal wear and
tear;
               (g) any acquisition, directly or indirectly, of all or
substantially all of the assets of any business of or equity interests in any
Person or business, whether by merger, consolidation or otherwise, that relates
to the Intel Business;
               (h) any creation, incurrence, assumption or guarantee, or
modification of the terms, of any Indebtedness with respect to the Intel
Business, other than the Contemplated Financing or the Contributor Financing,
except in the ordinary course of business;
               (i) any Intel Material Adverse Effect; or
               (j) any agreement for Intel or any of its Subsidiaries to take
any of the actions specified in paragraphs (a) through (h) above.
     3.15 Environmental Matters.
               (a) Except as would not reasonably be expected to have an Intel
Material Adverse Effect: (i) Intel and each of its Subsidiaries, in each case
with respect to the Intel Transferred Assets or the Intel Business, and each
Intel Transferred Entity is in

29



--------------------------------------------------------------------------------



 



compliance with all applicable Environmental Laws; (ii) Intel and each of its
Subsidiaries, in each case with respect to the Intel Transferred Assets or Intel
Business, and each Intel Transferred Entity has obtained, and is in material
compliance with, all Environmental Permits; (iii) neither Intel nor any of its
Subsidiaries, in each case with respect to the Intel Transferred Assets or the
Intel Business nor any Intel Transferred Entity is conducting or funding, or is
required to conduct or fund, any Remedial Action pursuant to any Environmental
Law; (iv) to Intel’s Knowledge, no property to which an Intel Transferred Entity
or, in connection with the Intel Business, Intel has, directly or indirectly,
transported or arranged for the transportation of any Hazardous Substances is
listed on any list of sites requiring investigation or cleanup promulgated by
any relevant Governmental Authority; (v) there are no claims relating to any
Environmental Law pending or, to the Knowledge of Intel, threatened in writing
against Intel or any of its Subsidiaries, in each case with respect to the Intel
Transferred Assets or the Intel Business, or any Intel Transferred Entity; and
(vi) to Intel’s Knowledge, there has been no environmental investigation, study,
audit, test, review or other analysis conducted within the past five years that
documents conditions giving rise to any material Environmental Liability, that
relates to the Intel Transferred Assets, the Leased Intel Real Property, the
Intel Business, any Intel Transferred Entity or any other property or facility
now or previously owned or leased by Intel in connection with the Intel
Business, and that has not been delivered to Holdings or one of its Subsidiaries
within at least five days of the date hereof.
               (b) The representations and warranties contained in this
Section 3.15 are the only representations and warranties being made with respect
to compliance with or liability under Environmental Laws, including natural
resources, related to the Intel Business, the Intel Transferred Assets or
Intel’s or its Subsidiaries’ ownership or operation thereof.
     3.16 Product Warranties. A copy of Intel’s product warranties currently in
effect with respect to the Intel Products as set forth in the order
acknowledgement forms for the Intel Products (the “Intel Standard Form Product
Warranties”) is set forth on Schedule 3.16 of the Intel ATA Disclosure Letter.
Neither Intel nor any of its Subsidiaries has given any written product warranty
with respect to the Intel Products other than the Intel Standard Form Product
Warranties. The Intel Products, taken as a whole, comply in all material
respects with all such product warranties and all material specifications
applicable to the Intel Products. To the Knowledge of Intel, there are no
outstanding material claims with respect to product warranties relating to the
Intel Products. As of the Closing Date, the Intel Products constitute all of the
products produced or sold by Intel or any of its Subsidiaries exclusively
related to the Intel Business.
     3.17 Intel Transferred Assets. The Intel Transferred Assets and the assets
made available to Holdings or its Subsidiaries under, or to be used by Intel and
its Subsidiaries in the performance of, the Intel Ancillary Agreements will, as
of the Closing, constitute all of the material assets (other than any
Intellectual Property) necessary for the conduct of the Intel Business as it is
conducted by Intel and its Subsidiaries as of the Closing Date.

30



--------------------------------------------------------------------------------



 



     3.18 Customers. Schedule 3.18 of the Intel ATA Disclosure Letter lists the
names of the 10 largest customers to whom the Intel Business has sold products
during the year ended December 30, 2006 (based on dollar amount of revenue
recognized in connection with the sale of such Intel Products during such year).
To Intel’s Knowledge, neither Intel nor any of its Subsidiaries has received any
written statement from any customer whose name appears on Schedule 3.18 of the
Intel ATA Disclosure Letter that such customer will not continue as a customer
of the Intel Business after the Closing.
     3.19 Insurance. Intel has delivered to Holdings summaries of all material
insurance policies and fidelity bonds relating to the Intel Transferred Assets
and the Intel Business. There are no material Claims by Intel or any of its
Subsidiaries pending under any of such policies or bonds as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights.
     3.20 Inventories. The estimated, unaudited book value of the Intel
Transferred Inventories set forth in the Intel Financial Information were
determined in a manner not materially inconsistent with GAAP. As of the end of
Intel’s first fiscal quarter of 2007, the estimated unaudited Intel Inventory
Value is as set forth on Schedule 3.20 to the Intel ATA Disclosure Letter. Such
estimated, unaudited book value of the Intel Transferred Inventories and the
Intel Inventory Value were prepared internally by Intel for management reporting
purposes only, have not been audited by any independent certified public
accountants or auditors and are further qualified by the limitations set forth
in Section 3.13(b). Since the Intel Financial Information Date, the levels of
Intel Transferred Inventory have been maintained in the ordinary course of
business. The Intel Transferred Inventories are owned free and clear of all
Liens other than Permitted Liens.
     3.21 Advisory Fees. There is no investment banker, broker, finder or other
intermediary or advisor that has been retained by or is authorized to act on
behalf of Intel, who will be entitled to any fee, commission or reimbursement of
expenses from any Person other than Intel upon consummation of the transactions
contemplated by this Agreement.
     3.22 Representations Regarding Intel Transferred Entities and Intel
Transferred Interests.
               (a) Organization. Each Intel Transferred Entity is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization (to the extent such concept is recognized in such
jurisdiction) and has all requisite power and authority required to carry on its
business as now conducted and to own and operate the Intel Business as now owned
and operated by it. Each Intel Transferred Entity is, or will be, as of the
Closing Date, qualified to conduct business and in good standing (to the extent
such concept is recognized in such jurisdiction) in each jurisdiction in which
it conducts the Intel Business other than such jurisdictions where the failure
to be so qualified would not reasonably be expected to have an Intel Material
Adverse Effect. The Intel Transferred Entities and their respective
jurisdictions of organization are identified on Schedule 3.22(a).
               (b) Capitalization.

31



--------------------------------------------------------------------------------



 



               (i) As of the Closing, the authorized share capital of the Intel
Transferred Entities shall be as set forth in Schedule 3.22(b) of the Intel ATA
Disclosure Letter, and of such authorized share capital, only the Intel
Transferred Interests shall be issued and outstanding. As of the Closing, no
other shares of the Intel Transferred Entities shall have been authorized or
designated as a series or shall be issued and outstanding. As of the Closing,
all of the Intel Transferred Interests shall have been duly authorized, validly
issued, fully paid and non-assessable, shall have been issued in material
compliance with all Applicable Laws and shall have been issued in compliance
with all applicable preemptive rights created by statute, the charter or other
governing instruments of the Intel Transferred Entities and any agreement to
which such Intel Transferred Entities are bound or by which their properties or
assets are bound.
               (ii) As of the Closing, there shall not be outstanding (A) any
options, warrants or other rights to purchase from any Intel Transferred Entity
any capital stock or other securities of such Intel Transferred Entity, (B) any
securities, notes or other indebtedness convertible into or exchangeable
for shares of such capital stock or securities, (C) any other commitments or
rights of any kind for any Intel Transferred Entity to issue additional shares
of capital stock, options, warrants or other securities or (D) any equity
equivalent or other ownership interests in any Intel Transferred Entity or
similar rights.
               (iii) As of the Closing, Intel and its Subsidiaries shall be the
sole registered and beneficial owners of the Intel Transferred Interests and the
Intel Transferred Interests shall be free and clear of all Share Encumbrances.
Upon delivery of certificates evidencing certificated Intel Transferred
Interests to Holdings or a Subsidiary of Holdings together with any executed
share transfer deeds or instruments for the Intel Transferred Interests
necessary to transfer the Intel Transferred Interests under Applicable Law, and
payment by Holdings of the amount due and payable to Intel pursuant to
Section 2.6, Holdings or a Subsidiary of Holdings will acquire good and
marketable title to such Intel Transferred Interests, free and clear of any
Share Encumbrance.
               (c) Ownership. Schedule 3.22(c) of the Intel ATA Disclosure
Letter sets forth the identity of each of the holders of equity interests in the
Intel Transferred Entities and their respective ownership interests in the Intel
Transferred Entities. The Intel Transferred Entities do not have any
Subsidiaries and do not, directly or indirectly, own any equity investment or
other ownership interest in any Person. No Intel Transferred Entity is a
participant in any joint venture, partnership or similar arrangement.
               (d) Indebtedness. No Intel Transferred Entity has any outstanding
Indebtedness.
     3.23 Investment Representations.
               (a) Investigation; Economic Risk. Intel acknowledges that it has
had an opportunity to discuss the business, affairs and current prospects of
Holdings and its

32



--------------------------------------------------------------------------------



 



Subsidiaries with the officers of Holdings and Numonyx. Intel further
acknowledges having had access to information about Holdings and its
Subsidiaries that it has requested. Intel acknowledges that it is able to fend
for itself in the transactions contemplated by this Agreement and has the
ability to bear the economic risks of its investment in Holdings pursuant to
this Agreement. Intel is an “accredited investor,” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.
               (b) Purchase for Own Account. The Intel Holdings Shares will be
acquired for the account of Intel or a Affiliate of Intel, not as a nominee or
agent, and not with a view to or in connection with the sale or distribution of
any part thereof. The Intel Option Shares will be acquired for the account of
the holder of the Intel Option, not as a nominee or agent, and not with a view
to or in connection with the sale or distribution of any part thereof.
               (c) Exempt from Registration; Restricted Securities. Intel
understands that the Intel Holdings Shares and Intel Option Shares will not be
registered under the Securities Act, on the basis that the sale provided for in
this Agreement is exempt from registration under the Securities Act, and that
the reliance of Holdings on such exemption is predicated in part on Intel’s
representations set forth in this Agreement. Intel understands that the Intel
Holdings Shares and Intel Option Shares being issued hereunder are restricted
securities within the meaning of Rule 144 under the Securities Act; that the
Intel Holdings Shares and Intel Option Shares are not registered and must be
held indefinitely unless they are subsequently registered or an exemption from
such registration is available.
     3.24 Disclaimer of Warranties. EXCEPT WITH RESPECT TO THE WARRANTIES AND
REPRESENTATIONS SPECIFICALLY SET FORTH IN THIS ARTICLE III (WHICH MAY BE RELIED
UPON BY HOLDINGS AND NUMONYX), ALL OF THE TRANSFERRED ASSETS ARE BEING SOLD “AS
IS, WHERE IS,” AND NEITHER INTEL NOR ANY OF ITS SUBSIDIARIES MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WHETHER OF
MERCHANTABILITY, SUITABILITY, NONINFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE, OR QUALITY AS TO THE TRANSFERRED ASSETS OR ANY PART OR ITEM THEREOF, OR
AS TO THE CONDITION, DESIGN, OBSOLESCENCE, WORKING ORDER OR WORKMANSHIP THEREOF,
OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR OTHERWISE.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND NUMONYX
     Each of Holdings and Numonyx hereby represents and warrants to Intel, as of
the date of this Agreement, as follows:
     4.1 Existence and Good Standing. Holdings has been duly organized and is
validly existing as a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) under Dutch law and has all
requisite power and authority required to carry on its business as now conducted
and to own and operate its businesses as now owned and

33



--------------------------------------------------------------------------------



 



operated by it. Holdings has heretofore delivered to Intel complete and correct
copies of its articles of association and governance rules as currently in
effect. Each Subsidiary of Holdings has been duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all requisite power and authority required to carry on its business as now
conducted and to own and operate its business as now owned and operated by it.
Holdings has heretofore delivered to Intel complete and correct copies of the
articles of incorporation and bylaws or other organizational documents of each
Subsidiary of Holdings.
     4.2 Authorization and Enforceability. Each of Holdings and Numonyx has all
requisite corporate power and authority to execute and deliver this Agreement,
and Holdings and each of its Subsidiaries has all requisite corporate power and
authority to execute and deliver each of the Transaction Documents to which it
is or will be a party and to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Holdings and Numonyx of this Agreement, and the
execution and delivery by Holdings and each of its Subsidiaries of each of the
Transaction Documents to which it is a party and the performance by Holdings and
each of its Subsidiaries of each of its obligations contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action.
This Agreement has been, and when executed at the Closing the other Transaction
Documents to which Holdings and each of its Subsidiaries is a party will have
been, duly and validly executed and delivered by Holdings and each such
Subsidiary, and assuming the due execution and delivery of this Agreement and
the other Transaction Documents to which it is a party by Intel and each of the
other parties thereto, this Agreement constitutes the legal, valid and binding
agreement of Holdings and Numonyx, enforceable against Holdings and Numonyx in
accordance with its terms, and as of the Closing each of the Transaction
Documents to which Holdings or any Subsidiary of Holdings is a party will
constitute, the legal, valid and binding agreement of Holdings or such
Subsidiary enforceable against Holdings or such Subsidiary in accordance with
their respective terms, except to the extent (a) that their enforceability may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to creditors’ rights generally
or, where appropriate, to general principles of equity or (b) indemnification
provisions contained in the Securityholders’ Agreement may be limited by
applicable securities laws.
     4.3 Non-Contravention. The execution, delivery and performance by each of
Holdings and its Subsidiaries of the other Transaction Documents to which it is
a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not contravene or conflict with the articles of
association or governance rules of Holdings or the organizational documents of
any of its Subsidiaries.
     4.4 Capitalization.
               (a) Immediately following the Closing, the capitalization of
Holdings will consist of the following:
               (i) Ordinary Shares. A total of 250,000,000 Ordinary Shares of
Holdings will be authorized, of which 210,700,758 shares will be issued and
outstanding, of which an aggregate of 101,436,851 Ordinary Shares will be held
by Intel and Intel Singapore and 109,263,907 Ordinary Shares will be held by ST.

34



--------------------------------------------------------------------------------



 



Holdings will have sufficient authorized share capital with respect to its
Ordinary Shares and Series A-1 Preferred Shares upon a conversion of the
Series A Preferred Shares in accordance with the terms and conditions of the
Securityholders’ Agreement and sufficient authorized share capital with respect
to its Ordinary Shares for issuance under the Equity Plan (of which no such
shares shall be subject to outstanding options, and all of which shares shall be
available for future issuance). The Outstanding Ordinary Shares will have been
validly issued, will be fully paid upon transfer of certain relevant Intel
Transferred Assets to Holdings, the receipt of the payment in cash made by Intel
Singapore upon exercise of the Intel Option pursuant to the terms therein for
Ordinary Shares and contribution of the ST Numonyx Shares to Holdings, and will
have been issued in accordance with the registration or qualification provisions
of all applicable securities laws, or pursuant to valid exemptions therefrom.
               (ii) Preferred Shares. A total of 14,346,718 Preferred Shares,
consisting of 14,204,545 Series A Preferred Shares and 142,045 Series A-1
Preferred Shares will be authorized, all of which Series A Shares will be issued
and outstanding and held by FP, and no Series A-1 Preferred Shares will be
outstanding. When issued pursuant to the terms of the FP Purchase Agreement and
the Outstanding Series A Preferred Shares will have been validly issued, will be
fully paid upon receipt of the Equity Purchase Price by Holdings, and will have
been issued in accordance with the registration or qualification provisions of
all applicable securities laws, or pursuant to valid exemptions therefrom.
               (iii) Options, Warrants, Reserved Shares. Except for (i) the
conversion privileges of the Series A Preferred Shares; (ii) the rights to
purchase new securities set forth in the Securityholders’ Agreement, the
provisions of the Articles of Association and mandatory provisions of the laws
of The Netherlands; and (iii) the Intel Option, there are no options, warrants,
conversion privileges or other rights (or agreements for any such rights)
outstanding to purchase or otherwise obtain from Holdings any of Holdings ‘s
securities. Other than as set forth in the Securityholders’ Agreement, there
exists no Holdings obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any of its equity securities or any interest therein.
               (b) As of the date hereof, immediately prior to the Closing, a
total of 99,000 Class A             shares and 1,000 Class B shares of Numonyx
are authorized, of which 20,000 Class A shares are issued and outstanding, all
of which are held by Holdings, and no Class B shares are issued and outstanding.
As of the date hereof, immediately prior to the Closing, and prior to the
effectiveness of the Intel Entity Capitalization and Assignment Agreement and
the ST Entity Capitalization and Assignment Agreement, Holdings does not own,
directly or indirectly, any equity interest in any Person, other than Numonyx.
     4.5 Valid Issuance of Shares.
               (a) The Intel Holdings Shares, when issued, sold and delivered in
accordance with the terms of this Agreement, and the Intel Option, when issued,
sold and delivered in

35



--------------------------------------------------------------------------------



 



accordance with the terms of the Master Agreement and the Intel Option Shares,
when issued, sold and delivered in accordance with the terms of the Intel
Option, will be duly and validly issued, fully paid upon receipt of the Exercise
Price (as defined in the Intel Option), and will be free of restrictions on
transfer other than restrictions on transfer under the Equity Transaction
Documents, the laws of The Netherlands and applicable securities laws.
               (b) The outstanding shares of Holdings are duly and validly
issued and fully paid upon receipt of the Equity Purchase Price and the
consummation of the Intel Asset Transfer Agreement and the ST Asset Contribution
Agreement and exercise in full of the Intel Option pursuant to the terms
therein, and such shares of such capital stock, and all outstanding shares,
options and other securities of Holdings have been issued in full compliance
with exemptions from the registration requirements of the Securities Act, and
are exempt from registration or qualification under the registration, permit or
qualification requirements of all applicable state securities laws and all other
provisions of applicable federal and state securities laws and applicable laws
of The Netherlands, including, without limitation, anti-fraud provisions.
     4.6 Exempt Offering. Based in part upon Intel’s representations in Section
3.23, the offer and sale of the Intel Holdings Shares and Intel Option pursuant
to this Agreement and the Intel Option Shares pursuant to the Intel Option are
exempt from the registration requirements of Section 5 of the Securities Act by
virtue of Regulation D thereunder, from the qualification requirements of the
California Corporate Securities Law of 1968, by virtue of Section 25102(f)
thereof, and from the registration or qualification requirements of any other
applicable foreign or state securities laws.
     4.7 Lack of Registration Rights and Voting Agreements. Except as set forth
in the Securityholders’ Agreement, Holdings has not granted or agreed to grant
any registration rights to any Person. There is no agreement or restriction
relating to the voting of any shares of Holdings other than as set forth in the
Securityholders’ Agreement.
     4.8 Reliance. In executing this Agreement and the Intel Ancillary
Agreements to which it is a party, Holdings and its Subsidiaries are relying on
the investigations by ST and FP (or its Affiliates), and on the provisions set
forth herein and therein and not on any other statements, presentations,
representations, warranties or assurances of any kind made by Intel, its
representatives or any other Person. Holdings and Numonyx acknowledge that
(a) the representations and warranties of Intel contained in Article III hereof
constitute the sole and exclusive representations and warranties of Intel to
Holdings and Numonyx in connection with this Agreement and the transactions
contemplated hereby and (b) all other representations and warranties are
specifically disclaimed and may not be relied upon or serve as a basis for a
claim against Intel. HOLDINGS AND NUMONYX ACKNOWLEDGE THAT INTEL DISCLAIMS ALL
WARRANTIES OTHER THAN THOSE EXPRESSLY CONTAINED IN THIS AGREEMENT AS TO THE
INTEL TRANSFERRED ASSETS, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR WARRANTY FOR FITNESS FOR A PARTICULAR
PURPOSE. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED EXPRESSLY

36



--------------------------------------------------------------------------------



 



IN THIS AGREEMENT, HOLDINGS AND ITS SUBSIDIARIES ARE ACQUIRING THE INTEL
TRANSFERRED ASSETS ON AN “AS IS, WHERE IS” BASIS.
ARTICLE V
COVENANTS
     5.1 Access to Information.
               (a) Holdings shall and shall cause its Subsidiaries to permit
Intel to retain copies of Intel Books and Records for its internal use or for
audit, tax or regulatory purposes or for any use required by Applicable Law and
shall maintain for six years after the Closing Date all of the Intel Books and
Records pertaining to the Intel Transferred Entities, Intel Transferred Assets
and the Intel Transferred Liabilities relating to periods prior to the Closing.
Holdings shall and shall cause its Subsidiaries to provide Intel and its
representatives, during normal business hours and upon reasonable notice from
Intel, with reasonable access to such Intel Books and Records. If, at any time
after the sixth anniversary of the Closing Date, Holdings or any of its
Subsidiaries proposes to dispose of any of such books and records, Holdings
shall, or shall cause such Subsidiary to, first offer to deliver the same to
Intel at the expense of Intel.
               (b) Each Party (the “Possessing Party”) will afford the other
Party (the “Receiving Party”), its counsel and its accountants, during normal
business hours, reasonable access to information in the Possessing Party’s
possession or control relating to the Intel Transferred Assets, the Intel
Transferred Liabilities, the Intel Transferred Entities and the Intel Business,
and, to the extent reasonably requested, at the Receiving Party’s expense, will
provide copies and extracts therefrom, all to the extent that such access may be
reasonably required by the Receiving Party in connection with (i) the
preparation of Tax Returns, (ii) compliance with the requirements of any
Governmental Authority or (iii) to facilitate the resolution of claims made by a
third party against or incurred by Intel or its Subsidiaries or Holdings or its
Subsidiaries pertaining to the Intel Transferred Assets, the Intel Transferred
Liabilities, the Intel Transferred Entities or the Intel Business; provided,
however, that nothing in this Section 5.1(b) shall be deemed to require any
Party to disclose any information that it is prohibited from disclosing under
any non-disclosure agreement entered into prior to the date of the Master
Agreement or in the ordinary course of business after the date of the Master
Agreement.
     5.2 Compliance with Terms of Governmental Approvals and Consents. From and
after the Closing Date, Holdings and its Subsidiaries shall comply at their own
expense with all conditions and requirements imposed on Holdings and its
Subsidiaries as set forth in (a) Numonyx Approvals that are Governmental
Approvals, to the extent necessary such that all such Governmental Approvals
will remain in full force and effect assuming, if applicable, continued
compliance with the terms thereof by Intel and (b) all Numonyx Approvals of
Persons other than Governmental Authorities, to the extent necessary such that
all such consents and approvals will remain effective and enforceable against
the Persons giving such consents and approvals, assuming, if applicable,
continued compliance with the terms thereof by Intel.

37



--------------------------------------------------------------------------------



 



     5.3 Use of Marks. Notwithstanding any other provision, no interest in or
right to use the name “INTEL” or any derivation thereof or any other Trademarks,
service marks or tradenames of Intel, other than the Intel Transferred
Trademarks, (the “Intel Retained Marks”) is being transferred or otherwise
licensed to Holdings or any of its Subsidiaries pursuant to the transactions
contemplated by this Agreement. Holdings agrees not to, and to cause its
Subsidiaries not to, use any materials bearing Intel Retained Marks or sell,
transfer or ship any products bearing Intel Retained Marks (a) unless requested
to do so by Intel, (b) except to the extent displayed on the hardcopy
(non-electronic) form of such materials delivered to Holdings or a Subsidiary of
Holdings at the Closing, (c) except as required under Intel Transferred
Contracts with customers or (d) except on Intel Transferred Inventory, product
instructions, labeling, containers, data sheets, specifications and any similar
materials directly related to the Intel Transferred Inventory in existence as of
the Closing Date. Further, (i) dies manufactured by or for Holdings or any of
its Subsidiaries using mask sets included in the Intel Transferred Assets may
bear Intel Retained Marks only to the extent that it is not commercially
reasonable to manufacture dies using such mask sets that do not bear such Intel
Retained Marks, and (ii) Holdings and its Subsidiaries may include the block “I”
trademark (the “Block “I” Trademark”) on the packaging of any product that has
been or will be marked with the Block “I” Trademark by Intel prior to the
termination of the Intel Transition Services Agreement and product instructions,
labeling, containers, data sheets, specifications, JEDEC codes, and any other
materials directly related to such products. The foregoing rights are subject to
Intel’s standard Trademark usage guidelines, a copy of which has been provided
to Holdings and Numonyx, to any applicable provisions of the Intel Transition
Services Agreement, and to any applicable provisions of the Intel Intellectual
Property Agreement, and Intel reserves the right to practice quality control
with regard to its marks and any products or services marketed or sold
thereunder. Holdings shall, and shall cause its Subsidiaries to, comply with any
reasonable instructions of which it is notified by Intel relating to Intel’s
exercising of such quality control rights. Upon the expiration of the foregoing
license, all materials bearing any Intel Retained Mark in the possession or
control of Holdings or any of its Subsidiaries or any of their agents shall be
promptly destroyed. Prior to any distribution of any materials bearing Intel
Retained Marks, Holdings shall, and shall cause its Subsidiaries to, use
commercially reasonable efforts to redact or modify such materials in order to
minimize or eliminate the use of the Intel Retained Marks.
     5.4 Cooperation in Third Party Litigation. Each Party shall provide such
assistance and cooperation as the other Party or its counsel may reasonably
request in connection with any claims, Proceedings or investigations relating to
the Intel Business or the Intel Transferred Assets, Intel Transferred
Liabilities, Intel Transferred Entities; provided, that the Party making such
request shall reimburse each such other Party for its reasonable and documented
out-of-pocket costs and expenses in providing such assistance; provided, that
such assistance shall not unreasonably interfere with the business and
operations of any such other Party.
     5.5 Assignments
               (a) Intel will reasonably cooperate with Holdings and its
Subsidiaries in transferring applications and registrations for the Intel
Transferred Copyrights, Intel Transferred Trademarks and the Intel Transferred
Patents to the extent that Intel has applied for or obtained registrations
therefor; provided, however, that following the Closing, subject to Section 5.4,
Intel shall not have or incur any further obligations or

38



--------------------------------------------------------------------------------



 



expenses in connection therewith, and it shall be the sole responsibility of
Holdings and its Subsidiaries to pursue, protect or perfect any such rights as
it may see fit in its sole discretion.
               (b) Following the Closing, in the event that (i) Intel identifies
Intel Excluded Assets that have been erroneously identified for delivery or
delivered to Holdings or a Subsidiary of Holdings, Holdings shall or shall cause
such Subsidiary to use commercially reasonable efforts to return such Intel
Excluded Assets to Intel at Intel’s expense or (ii) Holdings or a Subsidiary of
Holdings identifies Intel Transferred Assets that any Intel Transferor has
failed to deliver to Holdings or a Subsidiary of Holdings or an Intel
Transferred Entity, such Intel Transferor shall use commercially reasonable
efforts to deliver such Intel Transferred Assets to Holdings or such Subsidiary
of Holdings at Intel’s expense.
     5.6 Reasonable Efforts. Each of Holdings, Numonyx and Intel will cooperate
and use its commercially reasonable efforts to take, or cause to be taken, all
appropriate actions (and to make, or cause to be made, all filings and
notifications necessary, proper or advisable under Applicable Law) to consummate
and make effective the transactions contemplated by this Agreement and the
Transaction Documents, including its commercially reasonable efforts to obtain,
as promptly as practicable, all licenses, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Authorities and
parties to contracts, as are necessary for the consummation of the transactions
contemplated by this Agreement and the Transaction Documents to which it is a
party.
     5.7 Allocation of Non-Tax Operating Expenses. All utility charges, gas
charges, electric charges, water charges, water rents and sewer rents, if any,
shall be apportioned between Holdings and its Subsidiaries, on the one hand, and
Intel, on the other hand, as of the Closing Date, computed on the basis of the
most recent meter charges or, in the case of annual charges, on the basis of the
established fiscal year. All Prepayments (including lease expenses but excluding
Taxes and Intel Prepayments) paid by Intel prior to the Closing Date and all
other operating expenses paid by Holdings or its Subsidiaries with respect to
the Intel Business shall be apportioned between Holdings and its Subsidiaries,
on the one hand, and Intel, on the other hand, as of the Closing Date computed
on the basis of the applicable time period to which expenses apply. Within
90 days after the Closing, each Party shall present a statement to the other
Party setting forth the amount of reimbursement to which each is entitled under
this Section 5.7, together with such supporting evidence as is reasonably
necessary to calculate the proration amount. Such amount shall be paid by the
Party owing it to the other within 10 days after delivery of such statement.
     5.8 Tax Matters.
               (a) Tax Returns. Intel shall prepare or cause to be prepared all
Tax Returns with respect to the Intel Transferred Assets and the Intel Business
for the Pre-Closing Tax Period, other than the Tax Returns of the Intel
Transferred Entities for taxable periods that end following the Closing Date.
Holdings shall prepare or cause to be prepared all Tax Returns with respect to
the Intel Transferred Assets and the Intel Business for the Post-Closing Tax
Period and of the Intel Transferred Entities for taxable periods ending

39



--------------------------------------------------------------------------------



 



after the Closing Date. All Tax Returns with respect to the Intel Transferred
Entities, Intel Transferred Assets or Intel Business prepared by Holdings or a
Subsidiary of Holdings for taxable periods that include but do not end on the
Closing Date (each such period, a “Straddle Period”) shall be prepared in a
manner consistent with prior Tax Returns filed by the Intel Transferred
Entities, except as otherwise required by Applicable Law. To the extent Intel
would be liable for all or any portion of the Taxes shown on any Straddle Period
Tax Return, such Tax Return shall be provided to Intel no later than 30 days
prior to the filing thereof, and any disputes concerning the manner in which
such Tax Returns are prepared shall be resolved as provided in Section 5.8(h).
Holdings shall not amend or permit to be amended any Tax Returns with respect to
an Intel Transferred Entity to the extent such amendment could increase the
liability of Intel hereunder.
     (b) Responsibility for Payment of Taxes. Except as otherwise provided in
this Section 5.8:
               (i) Intel shall be liable for and shall indemnify, defend and
hold Holdings and its Subsidiaries harmless from and against (A) all Taxes
arising from the Intel Transferred Assets or the Intel Business with respect to
the Pre-Closing Tax Period, including all Taxes of the Intel Transferred
Entities attributable to the Pre-Closing Tax Period to the extent not paid prior
to the Closing, (B) all Taxes imposed on any Intel Transferred Entity as a
result of being or having been a member of an affiliated, consolidated,
combined, unitary, fiscal unity or similar group of which Intel or any of its
Affiliates is or was a member, other than Taxes arising from the income, assets
or operations of Holdings and its Subsidiaries during the Post-Closing Tax
Period, and (C) all Taxes imposed on any Intel Transferred Entity as a result of
being or having been party to any tax sharing, tax indemnity or tax allocation
agreement or any other express or implied agreement to indemnify any other
Person for Taxes that was entered into prior to the Closing, other than Taxes
arising from the income, assets or operations of Holdings and its Subsidiaries
during the Post-Closing Tax Period; provided, however, that Taxes arising on the
Closing Date by reason of actions taken by or at the request of Holdings or a
Subsidiary of Holdings out of the ordinary course of business following the
Closing and without the consent of Intel shall be the responsibility of Holdings
and its Subsidiaries.
               (ii) Holdings shall be liable for and shall indemnify, defend and
hold Intel harmless from and against all Taxes arising from the Intel
Transferred Assets or the Intel Business with respect to the Post-Closing Tax
Period, including all Taxes of the Intel Transferred Entities attributable to
the Post-Closing Tax Period, except to the extent that such Taxes are Intel’s
obligation under Section 5.8(b)(i) or are subject to indemnification from Intel
pursuant to Section 6.2(a) (but subject to Section 6.2(g)) and except for any
Taxes imposed on Intel or its Affiliates by virtue of their ownership of equity
in Holdings.
               (iii) Taxes with respect to any of the Intel Transferred Entities
for a Straddle Period shall be calculated by means of a closing of the books and
records

40



--------------------------------------------------------------------------------



 



of such Intel Transferred Entity as of the close of the Closing Date, as if such
Straddle Period ended as of the close of the Closing Date; provided, that
exemptions, allowances or deductions that are calculated on an annual basis
(including depreciation and amortization deductions computed as if the Closing
Date was the last day of the taxable period) shall be allocated between the
portion of the period ending on the Closing Date and the portion of the period
after such day in proportion to the number of days in each such period; and,
provided, further, that personal property, ad valorem and other similar Taxes
that are not based on income, revenue, expenses or any combination thereof
(“Property Taxes”) for a Straddle Period shall be allocated between the
Pre-Closing Tax Period and the Post-Closing Tax Period in proportion to the
number of days in each such period (except as provided in the immediately
succeeding sentence). Property Taxes with respect to the Intel Transferred
Assets other than those owned by the Intel Transferred Entities shall be
allocated similarly. Intel shall be liable for the amount of such Taxes that is
attributable to the Pre-Closing Tax Period (other than to the extent of any
increase in Property Taxes attributable to the transactions described herein),
and Holdings shall be liable for the proportionate amount of such Taxes that is
attributable to the Post-Closing Tax Period (including any increase in Property
Taxes attributable to the transactions described herein).
     (iv) Within a reasonable period after the Closing, and from time to time
thereafter upon the receipt by a Party of a bill, assessment or other notice of
Tax due, Intel and Holdings shall present a statement to the other setting forth
the amount of reimbursement to which each is entitled under this Section 5.8(b),
together with such supporting evidence as is reasonably necessary to calculate
the amount owed. The amount owed shall be paid by the Party owing it to the
other within 10 days after delivery of such statement or, if later, 3 days prior
to the time such Taxes are required to be paid to the appropriate Governmental
Authority. In the event that either Intel or Holdings makes a payment for which
it is entitled to reimbursement under this Section 5.8(b), the other Party shall
pay such reimbursement promptly, but in no event later than 30 days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting Party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement. Any payment
required under this Section 5.8(b) and not made when due shall bear interest at
the rate of 10% per annum.
     (c) Sales and Use Taxes. All Sales Taxes incurred by Intel or its
Affiliates in connection with the transfer of Intel Transferred Assets to an
Intel Transferred Entity (whether such Sales Taxes arise upon such transfer or
upon the transfer of the underlying Intel Transferred Interests to Holdings or
its Subsidiaries) shall be borne by Intel or its Affiliates (but not the Intel
Transferred Entities) to the extent such Sales Taxes exceed the Sales Taxes that
would have been incurred if the underlying Intel Transferred Assets were
transferred directly by the historical owner thereof to Holdings or a Subsidiary
of Holdings (located in the same jurisdiction as such Intel Transferred Entity)
without the intervening transfer to such Intel Transferred Entity. All other
Sales Taxes incurred by the Parties or their Affiliates as a consequence of the
transfer of the Intel Transferred

41



--------------------------------------------------------------------------------



 



Assets (including the Intel Transferred Interests) to Holdings or a Subsidiary
of Holdings shall be determined as soon as practicable after the Closing based
on the allocation described in Section 5.9 and shall be borne 50% by Holdings
and 50% by Intel; provided, however, that in no event shall Holdings’ share of
such Sales Taxes exceed $5,000,000. Notwithstanding the foregoing, Holdings or
its Subsidiaries shall pay 100% of all Sales Taxes to the extent the payment
thereof by Holdings or such Subsidiaries gives rise to a right to claim a refund
of or credit against Taxes otherwise payable by Holdings or its Subsidiaries
under Applicable Law (and such amount shall not count toward the $5,000,000 cap
in the preceding sentence). To the extent permitted by Applicable Law, Holdings
and Intel shall cooperate and use commercially reasonable efforts to minimize
such Sales Taxes. To the extent a taxing authority provides notice to Intel or
Holdings of an audit of Sales Taxes for which the other Party has any
responsibility hereunder, the Party receiving the notice shall promptly notify
the other Party. The Parties shall cooperate as reasonably requested to defend
any audit with respect to Sales Taxes described herein, and the Party
responsible therefor shall pay when due any additional Sales Taxes ultimately
assessed (together with any interest, penalties or additions to tax with respect
thereto) in the ratios described above. Intel shall control all Sales Tax audits
where Intel or its Affiliates bear 100% of the underlying Sales Tax, and Intel
and Holdings shall jointly control all other Sales Tax audits (and share equally
all related professional fees, interest, penalties and additions to tax)
pertaining to the transfer of the Intel Transferred Assets to Holdings. With
respect to Sales Taxes for which the Parties bear joint responsibility
hereunder, neither Party shall settle any proposed adjustment to such Sales
Taxes without the other Party’s prior written approval, not to be unreasonably
withheld or delayed.
     (d) Cooperation. As to the Taxes for which Intel is liable hereunder or
that arise in a Straddle Period, the Parties hereto agree to furnish or cause to
be furnished to one another, upon request, as promptly as practicable, such
information and assistance relating to the Intel Transferred Assets, the Intel
Business and the Intel Transferred Entities as is reasonably necessary for the
filing of all Tax Returns, the preparation for any audit by any taxing
authority, and the prosecution or defense of any claim or Proceeding relating to
any Tax Return. The Parties hereto shall cooperate with each other in the
conduct of any audit or other Proceeding related to Taxes involving the Intel
Business.
     (e) Allocation of Intel Consideration among the Intel Transferred Assets.
The Intel Consideration (including the Intel Transferred Liabilities to the
extent treated as “amount realized” for United States federal income tax
purposes) shall be allocated among the Intel Transferred Assets and the Intel
Transferred Interests in accordance with Schedule 5.8(e) of the Intel ATA
Disclosure Letter (as such allocation shall be determined following Closing and
delivered by Intel to Holdings within 30 days following the Closing Date). Such
schedule shall be prepared in a manner consistent with the Third Party
Appraisal. Each of the Parties hereto agrees to report the transactions
contemplated hereby for state, federal and foreign Tax purposes in accordance
with such allocation of the Intel Consideration. Intel shall prepare
Schedule 5.8(e) of the Intel ATA Disclosure Letter subject to Holdings’
approval, which approval shall not be unreasonably withheld.

42



--------------------------------------------------------------------------------



 



               (f) Treatment of Indemnity Payments. The Parties shall treat all
indemnification payments made under this Agreement as an adjustment to the Intel
Consideration for applicable Tax purposes.
               (g) Tax Dispute Resolution. If the Parties are unable to resolve
any disputes regarding the content of Tax Returns for which Intel has a right of
review pursuant to Section 5.8(a), the issue or issues shall be referred for
resolution to a partner at a “Big 4” accounting firm (or other nationally
recognized accounting firm) reasonably acceptable to the Parties, who shall be
requested to resolve open issues, on the basis of the position most likely to be
sustained if challenged in a court having initial jurisdiction over the matter
(which for federal income tax issues shall be deemed to be the United States Tax
Court). The decision of such accounting firm shall be final and binding on the
Parties, and the costs of such accounting firm shall be Holdings costs. If such
Tax Returns become due (taking into account extensions of time to file, which
Holdings shall seek as necessary to avoid the delinquent filing of its Tax
Returns) they shall be filed as determined by Holdings and shall be amended and
re-filed as required by the outcome of the referral to the accounting firm as
provided herein.
     5.9 Accounts Receivable. Following the Closing, (a) if Intel or any of its
Subsidiaries receives any payment, refund or other amount that is an Intel
Transferred Asset or is otherwise properly due and owing to Holdings or a
Subsidiary of Holdings in accordance with the terms of this Agreement, Intel
promptly shall remit, or shall cause to be remitted, such amount to Holdings or
such Subsidiary and (b) if Holdings or any of its Subsidiaries receives any
payment, refund or other amount that is an Intel Excluded Asset or is otherwise
properly due and owing to Intel or any of its Subsidiaries in accordance with
the terms of this Agreement, Holdings promptly shall remit, or shall cause to be
remitted, such amount to Intel. Without limiting the foregoing, Holdings shall
forward, or cause a Subsidiary of Holdings to forward, to Intel, immediately
upon receipt thereof, any payments of Pre-Closing Accounts Receivable of Intel
or any of its Subsidiaries, and Intel shall forward to Holdings, immediately
upon receipt thereof, any payments of Post-Closing Accounts Receivable of
Holdings or any of its Subsidiaries unless otherwise set forth in the Intel
Transition Services Agreement. Following the Closing, the Parties shall
cooperate in promptly advising customers to direct to the appropriate Party any
future payments by such customers. In determining whether a payment received by
either Party is a payment of an Account Receivable of Intel, on the one hand, or
Holdings or a Subsidiary of Holdings, on the other hand, the receiving Party may
rely on any invoice or contract number referred to on the payment or in
correspondence accompanying such payment. To the extent any payment, refund or
other amount received by Intel or Holdings or a Subsidiary of Holdings from a
customer or other account debtor does not specify which outstanding invoice or
receivable it is in payment of, such payment shall be applied to the earliest
invoice outstanding with respect to indebtedness of such customer or other
account debtor, except for those invoices which are subject to a dispute to the
extent of such dispute. Following the Closing, Holdings will and will cause its
Subsidiaries to provide such cooperation as Intel shall reasonably request in
connection with Intel’s collection of outstanding Pre-Closing Accounts
Receivable of Intel and its Subsidiaries.
     5.10 Accounts Payable. To the extent that Holdings or any of its
Subsidiaries receives any invoices for Pre-Closing Accounts Payable of Intel or
any of its Subsidiaries or statements evidencing amounts owed by Intel or any of
its Subsidiaries to another Person, Holdings will or will cause such Subsidiary
to promptly deliver such documents to Intel. To the extent that Intel receives
any invoices for Accounts Payable of Holdings or any of its Subsidiaries or
statements evidencing amounts owed by Holdings or any of its Subsidiaries to
another Person, Intel will

43



--------------------------------------------------------------------------------



 



  promptly deliver such documents to Holdings unless otherwise set forth in the
Intel Transition Services Agreement.
     5.11 Employees.
               (a) Employees. To the greatest extent permitted by Applicable
Law, Holdings shall and shall cause its Subsidiaries to provide service credit
for all periods of service by the Intel Transferred Employees under Holdings’
and its Subsidiaries’ employee policies and plans except to the extent such
service credit would result in the duplication of benefit accrual for the same
period of service. Holdings shall and shall cause its Subsidiaries to be
responsible for all Liabilities, salaries, benefits and similar employer
obligations that arise after Closing under Holdings’ and its Subsidiaries’
compensation and benefit plans and policies for all Intel Transferred Employees
or pursuant to Section 2.3(d). In particular, except as otherwise provided in
the Intel Secondment Agreement, Holdings shall and shall cause its Subsidiaries
to be responsible for liabilities with respect to the termination of any Intel
Transferred Employees by Holdings or any of its Subsidiaries after the Intel
Employee Liability Date, including health care continuation coverage with
respect to plans established or maintained by Holdings or any of its
Subsidiaries after the Intel Employee Liability Date to the extent that the
Intel Transferred Employees participate therein, and damages or settlements
arising out of any claims of wrongful, constructive or illegal termination or
dismissal by Holdings or any of its Subsidiaries following the Intel Employee
Liability Date, and for complying with the requirements of all Applicable Laws
with respect to any such termination by Holdings or any of its Subsidiaries
after the Intel Employee Liability Date. Subject to the Intel Secondment
Agreement and to Section 2.3(d) hereof, Intel shall be solely responsible for
any liabilities or obligations with respect to Intel Transferred Employees under
the Intel Employee Plans or the Intel Employee Agreements that arise following
the Intel Employee Transfer Date.
               (b) Non- U.S. Intel Business Employees. With respect to Intel
Business Employees located outside the United States, each of Holdings and Intel
agrees to comply, and to cause its respective Subsidiaries to comply, with all
covenants, agreements and obligations set forth in Schedule 5.11(b) of the Intel
ATA Disclosure Letter.
               (c) Funded Employee Plans. To the extent that Holdings or a
Subsidiary of Holdings is required under Applicable Law to assume Liabilities
with respect to an Intel Funded Employee Plan relating to service of Intel
Transferred Employees prior to the Intel Employee Liability Date, and unless
such obligations are not otherwise satisfied at or prior to the Intel Employee
Liability Date among Intel, Holdings (or a Subsidiary of Holdings) and the
relevant Intel Transferred Employees, Intel shall, or shall cause the applicable
Intel Subsidiary to, pay to Holdings or a Subsidiary of Holdings, as
appropriate, an amount in cash or cash equivalents equal to such Liabilities as
of the Intel

44



--------------------------------------------------------------------------------



 



Employee Liability Date as determined in accordance with this Section 5.11(c)
(the “Intel Funded Employee Plan Amount”). Intel shall, or shall cause the
applicable Intel Subsidiary to, cause the Intel Funded Employee Plan Amount to
be transferred to Holdings or such Subsidiary of Holdings as soon as practicable
following the Intel Employee Liability Date, but in no event more than 15 days
following the determination of the amount due hereunder. The Intel Funded
Employee Plan Amount shall be determined in accordance with Applicable Law and
the relevant provisions of the Intel Funded Employee Plan. To the extent
required by Applicable Law or by the Intel Funded Employee Plan, Intel shall, or
shall cause the applicable Intel Subsidiary to, require the actuary of each
Intel Funded Employee Plan (each, an “Intel Actuary”) to determine, as of the
Intel Employee Liability Date, the Intel Funded Employee Plan Amount for the
relevant Intel Funded Employee Plan in accordance with FAS 158 on a projected
benefit obligation basis based on actuarial assumptions no less favorable than
those used in the most recent actuarial report prepared for the relevant Intel
Funded Employee Plan. The actuarial calculations and assumptions of the Intel
Actuary may be reviewed for accuracy by an actuary designated by Holdings (the
“Holdings Actuary”). If the Intel Actuary and the Holdings Actuary cannot reach
an agreement as to the proper determination for the Intel Funded Employee Plan
Amount with respect to an Intel Funded Employee Plan, Intel and Holdings shall
refer such matter to an independent third-party actuary (which actuary shall be
mutually agreeable to Intel and Holdings) (the “Third Actuary”) for resolution.
Promptly, but in no event later than 45 days after such referral, the Third
Actuary shall review the Intel Actuary’s calculation of the relevant Intel
Funded Employee Plan Amount and the Holdings Actuary’s objection and
calculations with respect thereto, and shall provide each of Intel and Holdings
a written statement of its decision as to the issues in dispute and the
determination of the Intel Funded Employee Plan Amount. Such determination shall
be final and binding for all purposes. The fees and expenses of the Intel
Actuary and the Holdings Actuary shall be borne by Intel. The fees and expenses
of the Third Actuary shall be borne equally by Intel and Holdings.
     (d) Consultation Obligations. Intel and Holdings shall, and shall cause its
Subsidiaries to, where and to the extent required by Applicable Law or by an
applicable collective bargaining, collective agreement, recognition arrangement
or other similar agreement or arrangement, inform and consult with employees,
trade unions, works councils or other employee representative bodies regarding
the transactions contemplated by this Agreement, including the offers of
employment made pursuant to the Master Agreement.
     (e) Non-Solicitation of Employees.
               (i) Subject to Applicable Law, for two years following the
Closing, without the prior written consent of Holdings, Intel shall not, nor
shall it permit any of its Subsidiaries to, directly or indirectly, recruit or
solicit any employee of Holdings or any of its Subsidiaries (collectively, for
purposes of this Agreement, the “Numonyx Restricted Employees”) to leave his or
her employment with Holdings or such Subsidiary.
               (ii) Except as (A) may be otherwise provided herein,
(B) otherwise agreed by Intel and Holdings, or (C) prohibited by Applicable Law,
for two years following the Closing Date, Holdings shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, recruit or solicit
(x) any employee of Intel or any of its Subsidiaries other than those Intel
Business Employees who become

45



--------------------------------------------------------------------------------



 



employed by Holdings or a Subsidiary of Holdings in accordance with the terms of
the Master Agreement, (y) any Intel Business Employee who declines an offer of
employment from or objects to his or her transfer to Holdings or any of its
Subsidiaries, or (z) any employee of IM Flash Technologies, LLC, IM Flash
Singapore, LLP, or any of their respective Subsidiaries, to leave his or her
employment with Intel, IM Flash Technologies, LLC, IM Flash Singapore, LLP, or
any such Subsidiary (collectively, for purposes of this Agreement, the “Intel
ATA Restricted Employees”).
               (iii) Neither the placement of employment advertisements or other
general solicitation for employees not specifically targeted to any Numonyx
Restricted Employee or Intel ATA Restricted Employee, as the case may be, by any
means, including through the use of hiring agencies or through employees of each
Party who are unaware of the prohibitions against the solicitation of the
Numonyx Restricted Employees or Intel ATA Restricted Employees, as the case may
be, shall be a recruitment or solicitation prohibited by this Section 5.11(e)
provided that any such hiring agencies and employees are not instructed by
persons who knew about the prohibition on the solicitation of such Restricted
Employees to solicit for hire such Restricted Employees. If a Party (or any
Subsidiary thereof) inadvertently violates the prohibition against the
solicitation of Restricted Employees, such Party shall (or it shall cause its
applicable Subsidiary to), as soon as it is aware it has committed a violation
of this section, notify the other Party who formerly employed such Restricted
Employee and either withdraw any offer to the solicited individual or ensure
that such person, if hired, is restricted from working on, consulting on, or
having any knowledge with respect to matters which are designated by written
notice by the Party that formerly employed such employee in its reasonable
discretion as competitively sensitive matters, in which event such inadvertent
action shall not be deemed to be a breach of this Section 5.11(e) so long as
there is no repetitive pattern of such actions.
               (f) Holdings Employee Recruitment. For a period of six months
following the Closing Date, Holdings agrees to notify Intel of any employment
opportunities at Holdings or a Subsidiary of Holdings within a reasonable period
of time before the placement of employment advertisements or other general
solicitation, including the use of hiring agencies, with respect to such
employment opportunities.
     5.12 Protection of Privacy. The Customer Data of Intel has been collected
by Intel over the Internet under the conditions set forth in the Intel Privacy
Policy attached to Schedule 5.12 of the Intel ATA Disclosure Letter (the “Intel
Privacy Policy”) and is transferred to Holdings and its Subsidiaries subject to
the obligations set forth in the Intel Privacy Policy. Holdings covenants and
agrees that it will not use, and will cause its Subsidiaries not to use, such
Customer Data in any manner that conflicts with the terms of the Intel Privacy
Policy.
     5.13 Export Compliance. From and after the Closing Date, Holdings and each
of its Subsidiaries shall comply at its own expense with all conditions and
requirements imposed on Holdings and its Subsidiaries required to comply with
all applicable U.S. Export Administration

46



--------------------------------------------------------------------------------



 



Regulations and such other similar regulations, including any applicable export
regulations of foreign jurisdictions, that are imposed on the Intel Transferred
Assets. Holdings agrees that it will not, and will cause its Subsidiaries not
to, export, either directly or indirectly, any Intel Product or associated
technology or systems incorporating such Intel Product without first obtaining
any required license or other approval from the appropriate host Governmental
Authority with appropriate authority.
     5.14 Satisfaction of Intel Pre-Closing Product Obligations. After the
Closing, Holdings agrees to satisfy and to cause its Subsidiaries to satisfy any
and all Intel Pre-Closing Product Obligations. Unless otherwise agreed by the
Parties in the Transaction Documents, Holdings shall, or shall cause a
Subsidiary of Holdings to, on a monthly basis, following the month in which the
transactions occur, or any other periodic basis as agreed by the Parties,
deliver to Intel a written statement of costs reasonably incurred by Holdings
and its Subsidiaries in satisfying any such Intel Pre-Closing Product
Obligations, which statement shall set forth all such Intel Pre-Closing Product
Obligations satisfied by Holdings and its Subsidiaries during such period.
Promptly following receipt of such statement, Intel shall reimburse Holdings or
a Subsidiary of Holdings, as appropriate, for all such costs.
     5.15 Additional Intel Financial Statements.
               (a) For 12 months following the Closing Date (or if later, the
date of completion of the audit of the Intel annual financial statements for the
year in which the Closing Date occurs), Intel shall, in good faith, use
commercially reasonable efforts to assist Holdings or Numonyx with its
preparation of such financial statements, for such periods prior to the Closing
Date as may be required for Holdings or Numonyx, as the case may be, to
undertake a registered public offering of debt securities or Ordinary Shares, as
the case may be, it being understood that in connection with any such registered
offering Holdings or Numonyx, as applicable, shall use commercially reasonable
efforts to obtain waivers from certain financial statement requirements,
provided that any failure by Holdings or Numonyx, as the case may be to obtain
any such waiver shall not relieve Intel from its obligations under this
Section 5.15(a). Notwithstanding the foregoing, nothing herein shall obligate
Intel to provide any audited financial statement or information to Holdings or a
Subsidiary of Holdings or to submit to an audit by Holdings’ or any of its
Subsidiaries’ auditors of any financial statement or information or books and
records of Intel.
               (b) By the earlier of (i) 18 months after the Closing Date and
(ii) as reasonably required in connection with the refinancing of the
Contemplated Financing, Intel shall deliver to Numonyx an audited statement of
selected assets and an audited statement of revenues and direct expenses for the
Intel Business as of and for the year ended December 29, 2007 (the “Intel
Business 2007 Financial Statements”). The Intel Business 2007 Financial
Statements shall be prepared to report the Intel Business as it has been
reported in Intel’s consolidated financial statements applying applicable GAAP
and following the presentation basis adopted by Intel in its consolidated
financial statements.
     5.16 Settlement of Claims. Intel shall not settle, or make any binding
offer to settle, any material Claim or Proceeding relating to the Intel Business
unless such settlement would not

47



--------------------------------------------------------------------------------



 



encumber any assets of Holdings or any of its Subsidiaries, impose any
obligation or other Liability on Holdings or any of its Subsidiaries, impose any
restriction that would apply to Holdings or any of its Subsidiaries or the
conduct of Holdings’ or its Subsidiaries’ business, or include any
acknowledgment of validity, enforceability, infringement, or Claim
interpretation with regard to any of the Intellectual Property relating to such
Claim or Proceeding.
     5.17 Retained Equipment; D2 Equipment; Pudong Equipment.
               (a) From and after the Closing Date, Intel shall, and shall cause
its Subsidiaries to: (i) retain physical possession of the D2 Equipment until
the earlier of (A) the date upon which such D2 Equipment is removed therefrom
pursuant to a Numonyx Removal Notice (as defined below) and (B) 60 days after
completion of sorted wafer manufacturing for Holdings and its Subsidiaries using
the D2 Equipment and the receipt by Holdings from Intel of written notice of
such completion (such date, the “D2 Removal Date”); (ii) retain physical
possession of the Retained Equipment at the facilities where they are located,
and to store, for the benefit of Holdings and its Subsidiaries, such Retained
Equipment, or portion thereof, until removed by Holdings or one of its
Subsidiaries at such time as is mutually agreed by the Parties (the “Retained
Equipment Removal Date” and the D2 Removal Date each may be referred to herein
as a “Removal Date”) in accordance with the terms and conditions set forth
herein; and (iii) retain (A) legal title of the Intel Pudong Option Property
until such title is transferred pursuant to and in accordance with the terms of
the Intel Pudong Services Agreement and (B) both physical possession of and
legal title to the Pudong Equipment until possession is transferred pursuant to
and accordance with the terms of the Intel Pudong Services Agreement; legal
title to the Pudong Equipment shall be transferred in accordance with
Schedule 2.1(a)(ii) as soon as practicable upon written request of Numonyx, in
accordance with the terms and conditions set forth herein; provided, however,
that in the event that any Governmental Approval is required for the removal of
any of such D2 Equipment, Holdings and Intel shall use their commercially
reasonable efforts to obtain such Governmental Approval as soon as practicable
after the Closing Date, and in the event that such Governmental Approvals are
not obtained within 45 days prior to the D2 Removal Date set forth above, the D2
Removal Date shall be extended to that date which is 45 days after all such
Governmental Approvals have been obtained; provided, further, that in the event
that any Governmental Approval is required for the removal of any of such
Retained Equipment, Holdings and Intel shall use their commercially reasonable
efforts to obtain such Governmental Approval as soon as practicable after the
Closing Date or as otherwise agreed by Intel and Holdings.
               (b) Holdings shall and shall cause its Subsidiaries to use
commercially reasonable efforts to make all arrangements necessary to ensure
that (i) the Retained Equipment is removed from the premises of Intel and its
Subsidiaries as soon as reasonably practicable after the Closing, unless
otherwise agreed by Intel and Holdings, (ii) the D2 Equipment is removed from
the premises of Intel and its Subsidiaries as soon as reasonably practicable
following the completion of the applicable sorted wafer manufacturing set forth
in Section 5.17(a) and the receipt of notice thereof from Intel and in any event
prior to the D2 Removal Date; and (iii) the Pudong Equipment is removed from the
premises of Intel

48



--------------------------------------------------------------------------------



 



and its Subsidiaries, as appropriate, pursuant to and in accordance with the
terms of the Intel Pudong Services Agreement.
               (c) From and after the Closing Date until 15 days prior to each
applicable Removal Date, Holdings or a Subsidiary of Holdings may notify Intel
in writing of Holdings’ or such Subsidiary’s intention to remove the D2
Equipment or the Retained Equipment from the premises of Intel or its
Subsidiaries. Each such notice (a “Numonyx Removal Notice”) shall describe in
reasonable detail the arrangements for the removal and transportation of the D2
Equipment or the Retained Equipment, as the case may be, including (i) the dates
on which Holdings or a Subsidiary of Holdings proposes to begin and complete the
removal of the D2 Equipment or the Retained Equipment, (ii) the identity of any
third party contractors that Holdings or such Subsidiary of Holdings proposes to
engage in connection therewith and (iii) with respect to any D2 Equipment, a
reasonable estimate of the third party costs expected to be incurred by Holdings
or such Subsidiary in connection therewith.
               (d) All reasonable and documented third party costs of removing
D2 Equipment from the premises of Intel or its Subsidiaries and transporting D2
Equipment to the premises of Holdings or its Subsidiaries shall be borne by
Intel. Holdings or a Subsidiary of Holdings shall remove the D2 Equipment in its
entirety from the premises of Intel and its Subsidiaries prior to the Removal
Date applicable thereto. The removal of the D2 Equipment shall be effected
during regular business hours in a manner reasonably intended to minimize
disruption and without causing damage to the affected Intel facility. Intel
shall have the right to approve in advance (which approval shall not be
unreasonably withheld or delayed) any third party contractors that Holdings or a
Subsidiary of Holdings proposes to engage to complete such removal or
transportation. In the event that any D2 Equipment is not removed from the
premises of Intel or its Subsidiaries prior to the Removal Date applicable
thereto, Intel may treat such D2 Equipment as abandoned property and may have
such D2 Equipment removed from the applicable Intel facility or may sell such D2
Equipment and remit the proceeds of such sale (net of all direct and indirect
costs of sale and expenses incurred by Intel and its Subsidiaries) to Holdings.
               (e) As promptly as practicable following the Closing Date,
Holdings shall or shall cause one of its Subsidiaries to label or otherwise
clearly identify all Retained Equipment as equipment that is owned by Holdings
or such Subsidiary. Intel shall provide Holdings and its Subsidiaries reasonable
access to the Retained Equipment in order to allow Holdings and its Subsidiaries
to so label the Retained Equipment.
               (f) Subject to the terms and conditions of the Intel Ancillary
Agreements, Holdings and its Subsidiaries shall be responsible for any and all
maintenance or repair of the Retained Equipment required on and after the
Closing Date. Intel shall provide Holdings and its Subsidiaries reasonable
access to the Retained Equipment in order to inspect it and to perform such
maintenance or repair.
               (g) Risk of loss or damage to the Retained Equipment shall
transfer to Holdings and its Subsidiaries effective as of the Closing Date;
provided, however, that Intel shall use commercially reasonable efforts to
prevent damage to the Retained Equipment and to

49



--------------------------------------------------------------------------------



 



provide reasonable notice to Holdings or a Subsidiary of Holdings of any damage
to the Retained Equipment of which Intel becomes aware.
               (h) All reasonable and documented third party costs of removing
Retained Equipment from the premises of Intel or its Affiliates and transporting
Retained Equipment to the premises of Holdings or its Subsidiaries shall be
borne by Holdings or one of its Subsidiaries. The removal of the Retained
Equipment shall be effected during regular business hours in a manner reasonably
intended to minimize disruption and without causing damage to the affected Intel
facility. Intel shall have the right to approve in advance (which approval shall
not be unreasonably withheld or delayed) any third party contractors that
Holdings or a Subsidiary of Holdings proposes to engage to complete such removal
or transportation.
     5.18 Master Agreement Covenants. Holdings and Numonyx agree to be bound by
and shall be third party beneficiaries of the following Sections of the Master
Agreement: Section 4.5 (Press Releases), Section 4.8 (Tax Matters), Section 4.9
(Operations of the Intel Business Prior to the Closing), Section 4.10
(Operations of the ST Business Prior to the Closing), Section 4.12 (Additions to
and Modifications of the Schedules), Section 4.14 (Notices of Certain Intel
Events), Section 4.15 (Notices of Certain ST Events), Section 4.17 (Holdings and
Numonyx Tax Election), Section 4.19 (Cooperation with Financing), Section 4.21
(Hynix JV Matters), Section 4.22 (Facility Transfer Term Sheets), Section 4.25
(ST Litigation), Section 4.26 (Intel Litigation) and Section 4.28 (Further
Assurances) of the Master Agreement as though it were a party thereto.
     5.19 Further Assurances. Each Party agrees to execute and deliver, or cause
to be executed and delivered, such other documents, certificates, agreements and
other writings and to take, or cause to be taken, such other commercially
reasonable actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, in the event that Intel makes a
revision to a schedule of the Intel ATA Disclosure Letter after the Closing
pursuant to Section 4.12(c) of the Master Agreement, Intel and Holdings shall
execute and deliver, or shall cause its respective applicable Subsidiary to
execute and deliver, such instruments of transfer and assignment and assumption
agreements as are reasonably necessary to effect the transfer of such Intel
Transferred Assets or Intel Transferred Liabilities, or to reflect the removal
of an asset which is not an Intel Transferred Asset or Intel Transferred
Liability, as the case may be.
     5.20 Outstanding Checks; Bank Accounts.
               (a) Intel shall cause all checks written but not cashed before
the Closing in respect of obligations of any Intel Transferred Entity to be
paid.
               (b) Intel shall cause all bank accounts of the Intel Transferred
Entities to have zero balances on the Closing Date.
     5.21 Release of Liens. On the Closing Date, the Intel Transferors shall
deliver the Intel Transferred Assets to Holdings and its Subsidiaries free and
clear of Liens, other than Permitted Liens, except as otherwise provided herein.

50



--------------------------------------------------------------------------------



 



ARTICLE VI
INDEMNIFICATION
     6.1 General Survival. The representations and warranties of the Parties
contained in this Agreement and the covenants set forth in Section 4.9 of the
Master Agreement shall survive the Closing for a period of 12 months after the
Closing Date; provided, however that (a) representations and warranties set
forth in Section 3.10 (Tax Matters) shall survive until the expiration of the
statute of limitations for the collection of the Tax that is the subject of such
representation or warranty, (b) representations and warranties set forth in each
of Section 3.2 (Authorization and Enforceability), Section 3.12(a) (Pension
Plans), and Section 3.22(a) and (b) (Organization and Capitalization of the
Intel Transferred Entities) shall survive until the expiration of the applicable
statute of limitations, (c) representations and warranties set forth in Section
3.15 (Environmental Matters) shall survive until the date that is 10 years
following the Closing Date, and (d) any claim arising out of the fraudulent
misrepresentation of Intel contained in this Agreement or any other Transaction
Document shall survive until the expiration of the applicable statute of
limitations. In addition, any indemnity with respect to any Intel Pre-Closing
Environmental Liability described in Section 2.4(k) hereof shall survive until
the date that is 10 years following the Closing Date and shall thereupon expire.
Upon such expiration, unless written notice of a claim for indemnification based
on such representation, warranty, covenant or indemnity specifying in reasonable
detail the facts on which the claim is based shall have been delivered to the
Indemnitor prior to the expiration of such representation, warranty, covenant,
or indemnity, such representation, warranty, covenant or indemnity shall be
deemed to be of no further force or effect, as if never made, and no action may
be brought based on the same, whether for indemnification, breach of contract,
tort or under any other legal theory. All covenants and agreements of the
Parties otherwise set forth in this Agreement with respect to Excluded
Liabilities or actions of the Parties following the Closing shall survive
indefinitely to the extent necessary to give effect to their terms.
     6.2 Indemnification.
               (a) Indemnification Provisions for Holdings and Numonyx. Subject
to the provisions of Section 6.1, from and after the Closing Date, the Holdings
Indemnitees shall be indemnified and held harmless by Intel from and against and
in respect of any and all Losses (as defined below) incurred by any Holdings
Indemnitee resulting from:
               (i) any inaccuracy or breach of any of Intel’s representations or
warranties contained in this Agreement, the Intel Entity Capitalization and
Assignment Agreement, or in the certificates furnished to Holdings pursuant to
Sections 5.2(a) and 5.3(a) of the Master Agreement (disregarding the
qualifications as to Intel Material Adverse Effect expressly set forth in such
certificates in accordance with Sections 5.2(a) and 5.3(a));
               (ii) any breach of any covenant or agreement made or to be
performed by Intel pursuant to this Agreement, the Intel Entity Capitalization
and Assignment Agreement, or any of the Sections of the Master Agreement set
forth in Section 5.18 of this Agreement;

51



--------------------------------------------------------------------------------



 



               (iii) any failure of Intel to satisfy any Intel Excluded
Liabilities; and
               (iv) any Taxes or expenses required to be paid by Intel under
this Agreement.
     (b) Indemnification Provisions for Intel. Subject to the provisions of
Section 6.1, from and after the Closing Date, the Intel Indemnitees shall be
indemnified and held harmless by Holdings and Numonyx from and against and in
respect of any and all Losses (as defined below) incurred by any Intel
Indemnitee, resulting from:
               (i) any inaccuracy or breach of any representations or warranties
made by Holdings or Numonyx in this Agreement or the Intel Entity Capitalization
and Assignment Agreement, other than any such inaccuracy or breach that results
from any action that (A) Holdings or any of its Affiliates is required to take
hereunder or thereunder or (B) Intel has approved under the Master Agreement;
               (ii) any breach of any covenant or agreement made or to be
performed by Holdings or Numonyx pursuant to this Agreement or the Intel Entity
Capitalization and Assignment Agreement;
               (iii) any failure of Holdings or an Affiliate of Holdings to
satisfy any Intel Transferred Liabilities, other than the Intel Excluded
Liabilities; and
               (iv) any Taxes or expenses required to be paid by Holdings,
Numonyx or any of their Affiliates under this Agreement.
     (c) For purposes of this Agreement, the term “Indemnitee” shall mean either
a Holdings Indemnitee or an Intel Indemnitee, as the case may be, and the term
“Indemnitor” shall mean either Holdings or Intel, as the case may be.
     (d) Notwithstanding the above, Losses shall not include expenses incurred
in connection with investigations unless a claim is made by a third party
against the Indemnitee.
     (e) No Holdings Indemnitee shall be entitled to indemnification for any
Losses covered by Section 6.2(a)(i) until the aggregate amount of all such
Losses of the Holdings Indemnitees shall exceed $15,000,000 (the “Intel ATA
Basket”), at which time all such Losses incurred in excess of the Intel ATA
Basket shall be subject to indemnification by the relevant Indemnitor hereunder.
The Intel ATA Basket shall not apply to Losses covered by Section 3.2
(Authorization and Enforceability), Section 3.10 (Tax Matters), Section 3.12(a)
(Pension Plans), Section 3.15 (Environmental Matters), Section 3.22(a) and (b)
(Organization and Capitalization of the Transferred Entities) or
Sections 6.2(a)(ii)-(iv). No Intel Indemnitee shall be entitled to
indemnification for any Losses covered by Section 6.2(b)(i) until the aggregate
amount of all such losses of the Intel Indemnitees shall exceed $15,000,000
(“Holdings ATA Basket”), at which time all such losses incurred in excess of the
Holdings ATA Basket shall be subject to indemnification by the relevant
Indemnitor hereunder. The Holdings ATA Basket shall not apply to

52



--------------------------------------------------------------------------------



 



Losses covered by Sections 6.2(b)(ii)-(iv).
     (f) The amount of any Losses otherwise recoverable under this Section 6.2
shall be reduced by (i) any amounts which the Indemnitees actually receive under
insurance policies, net of all reasonable and documented costs and expenses of
recovery, the Parties hereby acknowledging and agreeing that as soon as
practicable after becoming aware of such Losses and in any event prior to
payment of any amount of Losses otherwise recoverable under this Section 6.2,
the Indemnitee must first seek reimbursement for any and all Losses from any
applicable insurance coverage (and that any compensation provided under this
Agreement is not to be deemed insurance for any purpose), and (ii) any reduction
in Tax otherwise actually payable by the Indemnitees (or their Subsidiaries)
(net of related Tax and out of pocket costs incurred in connection with such
reduction) with respect to the taxable year of such Persons in which the payment
of such indemnity is due or a prior taxable year, including refunds of Taxes
(net of such Tax and other out-of-pocket costs) previously paid by such Persons
with respect to such taxable years to the extent the claim for refund may be
filed in such years.
     (g) Notwithstanding anything to the contrary in Section 6.2(a), Losses for
which a Holdings Indemnitee may claim indemnification under this Agreement shall
not include Taxes arising in Post-Closing Tax Periods, determined in the manner
provided in Section 5.8(b), except for (i) interest, penalties and additions to
Tax accrued with respect to Taxes arising in a Pre-Closing Tax Period,
(ii) Losses arising from a breach of the representation set forth in
Section 3.10(d)(vi), and (iii) Losses for Taxes that are allocated to Intel
pursuant to Section 5.8.
     (h) For any additions or modifications to the schedules to the Intel ATA
Disclosure Letter made by Intel under Section 4.12(d) of the Master Agreement
(i) to correct inaccuracies of the Specified Intel Representations (including
those representations and warranties which are expressed with respect to a date
prior to the date of the Master Agreement) for facts, events or circumstances
occurring prior to or existing on and as of the date of the Master Agreement,
and, in the case of a representation or warranty made to the Knowledge of Intel,
of which Intel had Knowledge on such date), (ii) to reflect any facts, events or
circumstances which resulted from a breach of Section 4.9 of the Master
Agreement, or (iii) to update, correct or otherwise modify any of the
representations and warranties set forth in Section 3.2 (Authorization and
Enforceability), Section 3.4 (Non-contravention), Section 3.7 (Litigation),
Section 3.9 (Compliance with Applicable Laws), Section 3.10 (Tax Matters),
Section 3.11 (Intellectual Property), Section 3.13 (Financial Information),
Section 3.14 (Absence of Certain Changes), Section 3.17 (Intel Transferred
Assets), Section 3.20 (Inventories), Section 3.21 (Advisory Fees), Section 3.22
(Transferred Entities and Transferred Interests), and Section 3.23 (Investment
Representations), for any reason, then, in each case, the Holdings Indemnitees
shall be entitled to indemnification therefor pursuant to, and subject to the
limitations set forth in this Article VI, to the same extent as if such
additions and modifications had not been made.
6.3 Manner of Indemnification.

53



--------------------------------------------------------------------------------



 



               (a) Each indemnification claim shall be made only in accordance
with this Article VI.
               (b) If an Indemnitee wishes to make a claim for Losses under
Article VI of this Agreement, Indemnitee shall deliver a Notice of Claim to the
applicable Indemnitor promptly after becoming aware of the facts giving rise to
such claim. The Notice of Claim shall (i) specify in reasonable detail the
nature of the claim being made, and (ii) state the aggregate dollar amount of
such claim.
               (c) Following receipt by an Indemnitor of a Notice of Claim, the
Parties shall promptly meet to agree on the rights of the respective Parties
with respect to each of such claims. If the Parties should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
Parties and amounts agreed upon shall be promptly paid. Any unresolved dispute
between the Parties shall be resolved in accordance with Section 7.10 and
Section 7.11 and the other applicable provisions of this Agreement.
     6.4 Third-Party Claims. If Holdings or Numonyx becomes aware of a claim of
a third party (including for all purposes of this Section 6.4, any Governmental
Authority) that Holdings or Numonyx believes, in good faith, may result in a
claim by it or any other Holdings Indemnitee against Intel, Holdings or Numonyx
shall notify Intel of such claim as promptly as practicable; provided, that any
failure to so notify Intel shall not relieve Intel of its obligations hereunder,
except to the extent such failure shall have materially adversely prejudiced
Intel. Intel shall have the right, but not the duty, to assume and conduct the
defense of such claim at its expense; provided, however, that Intel may not
assume control of the defense of a suit or proceeding involving criminal
liability. Intel shall conduct such defense in a commercially reasonable manner,
and shall be authorized to settle any such claim without the consent of any
Holdings Indemnitee, provided, however, that: (a) Intel shall not be authorized
to encumber any assets of any Holdings Indemnitee or agree to any restriction
that would apply to any Holdings Indemnitee or the conduct of any Holdings
Indemnitee’s business; (b) Intel shall have paid or caused to be paid any
amounts arising out of such settlement; (c) a condition to any such settlement
shall be a complete release of Holdings and any other Holdings Indemnitee
against whom such claim has been made with respect to such third party claim;
and (d) Intel shall not be authorized to settle any claim that would reasonably
be expected to have a material effect on a Tax liability of Holdings or Numonyx,
as the case may be, that is not subject to indemnification by Intel hereunder
without the consent of Holdings or Numonyx, as the case may be, which consent
shall not be unreasonably withheld or delayed. With respect to any claim for
which Intel assumes the defense of Holdings or Numonyx, Holdings or Numonyx, as
applicable, shall be entitled to participate in (but not control) the defense of
such third party claim, with its own counsel and at its own expense, and
Holdings or Numonyx, as the case may be, shall take such action as Intel shall
reasonably request to assist Intel in the defense of any such third party claim,
provided that Intel shall reimburse Holdings or Numonyx, as applicable, for any
reasonable out-of-pocket expenses incurred in taking any such requested action.
If Intel does not assume the defense of any third party claim in accordance with
the provisions hereof, Holdings and Numonyx may defend such third party claim in
a commercially reasonable manner and may settle such third party claim after
giving written notice of the terms thereof to Intel, and such legal expenses
shall be indemnifiable Losses hereunder to the extent that Holdings or Numonyx
is determined to be entitled to indemnification hereunder for such third party
claim.

54



--------------------------------------------------------------------------------



 



     6.5 Exclusive Remedy and Waiver and Release of Certain Claims.
               (a) Notwithstanding any other provision of this Agreement to the
contrary, the provisions of this Article VI shall be the sole and exclusive
remedy for monetary damages of the Indemnitees from and after the Closing Date
for any Losses arising under this Agreement or relating to the transactions
contemplated by this Agreement, including claims of breach of any representation
or warranty in this Agreement or any covenant set forth in Section 4.9 of the
Master Agreement; provided, however, that the foregoing clause of this sentence
shall not be deemed a waiver by any Party of any right to specific performance
or injunctive relief but shall be deemed a waiver of any rights of rescission.
Notwithstanding any other provision of this Agreement, (i) the maximum aggregate
liability of Intel to Holdings Indemnitees pursuant to this Article VI or
otherwise under this Agreement, Applicable law or otherwise (other than Uncapped
Intel Losses) shall be limited to $86,400,000 (the “Intel ATA Cap”); and
(ii) the maximum aggregate liability of Holdings and its Subsidiaries to the
Intel Indemnitees for Losses pursuant to this Article VI or otherwise under this
Agreement (other than with respect to Losses pursuant to a breach of Section 4.2
(Authorization and Enforceability) and Section 4.4 (Capitalization) and Losses
pursuant to Section 6.2(b)(iii)), Applicable Law or otherwise shall be limited
to the Intel ATA Cap. Nothing in this Agreement limits or otherwise affects in
any way the rights and remedies of either Party with respect to causes of action
arising under the Intel Intellectual Property Agreement, the Intel Facility
Transfer Agreements and the Intel Transition Services Agreement, or any rights
and remedies of Intel or Holdings or their respective Affiliates vis-à-vis any
Person other than Intel or Holdings or their respective Affiliates with respect
to any infringement or misappropriation of any Intellectual Property of Intel or
Holdings or any Affiliate of Holdings, as the case may be (including any right
of Intel or Holdings or any of its Subsidiaries to seek equitable or injunctive
relief in connection therewith), all of which rights and remedies are expressly
reserved. Notwithstanding the foregoing, the existence of this Section 6.5 and
the rights and restrictions set forth in this Article VI do not limit any other
potential remedies of the Indemnitees with respect to fraud by any Party.
               (b) Except with respect to the specific remedies identified in
Section 6.5(a) above, the Parties hereby waive and release any and all claims,
causes of action, and rights as against one another for the transactions
contemplated by this Agreement, including the assets and liabilities that are
allocated herein, based upon statute or common law. This waiver and release
specifically includes, without in any way limiting the scope of the foregoing
waiver and release, any claims the Parties may have against one another based
upon the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. Section 9601 et seq. or any other Applicable Law under which the
Parties or their Affiliates would otherwise have any cause of action against one
another.
     6.6 Subrogation. If the Indemnitor makes any payment under this Article VI
in respect of any Losses, the Indemnitor shall be subrogated, to the extent of
such payment, to the rights of the Indemnitee against any insurer or third party
with respect to such Losses; provided, however, that the Indemnitor shall not
have any rights of subrogation with respect to the other Party hereto or any of
its Affiliates or any of its or its Affiliates’ officers, directors, agents or
employees.

55



--------------------------------------------------------------------------------



 



     6.7 Damages. Notwithstanding anything to the contrary elsewhere in this
Agreement or any other Transaction Document, no Party (or its Affiliates) shall,
in any event, be liable to the other Party (or its Affiliates) for any
consequential damages, including, but not limited to, loss of revenue or income,
cost of capital, or loss of business reputation or opportunity relating to the
breach or alleged breach of this Agreement. Each Party agrees that it will not
seek punitive damages as to any matter under, relating to or arising out of the
transactions contemplated by this Agreement or the other Transaction Documents.
     6.8 Environmental Indemnification Procedures.
               (a) Intel, Holdings and Numonyx agree that the Indemnitor shall
have the sole right to disclose, report, further investigate, negotiate, perform
and settle any Intel Facility Environmental Liability or conduct any Remedial
Action in connection therewith for which such Indemnitor may have liability
hereunder, and the Indemnitee will provide the Indemnitor access and any other
rights, as necessary, to the Intel Transferred Owned Real Property, the Intel
Transferred Leased Real Property, or any other real property under the
Indemnitee’s control for purposes of investigating and performing any such
Remedial Action. Such terms of access shall provide for reasonable protections
to the Indemnitee’s operations to minimize disruption and protect its employees.
Nonetheless, if at any time following the Closing Date, the Indemnitor has not
taken action to disclose, report, further investigate, negotiate, perform and
settle any Intel Facility Environmental Liability or conduct any Remedial Action
in connection therewith for which such Indemnitor may have liability hereunder,
to the reasonable satisfaction of the Indemnitee, then the Indemnitee will have
the right, after first providing written notice to the Indemnitor and a
reasonable period for the Indemnitor to respond (at a minimum 30 days) and
subject to the rights of the Indemnitor set forth in Section 6.8(c) below, to
disclose, report, further investigate, negotiate, perform and settle any Intel
Facility Environmental Liability or conduct any Remedial Action in connection
therewith; provided that the Indemnitor’s duty to indemnify under Section 6.1 of
the Agreement for Intel Facility Environmental Liabilities shall not apply to
the extent that the Indemnitee’s actions fail to comply with paragraph (b),
below. Without limiting the generality of the foregoing, in connection with any
action taken pursuant to the third sentence of this Section 6.8(a) the
Indemnitee will, subject to the rights of the Indemnitor pursuant to the terms
of Section 6.8(c) below, have the right to: report the results of any testing to
the appropriate Governmental Authorities if required by an applicable
Environmental Law; enter the property into a voluntary remediation or similar
program; take whatever steps are necessary to obtain a NFA Letter from the
appropriate Governmental Authorities or, in the event such Governmental
Authorities do not provide a NFA Letter in comparable situations or in the event
they refuse to do so, comply with any obligations of any Applicable Law,
including any Environmental Law, in effect at the time; and respond to any claim
by any third party with respect to any Intel Facility Environmental Liability;
provided that the Indemnitor’s duty to indemnify under Section 6.1 of the
Agreement for Intel Facility Environmental Liabilities shall not apply to the
extent that the Indemnitee’s actions fail to comply with paragraph (b), below.
                (b) The Parties agree that any Remedial Action undertaken by
Intel or Holdings or any Subsidiary of Holdings to obtain any NFA Letter (to the
extent permitted by the

56



--------------------------------------------------------------------------------



 



Governmental Authority issuing such NFA Letter) or comply with any Applicable
Law, including any Environmental Law, in effect at the time: shall employ a
reasonably cost-effective method under the circumstances, based on the use of
the property for industrial (as opposed to residential or commercial) purposes,
shall not exceed the least stringent requirement imposed by any clearly
applicable Environmental Laws in effect at the time, including as applicable,
within the context of obtaining a NFA Letter or complying with Applicable Law,
shall make reasonable use of institutional and engineering controls reasonably
acceptable to both Holdings and its Subsidiaries, on the one hand and Intel, on
the other hand, such as deed restrictions, signs, fencing, buffers, and
controls, to the extent permitted by Governmental Authorities; provided that
such institutional and engineering controls shall not (i) unreasonably restrict
or limit the industrial activities currently being performed and those which
Intel or Holdings or any Subsidiary of Holdings expects to perform on any Intel
Transferred Owned Real Property or any Intel Transferred Leased Real Property or
associated services shared in any fashion between Intel and Holdings or an
Affiliate of Holdings, or (ii) fail to address a material risk of off-site
migration of any Hazardous Substances, and shall take advantage of applicable
risk assessment principles, where practicable, set forth in applicable
Environmental Laws in effect at the time.
     (c) After the Closing, on any Remedial Action that either Party undertakes
pursuant to the third sentence of Section 6.8(a), the acting Party shall:
               (i) cooperate with the other Party as much as possible,
including, but not limited to, keeping the other Party reasonably informed
related to the progress of such matters (including, providing the other Party
with copies of material plans, reports and external correspondence), permitting
the other Party to be present at the property during, and providing Intel
reasonable advance notice prior to, the execution of any significant Remedial
Actions (including testing), and ensuring that the other Party is provided
reasonable advance notice of any scheduled voice or in-person conferences with
regulators or other third parties;
               (ii) ensure that such conferences are held on dates, and at
places and times, mutually convenient to the other Party, that the other Party
is provided all relevant information relating to such conferences, as and when
generated or received by the acting Party (but in all events reasonably far in
advance of any conference to permit the other Party’s informed participation
therein), and that Intel and its agents are afforded a reasonable opportunity to
participate therein. The Parties shall use reasonable efforts, including by
making their respective agents available on a mutually convenient basis, to work
together on the strategy and conduct of such conferences; and
               (iii) ensure that the other Party is given the opportunity to
obtain duplicate soil, groundwater and other samples if such samples are taken
in connection with any Remedial Action (including testing).

57



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     7.1 Notices. All notices and other communications pursuant to this
Agreement shall be in writing and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by U.S.
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the addresses set forth below or to such other address as the Party
to whom notice is to be given may have furnished to the other Party in writing
in accordance herewith. Any such notice or communication shall be deemed to have
been delivered and received (a) in the case of personal delivery, on the date of
such delivery, (b) in the case of telecopier, on the date sent if confirmation
of receipt is received and such notice is also promptly mailed by registered or
certified mail (return receipt requested), (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day after
the date when sent and (d) in the case of mailing, on the fifth Business Day
following that on which the piece of mail containing such communication is
posted to the address provided herein or to such other address as the Person to
whom notice is given may have previously furnished to the others in writing in
the manner set forth above. Any Party hereto may give any notice, request,
demand, claim or other communication hereunder using any other means (including
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended. Notices to
Parties pursuant to this Agreement shall be given:
if to Intel, to:
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA 95054
Attention: Treasurer
Telephone: (408) 765-8080
Fax: (408) 765-6038
with a copy to:
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA 95054
Attention: General Counsel
Telephone: (408) 765-8080
Fax: (408) 653-8050
and a copy to:
Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA 95054
Attention: Portfolio Manager

58



--------------------------------------------------------------------------------



 



M/S: RN6-59
Facsimile: (408) 653-8050
portfolio.manager@intel.com
and a copy to (which shall not constitute notice to Intel):
Gibson, Dunn & Crutcher LLP
1881 Page Mill Rd.
Palo Alto, CA 94304
Attention: Russell C. Hansen
Telephone: (650) 849-5300
Fax: (650) 849-5333
if to Holdings or Numonyx, to:
Numonyx B.V.
A-ONE Biz Center
Z.A. Vers la Piece
Rte de l’Etraz
1180 Rolle
Switzerland
Attention: Chief Financial Officer
Telephone: +41 21 822 37 05
Fax: +41 21 822 37 01
with a copy to:
Numonyx B.V.
A-ONE Biz Center
Z.A. Vers la Piece
Rte de l’Etraz
1180 Rolle
Switzerland
Attention: General Counsel
Telephone:
Fax:
with a copy to (which shall not constitute notice to Holdings or
Numonyx):
ST Microelectronics N.V.
Chemin du Champ-des-Filles, 39
1228 Plan-les-Ouates
Geneva, Switzerland
Attention: Pierre Ollivier, Group Vice President and General Counsel
Telephone: 41 22 929 58 76
Fax: 41 22 929 59 06

59



--------------------------------------------------------------------------------



 



with copies to (which shall not constitute notice to Holdings,
Numonyx or ST)
ST Microelectronics N.V.
1310 Electronics Drive
Mail Station
Carollton, TX 75006
Attention: Steven K. Rose, Vice President, Secretary and General
Counsel
Telephone: (972) 466-6412
Fax: (972) 466-7044
Shearman & Sterling LLP
525 Market Street
San Francisco, CA 94105
Attention: John D. Wilson
Telephone: (415) 616-1100
Facsimile: (415) 616-1199
with copies to (which shall not constitute notice to Holdings or
Numonyx)
Francisco Partners
2882 Sand Hill Road
Suite 289
Menlo Park, CA 94025
Attention: Dipanjan Deb
Telephone: (650) 233-2900
Fax: (650) 233-2999
Francisco Partners
100 Pall Mall
4th Floor
London SW1 YSNG
United Kingdom
Attention: Phokion Potamianos
Telephone: 44 0 207 907 8600
Facsimile: 44 0 207 907 8650
with a copy to (which shall not constitute notice to Holdings,
Numonyx or FP)

60



--------------------------------------------------------------------------------



 



Davis Polk & Wardwell
1600 El Camino Real
Menlo Park, CA 94025
Attention: William M. Kelly
      Martin A. Wellington
Telephone: (650) 752-2000
Facsimile: (650) 752-2112
     7.2 Amendments; Waivers.
               (a) Any provision of this Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed, in the case of
an amendment, by all Parties, or in the case of a waiver, by the Party against
whom the waiver is to be effective.
               (b) No waiver by a Party of any default, misrepresentation or
breach of a warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of a warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent occurrence. No failure or delay by a Party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided under Applicable Law.
     7.3 Expenses. Except as set forth in Section 5.8(c) hereof and Section 7.3
of the Master Agreement, all costs and expenses incurred in connection with this
Agreement and the other Transaction Documents and in closing and carrying out
the transactions contemplated hereby and thereby shall be paid by the Party
incurring such cost or expense.
     7.4 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs, personal
representatives and permitted assigns. No Party hereto may transfer or assign
either this Agreement or any of its rights, interests or obligations hereunder,
whether directly or indirectly, by operation of law, merger or otherwise,
without the prior written approval of each other Party. No such transfer or
assignment shall relieve the transferring or assigning Party of its obligations
hereunder if such transferee or assignee does not perform such obligations.
     7.5 Governing Law. This Agreement shall be construed in accordance with and
this Agreement and any disputes or controversies related hereto shall be
governed by the internal laws of the State of New York without giving effect to
the conflicts of laws principles thereof that would apply the laws of any other
jurisdiction.
     7.6 Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts and the signatures delivered by telecopy, each of which shall be
an original, with the same effect as if the signatures were upon the same
instrument and delivered in person. This

61



--------------------------------------------------------------------------------



 



Agreement shall become effective when each Party hereto shall have received a
counterpart hereof signed by the other Parties.
     7.7 Entire Agreement. This Agreement (including the schedules and exhibits
referred to herein, which are hereby incorporated by reference), the other
Transaction Documents and the Confidentiality Agreements constitute the entire
agreement between the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings and negotiations,
both written and oral, express or implied, between and among the Parties with
respect to the subject matter of this Agreement. No representation, warranty,
promise, inducement or statement of intention has been made by either Party that
is not embodied in this Agreement or such other documents, and neither Party
shall be bound by, or be liable for, any alleged representation, warranty,
promise, inducement or statement of intention not embodied herein or therein.
     7.8 Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
     7.9 Severability. If any provision of this Agreement, or the application
thereof to any Person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect only if, after excluding the
portion deemed to be unenforceable, the remaining terms shall provide for the
consummation of the transactions contemplated hereby in substantially the same
manner as originally set forth at the later of the date this Agreement was
executed or last amended.
     7.10 Dispute Resolution.
     (a) With the exception of disputes involving Intellectual Property
ownership and infringement issues, and disputes governed by Section 2.7,
Section 2.8, Section 2.9 or Section 5.8(g) hereof, any dispute arising under
this Agreement shall be finally resolved by arbitration. The Parties waive their
right to any form of appeal to a court on any questions of law arising out of
the arbitration award. Any dispute or claim between the Parties which is beyond
the scope of this Section shall be submitted to the exclusive jurisdiction of
the courts of the State of New York and the Federal courts of the United States
of America located in the State of New York. The Parties hereby consent to and
grant any such court jurisdiction over such Parties and over the subject matter
of such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 7.1 or in
such other manner as may be permitted by Applicable Law, shall be valid and
sufficient service thereof.
     (b) Mediation. Prior to arbitration, however, the Party making the original
claim shall provide the other Party with a written description of the dispute or
claim and one or more of the senior executives of each Party shall meet in an
attempt to resolve such dispute or claim. If the disagreements cannot be
resolved by the senior management after 90 days from the date any Party made a
written demand for resolution, a binding arbitration shall be held.

62



--------------------------------------------------------------------------------



 



     (c) Arbitration Rules. The rules of the arbitration shall be agreed upon by
the Parties prior to the arbitration and shall be based upon the nature of the
disagreement. To the extent that the Parties cannot agree on the rules of the
arbitration after 30 days from the date any Party makes a written demand for
resolution, then, subject to Section 7.10(d), the Rules of Arbitration of the
ICC in effect as of the Closing Date shall apply.
     (d) Mandatory Rules. As a minimum set of rules in the arbitration the
Parties agree as follows:
               (i) The arbitration shall be held by one arbitrator appointed by
mutual agreement of the Parties. If the Parties cannot agree on a single
arbitrator within 15 days from the date written demand for arbitration has been
received by the other Party, each Party shall identify one independent
individual. The individuals appointed by the Parties shall then meet to appoint
a single arbitrator.  If an arbitrator still cannot be agreed upon within an
additional 15 day period, he or she shall be appointed by the ICC.
               (ii) The place of arbitration shall be New York, New York.
Hearings and meetings shall be held in New York or at such other place as the
Parties may agree.
               (iii) The English language shall be used in the proceedings.
Documents and written testimonies may be submitted in any language provided that
the Party submitting such documents and testimonies shall provide, at its own
expense, a translation of the same in the English language.
               (iv) The arbitrator shall specify the basis for the award, the
basis for the damages award and a breakdown of the damages awarded, and the
basis of any other remedy authorized under this section.  The award shall be
considered as a final and binding resolution of the dispute or claim.
               (v) The Parties agree to maintain the confidentiality of the
arbitral proceedings, the existence of the same and the status of the hearings.
In addition, the Parties undertake to maintain the confidentiality of any
document exchanged in, produced in, or created by the Parties for the
arbitration proceedings as well as the confidentiality of the award.
Notwithstanding the foregoing, if the disclosure of the arbitral proceedings, or
of any of the documents exchanged in, produced in or created for the arbitration
proceedings or if the disclosure of the award is required by Applicable Law or
is compelled by a court or Governmental Authority: (A) the Parties shall use the
legitimate and legal means available to minimize the scope of their disclosure
to third parties; and (B) the Party compelled to make the disclosure shall
inform the other Party and the arbitrator at least 20 Business Days in advance
of the disclosure (or if 20 Business Days’ notice is not practicable because the
Party is required to make the disclosure less than 20 Business Days after
becoming aware of the event or occurrence giving rise to such disclosure
requirement, then notice to the other Party and the arbitrator shall be provided
as soon as practicable after such event or occurrence).

63



--------------------------------------------------------------------------------



 



     (vi) The duty of the Parties to arbitrate any dispute or claim within the
scope of this Section shall survive the expiration or termination of this
Agreement for any reason.  The Parties specifically agree that any action must
be brought, if at all, within two years from discovery of the cause of action.
     (vii) The discretion of the arbitrator to fashion remedies shall be no
broader than the legal and equitable remedies available to a court (unless the
parties expressly agree otherwise prior to the start of arbitration). In no
event, however, shall the arbitrator award a remedy which enjoins a Party or its
customers to stop manufacturing, using, marketing, selling, offering for sale,
or importing such Party’s products. In addition, notwithstanding anything herein
to the contrary, in no event, shall the arbitrator award a remedy which enjoins
a Party to license to the other Party any of its intellectual property rights of
whatever nature. The arbitrator will have no authority to award damages in
excess of compensatory damages and each Party expressly waives and foregoes any
right to punitive, exemplary or similar damages, except as such damages may be
required by statute. In no event shall the amount of damages awarded to the
prevailing Party exceed or otherwise be inconsistent with any of the applicable
limitations on damages set forth in this Agreement, including Sections 6.2 and
6.5.
     (viii) The arbitrator may not order any conservatory or interim relief
measures of any kind. In any event, however, either Party may apply for
conservatory or interim relief measures to the courts of the State of New York
or the Federal courts of the United States of America located in the State of
New York which shall have exclusive jurisdiction to grant such injunctive
relief.
     (ix) The Parties shall agree upon what, if any, disclosure to the other
parties to the arbitration shall be permitted. If the Parties can not agree on
the form of disclosure within 30 days after the appointment of the arbitrator,
then the Parties agree that in addition to the Rules of Arbitration of the ICC,
the arbitrators shall apply the IBA Rules of Evidence. In case of conflict
between Rules of Arbitration of the ICC and the IBA Rules of evidence, the Rules
of Arbitration of the ICC shall prevail. Notwithstanding anything herein to the
contrary, in no event shall anything verbally or in writing used strictly for
settlement purposes between the Parties be permitted by the arbitration to be
used as evidence for either Party’s case.
     (x) The Parties shall equally bear the costs of the arbitration. Each Party
shall bear the fees and expenses of its appointed experts and shall bear its own
legal expenses. For the purpose of this clause, the term “costs of arbitration”
includes only: (A) the fees and expenses of the arbitrator; (B) in the case of
an arbitration governed by the ICC Rules, the ICC administrative expenses fixed
by the Court of Arbitration of the ICC; and (C) the fees and expenses of any
experts appointed by the arbitrator.

64



--------------------------------------------------------------------------------



 



     7.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (b) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (c) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (d) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.
     7.12 Third Party Beneficiaries. Notwithstanding any other provision in this
Agreement to the contrary, neither ST nor FP shall be deemed to be a third party
beneficiary under this Agreement for any purpose. No provision of this Agreement
shall create any third party beneficiary rights in any other Person, including
any employee or former employee of Intel or ST or any of their respective
Affiliates (including any beneficiary or dependent thereof).
     7.13 Specific Performance. The Parties hereby acknowledge and agree that
the failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the transactions contemplated herein, may cause irreparable
injury to the other Parties, for which damages, even if available, may not be an
adequate remedy. Accordingly, each Party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such Party’s obligations and to the granting by any court of the remedy of
specific performance of its obligations hereunder.
     7.14 No Presumption Against Drafting Party. Intel, Holdings and Numonyx
acknowledge that Intel and each of the other shareholders of Holdings have been
represented by counsel in connection with the negotiation and execution of this
Agreement and the other Transaction Documents. Accordingly, any rule of law or
any legal decision that would require interpretation of any claimed ambiguities
in this Agreement against the drafting party has no application and is expressly
waived.
[Remainder of page intentionally left blank]

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Intel Asset
Transfer Agreement to be duly executed and delivered as of the date set forth
above.

                      INTEL CORPORATION
 
                    By:       /s/ Cary I. Klafter                   Name:      
Cary I. Klafter     Title:       Vice President
 
                    NUMONYX HOLDINGS B.V.
 
                    By:       /s/ Brian Harrison                   Name:      
Brian Harrison     Title:       Sole Managing Director
 
                    NUMONYX B.V.
 
                    By:       NUMONYX HOLDINGS B.V.,             the sole member
of the Managing Board of
NUMONYX B.V.
 
               
 
      By:       /s/ Brian Harrison
 
               
 
              Brian Harrison,
 
              the sole member of the Managing Board of NUMONYX HOLDINGS B.V.

[Signature Page to Intel Asset Transfer Agreement]





--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
INTEL ASSET TRANSFER AGREEMENT
DEFINITIONS
     “Accounts Payable” means all accounts payable owing by a Person for raw
materials or supplies received by or services rendered to such Party or any of
its Subsidiaries.
     “Accounts Receivable” means all accounts receivable, notes receivable and
other current rights to payment of a Person, together with any unpaid interest
or fees accrued thereon or other amounts due with respect thereto, and any
claim, remedy or other right related to any of the foregoing.
     “Actual Intel Capital Expenditures” shall have the meaning set forth in
Section 2.9 of the Intel Asset Transfer Agreement.
     “Affiliate”, with respect to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with, such Person;
provided, however, that with respect to Intel and ST, “Affiliates” shall be
deemed to only include their respective Subsidiaries; provided further, that
with respect to Holdings and any of its Subsidiaries, “Affiliates” shall be
deemed to expressly exclude Intel, ST and the FP Parties and each of their
Affiliates. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” or “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.
     “Amended and Restated Master Agreement” means that certain Amended and
Restated Master Agreement by and among Intel, ST and the FP Parties dated
March 30, 2008.
     “Applicable Law” means, with respect to any Person, any federal, state,
local or foreign statute, law, ordinance, rule, administrative interpretation,
regulation, order, writ, injunction, directive, judgment, decree or other
requirement of any Governmental Authority applicable to such Person or any of
its Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents.
     “Articles of Association” means the Articles of Association of Holdings,
dated as of March 30, 2008, as amended from time to time.
     “Business Day” means each day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York or Geneva, Switzerland are
authorized or required by law to close.
     “Cash and Cash Equivalents” means all cash on hand and cash equivalents of
a Person (whether or not related to the applicable Business), including currency
and coins, negotiable checks, bank accounts, marketable securities, commercial
paper, certificates of deposit, treasury bills, surety bonds and money market
funds.

A-1



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Claims” means all rights to causes of action, claims, demands, rights and
privileges against third parties, whether liquidated or unliquidated, fixed or
contingent, choate or inchoate.
     “Closing” shall have the meaning set forth in Section 2.5 of the Master
Agreement.
     “Closing Date” means the date of the Closing, as further described in
Section 2.5 of the Master Agreement.
     “Confidentiality Agreements” means (i) the Corporate Non-Disclosure
Agreement No. 1367780 between Intel and ST, dated March 13, 2006, as amended by
a side letter dated March 9, 2006 and executed by the parties on or about
March 13, 2006; (ii) the Corporate Non-Disclosure Agreement between Intel
Corporation and Francisco Partners II, L.P. (“Francisco”) dated September 13,
2006, as amended by a side letter dated September 13, 2006; (iii) the
Confidential Disclosure Agreement between ST and Francisco, dated September 14,
2006; (iv) the Multiparty Confidential Information Exchange Agreement by and
among Intel, ST and Francisco, dated September 14, 2006; (v) the Corporate
Non-Disclosure Agreement between Intel and Holdings, dated as of the Closing
Date; (vi) the Confidential Disclosure Agreement between ST and Holdings, dated
as of the Closing Date; and (vii) the Corporate Non-Disclosure Agreement between
Francisco and Holdings, dated as of the Closing Date, and the Mutual
Confidentiality Agreement by and among Intel, ST, the FP Parties, Holdings and
Numonyx, dated as of the Closing Date.
     “Confidential Information” means any (i) information in tangible form that
bears a “confidential,” “proprietary,” “secret” or similar legend, including the
Intel Transferred Trade Secrets set forth on Schedule 2.1(h) of the Intel ATA
Disclosure Letter, the Intel Retained Trade Secrets, the ST Transferred Trade
Secrets set forth on Schedule 2.1(h) to the ST ACA Disclosure Letter, the ST
Retained Trade Secrets, any books and records of any Party, and any other
confidential information disclosed by any Party to any other Party(ies) in
connection with the negotiation, evaluation and implementation of the
Transaction Documents, including any information disclosed on the ST ACA
Disclosure Letter or the Intel ATA Disclosure Letter and any information
provided pursuant to Section 4.1 of the Master Agreement; (ii) information that
a Party observes or perceives by inspection of tangible objects (including
without limitation documents, prototypes, or samples) or otherwise while present
at another Party’s facilities or any other location at which tangible objects
embodying another Party’s Confidential Information is accessible; and (iii) any
information to which a Party receives access as a result of the relationship of
the Parties or such Party’s performance under a Transaction Document. Each Party
will make a reasonable good faith effort to identify as “confidential” or the
like the information in tangible form that it wishes to be treated as
Confidential Information pursuant to this Agreement, but a Party’s failure to so
mark any such information shall not relieve a Receiving Party of its obligations
under this Agreement. Notwithstanding the foregoing, “Confidential Information”
does not include: (x) any information that is or has become generally available
to the public other than as a result of a disclosure by the Receiving Party or
any Affiliate thereof in breach of any of the provisions of the Confidentiality
Agreements or any other similar contract to which the Receiving Party or any
Affiliate thereof is bound; (y) any information that has been independently
developed by the Receiving Party (or any Affiliate thereof) without violating
any of the provisions of the Confidentiality Agreements or any other similar
contract to which the Receiving Party or any Affiliate thereof is bound; or
(z) any

A-2



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
information made available to the Receiving Party (or any Affiliate thereof) on
a non-confidential basis by any third party who is not prohibited from
disclosing such information to the Receiving Party by a legal, contractual or
fiduciary obligation.
     “Contemplated Financing” means the debt financing provided to Numonyx
pursuant to that certain US $550,000,000 Facilities Agreement dated March 25,
2008 and made between Numonyx, Intesa, Unicredit, the Original Lenders (as
defined therein) and the Agent (as defined therein).
     “Contemplated Financing Lenders” means Intesa and Unicredit.
     “Contract” means each contract, agreement, option, lease, license,
cross-license, sale and purchase order, commitment and other instrument of any
kind, whether written or oral.
     “Contribution Agreement” means that certain Reimbursement, Guaranty,
Contribution and Intercreditor Agreement dated as of March 25, 2008 among
Numonyx, Holdings and the Guarantors.
     “Contributor Financing” means the debt financing pursuant to the Note
Agreement.
     “Control” has the meaning such that a Person (or group of related Persons)
exercises Control over a Party when such Person or group owns or controls
(either directly or indirectly) any of the following: (a) if the Party issues
voting stock or other voting securities, more than 50% of the outstanding stock
or securities entitled to vote for the election of directors or similar managing
authority; or (b) if such Party does not issue voting stock or other voting
securities, more than 50% of the ownership interest that represents the right to
make decisions for such Party; or (c) any other ability to elect more than half
of the board of directors or similar managing authority of the subject Party,
whether by contract or otherwise.
     “Copyrights” means copyrights and mask work rights (whether or not
registered) and registrations and applications therefor, worldwide.
     “Customer Data” means the data related to customers of a Party’s Business
which is included in such Party’s Transferred Assets.
     “D2” means Intel’s Santa Clara, California, USA wafer manufacturing
facility.
     “D2 Equipment” means the machinery, laboratory and other equipment, tools
and other tangible personal property set forth under the heading “D2” in
Schedule 2.1(a) to the Intel ATA Disclosure Letter.
     “Effective Time” means, unless otherwise agreed by the Parties, 12:01 a.m.
GMT on the Closing Date.
     “Environmental Laws” means any Applicable Laws of any Governmental
Authority in effect as of the Closing Date, unless otherwise noted, relating to
pollution, protection or remediation of the environment, the use, storage,
treatment, generation, manufacture,

A-3



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
distribution, transportation, processing, handling, Release, disposal of or
exposure to Hazardous Substances or, as such relate to Hazardous Substances,
public and occupational health and safety.
     “Environmental Liability” means any Liability or Loss, including the cost
of any Remedial Action, arising in connection with (i) the use, generation,
storage, treatment, manufacture, distribution, transportation, processing,
handling, disposal or Release of any Hazardous Substances, (ii) the violation of
or liability under any Environmental Laws or any Governmental Approval relating
to any Hazardous Substances or (iii) any third party claim, litigation or
proceeding relating to any Hazardous Substance or Environmental Laws.
     “Environmental Permits” means all permits, licenses or other authorizations
of any Governmental Authority required pursuant to applicable Environmental Law.
     “Epidemic Failure” means the verified failure of an Intel Product to
conform to the applicable warranties provided by Intel to the purchaser of such
Intel Product in an amount greater than 1% of the aggregate quantity of the
Intel Product received by the purchaser within any calendar month during the
warranty period and attributable to a single root cause. In the event Intel sold
Intel Product to a purchaser prior to Closing and such purchaser notifies
Numonyx or one of its Subsidiaries of a possible Epidemic Failure relating to
such sale of Intel Product after Closing, Numonyx shall immediately notify Intel
of a possible Epidemic Failure and submit a written Failure Analysis Report to
Intel within ten Business Days after providing notice of the possible Epidemic
Failure. Within ten Business Days after receiving the Failure Analysis Report,
Intel shall provide a response indicating its agreement or disagreement with the
Failure Analysis Report, or request for additional information. Once Intel and
Numonyx have agreed that the reported problem constitutes an Epidemic Failure,
Intel and Numonyx will use commercially reasonable efforts to mutually agree
upon a commercially reasonable accommodation for the purchaser. In the event
Intel and Numonyx are unable to agree (i) whether a reported problem constitutes
an Epidemic Failure, (ii) on a reasonable accommodation for an agreed Epidemic
Failure, the matter issue shall be resolved pursuant to Section 7.10 of this
Agreement.
     “Equity Plan” means the Numonyx Holdings B.V. Equity Incentive Plan, an
equity compensation plan for Holdings, with terms reasonably satisfactory to
Holdings, Intel, ST, and the FP Parties.
     “Equity Purchase Price” shall have the meaning set forth in Section 2.2(b)
of the FP Purchase Agreement.
     “Equity Transaction Documents” means the FP Purchase Agreement, the
Securityholders’ Agreement, the Articles of Association and the Internal Rules.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations thereunder.
     “Exchange Act” means the United States Securities Exchange Act of 1934.
     “Facilities Agreement” means the Term and Revolving Facilities Agreement
dated as of March 25, 2008, among Numonyx, the several lenders and issuing bank
from time to time party

A-4



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
thereto and Intesa Sanpaolo S.p.A., as agent, which provides for unsecured
credit facilities, consisting of a term loan and revolving credit facility in an
aggregate principal amount of $550,000,000.
     “Final Payment Date” has the meaning set forth in Section 2.8 of the Intel
Asset Transfer Agreement.
     “Flash Memory Integrated Circuit” means a non-volatile memory integrated
circuit that contains memory cells that are electrically programmable and
electrically erasable whereby the memory cells consist of one or more
transistors that have a floating gate, charge-trapping regions or any other
functionally equivalent structure utilizing one or more different charge levels
(including binary or multi-level cell structures) with or without any on-chip
control, I/O and other support circuitry.
     “FP” means FP Co. and FP LLC.
     “FP Co.” means Redwood Blocker S.a.r.l., a limited liability company
organized under the laws of The Grand-Duchy of Luxembourg, a wholly-owned
subsidiary of FP Holdco.
     “FP Holdco” means Francisco Partners II (Cayman) L.P., an exempted limited
partnership organized under the laws of the Cayman Islands.
     “FP LLC” means PK Flash, LLC, a limited liability company organized under
the laws of Delaware, wholly-owned subsidiary of FP Parallel.
     “FP Notes” means the 9.5% Subordinated Notes due 2038 to be issued by
Holdings to one or more of the FP Parties, in substantially the form attached as
Exhibit A to the Note Agreement.
     “FP Parallel” means Francisco Partners Parallel Fund II L.P., a limited
partnership organized under the laws of Delaware.
     “FP Parents” means FP Holdco and FP Parallel.
     “FP Parties” means FP Co., FP Holdco, FP LLC and FP Parallel.
     “FP Purchase Agreement” means the FP Purchase Agreement entered into by FP
Co., FP LLC and Holdings dated as of the Closing Date.
     “GAAP” means generally accepted accounting principles in the United States
of America, applied on a consistent basis, as in effect as of the date hereof.
     “Governmental Approval” means an authorization, consent, approval, permit
or license issued by, or a registration or filing with, or notice to, or waiver
from, any Governmental Authority.
     “Governmental Authority” means any United States or non-United States
federal, territorial, state or local governmental authority, quasi-governmental
authority, instrumentality,

A-5



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
court, government or self-regulatory organization, commission, tribunal or
organization or any regulatory, administrative or other agency, or any political
or other subdivision, department or branch of any of the foregoing.
     “Guarantee” or “Guarantees” means that certain Guarantee of Specific
Liabilities dated as of March 27, 2008 made by each of Intel and ST in favor of
Intesa and the other lenders named in the Facilities Agreement.
     “Guarantor” or “Guarantors” means each of ST and Intel in their capacity as
guarantors of certain payment obligations of Numonyx under the Facilities
Agreement pursuant to a Guarantee.
     “Hazardous Substance” shall mean any hazardous substance within the meaning
of Section 101(14) of the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. § 9601(14), and any chemical,
substance, material, agent or waste defined or regulated as toxic, hazardous,
extremely hazardous or radioactive, or as a pollutant or contaminant, under any
applicable Environmental Law, including petroleum, petroleum derivatives,
petroleum by-products or other hydrocarbons, asbestos or asbestos-containing
material and polychlorinated biphenyls.
     “Holdings” means Numonyx Holdings B.V., a private company with limited
liability organized under the laws of The Netherlands, with its corporate seat
in Amsterdam, The Netherlands.
     “Holdings Actuary” shall have the meaning set forth in Section 5.11(c) of
the Intel Asset Transfer Agreement.
     “Holdings Indemnitees” means Holdings, and its Subsidiaries, officers,
directors, shareholders, representatives and agents; provided, however, that
“Holdings Indemnitees” shall be deemed to exclude Intel, ST, the FP Parties and
each of their respective Affiliates.
     “IBA Rules of Evidence” means the IBA Rules on the Taking of Evidence in
International Commercial Arbitration.
     “ICC” means the International Chamber of Commerce.
     “IFO” means Intel’s Ireland wafer manufacturing facility.
     “Indebtedness” means any (i) indebtedness for borrowed money,
(ii) indebtedness evidenced by any bond, debenture, note, mortgage, indenture or
other debt instrument or debt security, or (iii) guarantees with respect to any
indebtedness or obligation of a type described in clauses (i) through (ii) above
of any other Person.
     “Indemnitee” shall (i) for purposes of the Intel Asset Transfer Agreement,
have the meaning set forth in Section 6.2(c) of the Intel Asset Transfer
Agreement, and (ii) for purposes of the ST Asset Contribution Agreement, have
the meaning set forth in Section 6.2(c) of the ST Asset Contribution Agreement.

A-6



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Indemnitor” shall (i) for purposes of the Intel Asset Transfer Agreement,
have the meaning set forth in Section 6.2(c) of the Intel Asset Transfer
Agreement, and (ii) for purposes of the ST Asset Contribution Agreement, have
the meaning set forth in Section 6.2(c) of the ST Asset Contribution Agreement.
     “Independent Accountants” shall have the meaning set forth in
Section 2.7(c) of the Intel Asset Transfer Agreement.
     “Infrastructure Procurement Agreement” means that certain Infrastructure
Procurement Agreement entered into by and among Intel, ST and Holdings dated as
of the Closing Date.
     “Intel” has the meaning set forth in the Introduction to this Agreement.
     “Intel Actuary” shall have the meaning set forth in Section 5.11(c) of the
Intel Asset Transfer Agreement.
     “Intel Aggregate Cash” has the meaning set forth in Section 2.6(b) of the
Intel Asset Transfer Agreement.
     “Intel Ancillary Agreements” means the Intel Assignment and Assumption
Agreements, Intel Entity Bills of Sale, Intel Intellectual Property Agreement,
Intel Transition Services Agreements, Intel Facility Transfer Agreements, Intel
Joint Development Agreement, Intel Supply Agreements, Intel Entity Assignment
and Assumption of Excluded Assets and Excluded Liabilities Agreements, Intel
Patent Assignment, Intel Trademark Assignment, Intel Entity Capitalization and
Assignment Agreement, Intel Pudong Services Agreement, Intel Secondment
Agreement and Intel Option.
     “Intel Approvals” means the required consents, waivers and approvals of
Intel set forth on Schedule 3.3 of the Intel ATA Disclosure Letter and
Schedule 3.1(c) of the Intel Master Agreement Disclosure Letter.
     “Intel Assignment and Assumption Agreement” means, collectively, the
Assignment and Assumption Agreements entered into by Holdings or its Affiliates,
on one hand, and Intel or its Affiliates, on the other hand, dated as of the
Closing Date.
     “Intel ATA Disclosure Letter” means the disclosure letter, as agreed to
between the Parties as of the Signing Date (with such amendments or new
schedules as may be subsequently made in accordance with Section 4.12 of the
Master Agreement), containing the Schedules required by the provisions of the
Intel Asset Transfer Agreement.
     “Intel ATA Restricted Employees” shall have the meaning set forth in
Section 5.11(e)(ii) of the Intel Asset Transfer Agreement.
     “Intel Books and Records” means all of the books of account, general and
financial records, invoices, shipping records, customer records, supplier lists,
correspondence and other documents, records and files of Intel and its
Subsidiaries whether in hard copy or computer format which relate exclusively to
the Intel Business and are necessary for the conduct of such Intel Business
after the Closing (excluding all personnel records or any employee information
for

A-7



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
Intel Business Employees who are not Intel Transferred Employees employed by an
Intel Transferred Entity as of the Closing Date).
     “Intel Business” means the sale, manufacture, design and or development of
NOR Flash Memory Products, Phase Change Memory technology (subject to
Schedule 2.2(o) to the Intel ATA Disclosure Letter), and Stacked Memory
Products.
     “Intel Business 2007 Financial Statements” has the meaning set forth in
Section 5.15(b) of the Intel Asset Transfer Agreement.
     “Intel Business Capital Expenditures Plan” means the plan set forth on
Schedule 3.14(e) of the Intel ATA Disclosure Letter setting forth (i) the actual
capital expenditures of Intel with respect to the Intel Business for its first
fiscal quarter of 2007; and (ii) the budgeted capital expenditures of Intel with
respect to the Intel Business for the second, third and fourth fiscal quarters
of 2007 and the first fiscal quarter of 2008.
     “Intel Business Employees” means the employees who are identified on
Schedule 3.12(c) of the Intel ATA Disclosure Letter.
     “Intel Cash Independent Accountants” has the meaning set forth in
Section 2.8 of the Intel Asset Transfer Agreement.
     “Intel Consideration” shall have the meaning set forth in Section 2.6(c) of
the Intel Asset Transfer Agreement.
     “Intel Contractual Consents” shall have the meaning set forth in Section
3.8(b) of the Intel Asset Transfer Agreement.
     “Intel Employee Agreement” means each management, employment, severance,
consulting, relocation, repatriation, expatriation or other agreement or
Contract between Intel or any of its Subsidiaries and any Intel Business
Employee directly relating to such Intel Business Employee’s terms or conditions
of employment.
     “Intel Employee Liability Date” means the earlier of (i) the Intel Employee
Transfer Date or (ii) the date Intel Business Employees become seconded
employees subject to the Intel Secondment Agreement.
     “Intel Employee Plan” means any plan, program, policy, practice, agreement
or other arrangement providing for compensation, severance, termination pay,
vacation pay, paid time off, pension benefits, retirement benefits, deferred
compensation, variable compensation, bonuses, performance awards, stock or
stock-related awards, fringe benefits (including health, dental, vision, life,
disability, sabbatical, accidental death and dismemberment benefits), or other
employee benefits or remuneration of any kind, whether written, unwritten or
otherwise, funded or unfunded, including each “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, excluding any Intel Employee Agreement,
which is or has been maintained or contributed to by Intel or its Affiliates for
the benefit of any Intel Business Employee.

A-8



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Intel Employee Transfer Date” means the date Intel Business Employees
become Intel Transferred Employees employed by Holdings or any of its
Subsidiaries.
     “Intel Entity Assignment and Assumption of Excluded Assets and Excluded
Liabilities Agreement” shall have the meaning set forth in Section 2.4 of the
Intel Asset Transfer Agreement.
     “Intel Entity Bill of Sale” means any bill of sale or other similar
document reasonably requested by any Party and reasonably necessary to transfer
any Intel Transferred Asset in accordance with applicable law to be executed by
one or more Intel Transferors in favor of Holdings or a Subsidiary of Holdings
as of the Closing Date.
     “Intel Entity Capitalization and Assignment Agreement” means that certain
Intel Entity Capitalization and Assignment Agreement between Intel and Numonyx
dated as of the Closing Date.
     “Intel Equipment” means (i) the machinery, laboratory and other equipment,
tools and other tangible personal property set forth on Schedule 2.1(a) of the
Intel ATA Disclosure Letter and (ii) each item of machinery, laboratory and
other equipment, tools and other tangible personal property with a gross book
value of less than $10,000 that is exclusively related to the Intel Business and
located at the Intel Transferred Facilities.
     “Intel Excluded Assets” shall have the meaning set forth in Section 2.2 of
the Intel Asset Transfer Agreement.
     “Intel Excluded Claims” means all Claims to the extent that such claims
relate to: (i) any Intel Excluded Assets; or (ii) events or breaches occurring
on or prior to the Closing Date that relate to the Intel Transferred Assets,
provided that Claims for infringements of any Intel Transferred Patents, Intel
Transferred Copyrights or Intel Transferred Trade Secrets occurring on or prior
to the Closing Date shall not be Intel Excluded Claims.
     “Intel Excluded Liabilities” shall have the meaning set forth in
Section 2.4 of the Intel Asset Transfer Agreement.
     “Intel Facility Environmental Liability” shall mean all Intel Pre-Closing
Environmental Liabilities relating to the condition of the soil, soil gas,
surface water (including sediments) or groundwater, with respect to the
existence of any Hazardous Substances therein, at, on, or under the Intel
Transferred Owned Real Property or the Intel Transferred Leased Real Property.
     “Intel Facility Transfer Agreements” means the agreements and other
documents used to consummate or implement the transfer by Intel and its
Subsidiaries to Holdings and its Subsidiaries of the assets described therein
which shall be substantially based on the Intel Facility Transfer Term Sheets.
     “Intel Facility Transfer Term Sheets” means the term sheets attached to
Schedule 4.22(a) to the Intel Master Agreement Disclosure Letter reflecting the
terms and conditions upon which the agreements and other related documents
effecting the transfer by Intel and its Subsidiaries of the assets described
therein to Holdings and its Subsidiaries shall be substantially based.

A-9



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Intel Financial Information” shall have the meaning set forth in Section
3.13(a) of the Intel Asset Transfer Agreement.
     “Intel Financial Information Date” shall have the meaning set forth in
Section 3.13(a) of the Intel Asset Transfer Agreement.
     “Intel Funded Employee Plan” means any Intel Employee Plan that is funded
other than through book reserves or insurance and that is not subject to the
laws of the United States.
     “Intel Funded Employee Plan Amount” shall have the meaning set forth in
Section 5.11(c) of the Intel Asset Transfer Agreement.
     “Intel Holdings Shares” shall have the meaning set forth in Section 2.6(a)
of the Intel Asset Transfer Agreement.
     “Intel Indemnitees” means Intel and its Affiliates, officers, directors,
stockholders, representatives and agents.
     “Intel Intellectual Property Agreement” means the Intellectual Property
Agreement entered into by and between Intel, Holdings and Numonyx dated as of
the Closing Date.
     “Intel Inventory Value” means, as of any date of determination, the gross
book value of the Intel Transferred Inventory as of such date (less (x) reserves
and (y) any amount in respect of depreciation allocated to the Intel Transferred
Inventory) as determined as of such date (1) from the books and records of Intel
maintained in the ordinary course of business and (2) in accordance with GAAP,
applied in a manner consistent with the Intel Financial Information (as it may
be adjusted by Intel in its sole discretion to reflect any changes consistent
with the audited financial statements of the Intel Business to be delivered
under this Agreement at and for the year ended December 31, 2006). Intel
Inventory Value shall be determined without giving effect to the transactions
contemplated by this Agreement. For purposes of this definition, the amount of
reserves deducted under clause (x) above shall be determined as of such date
(1) from the books and records of Intel maintained in the ordinary course of
business and (2) in accordance with GAAP, applied in a manner consistent with
the Intel Financial Information (as adjusted above). The Intel Inventory Value
at the end of the first fiscal quarter of Intel and the Intel Inventory Value at
the Closing Date shall be determined on a consistent basis in all respects.
Notwithstanding the foregoing, no amount shall be included in the Intel
Inventory Value with respect to:
     (i) inventories of any Intel Product which, as of such date, is obsolete;
or
     (ii) any units in inventory of any Intel Product which as of such date
(A) are not first quality, (B) are not free from defects or (C) do not meet all
applicable customer specifications.
     “Intel Joint Development Agreement” means the Joint Development Agreement
entered into by and between Intel and Numonyx dated as of the Closing Date.
     “Intel Leases” means all leases or other occupancy agreements pursuant to
which Intel or its Subsidiaries lease or occupy the Intel Transferred Leased
Real Property.

A-10



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Intel Master Agreement Disclosure Letter” means the disclosure letter, as
delivered by Intel to ST and the FP Parties as of the Signing Date (with such
amendments as have been subsequently made in accordance with Section 4.12 of
such Agreement), containing the Schedules required by the provisions of such
agreement.
     “Intel Material Adverse Effect” means any event, change or circumstance
that, individually or in the aggregate with all other such events, changes or
circumstances, (i) results in a material adverse effect on, or material adverse
change in, the Intel Transferred Assets, taken as a whole, or (ii) any event,
change or circumstance that is materially adverse to the ability of Intel to
perform its obligations under any Transaction Document to which it is or will be
a party or to consummate the transactions contemplated thereby, other than, in
the case of clause (i) above, such changes, effects or circumstances reasonably
attributable to: (A) economic, capital market or political conditions generally
in the United States or foreign economies in any locations where the Intel
Business has material operations or sales, provided the changes, effects or
circumstances do not have a materially disproportionate effect (relative to
other industry participants) on the Intel Business, (B) conditions generally
affecting the industry in which the Intel Business operates, provided that the
changes, effects or circumstances do not have a materially disproportionate
effect (relative to other industry participants) on the Intel Business; (C) the
announcement or pendency of the transactions contemplated by the Transaction
Documents; (D) outbreak of hostilities or war, acts of terrorism or acts of God;
or (E) compliance with Intel’s obligations or the satisfaction of the conditions
to the closing of the transactions contemplated by the Transaction Documents.
     “Intel Note Purchase Cash” has the meaning set forth in Section 2.6(b) of
the Intel Asset Transfer Agreement.
     “Intel Notes” means the 9.5% Subordinated Notes due 2038 to be issued by
Holdings to Intel Singapore, in substantially the form attached as Exhibit A to
the Note Agreement.
     “Intel Notice of Disagreement” shall have the meaning set forth in Section
2.7(b) of the Intel Asset Transfer Agreement.
     “Intel Option” means that certain Option to Purchase Ordinary Shares by and
between Holdings and Intel Singapore dated March 29, 2008.
     “Intel Option Exercise Cash” has the meaning set forth in Section 2.6(b) of
the Intel Asset Transfer Agreement.
     “Intel Option Shares” means the number of Ordinary Shares purchased by
Intel or its Subsidiaries pursuant to the Intel Option.
     “Intel Patent Assignment” means any agreement for the assignment of Intel
Transferred Patents by an Intel Transferor to Holdings or a Subsidiary of
Holdings dated as of the Closing Date.
     “Intel Post-Closing Environmental Liability” shall mean any Environmental
Liability, including a worsening of existing conditions, to the extent arising
out of or relating to (i) acts of Holdings or any of its Affiliates occurring on
or after the Effective Time, (ii) inaction of

A-11



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
Holdings or any of its Affiliates occurring one year or later after the
Effective Time, or (iii) inaction of Holdings or any of its Affiliates occurring
within one year after the Effective Time if Holdings or any of its Affiliates
knew about the existing condition and its inaction worsened the existing
condition; and in connection with the Numonyx Business or the Intel Business,
the Intel Transferred Owned Real Property, the Intel Transferred Leased Real
Property, the Intel Transferred Assets or the Intel Transferred Entities or the
ownership or operation of a Numonyx Business or the Intel Business, the Intel
Transferred Owned Real Property, the Intel Transferred Leased Real Property or
the Intel Transferred Assets, the Intel Transferred Entities by, or the disposal
or treatment of Hazardous Substances generated by, Holdings or an Affiliate of
Holdings (including an Intel Transferred Entity) after the Effective Time.
     “Intel Post-Closing Product Obligations” means (i) all obligations arising
in respect of product support or maintenance obligations related to Intel
Products sold or licensed on or after the Closing and required to be performed
after the Closing, which obligations arise under any Intel Transferred Contract,
and any Liabilities which may arise in connection with the performance of, or
failure to perform, those obligations and (ii) Liabilities relating to any
product liability, warranty, refund or similar claims or returns, adjustments,
allowances, repairs made with respect to Intel Products sold after the Closing
Date, including those sold by Intel on behalf of Holdings or an Affiliate of
Holdings after the Closing pursuant to the Intel Transition Services Agreements.
     “Intel Pre-Closing Environmental Liability” shall mean any Environmental
Liability which (i) relates to the ownership or operation of the Intel Business
(as now or previously conducted), the Intel Transferred Owned Real Property, the
Intel Transferred Leased Real Property, the Intel Transferred Assets, the Intel
Transferred Entities or any other real property or facility owned, leased,
operated or used in connection with the Intel Business (as now or previously
conducted) or for the disposal or treatment of Hazardous Substances generated in
connection with the Intel Business, the Intel Transferred Owned Real Property,
the Intel Transferred Leased Real Property, the Intel Transferred Assets, or the
Intel Transferred Entities, (ii) arises out of or relates to acts occurring or
conditions existing prior to the Effective Time, but only to the extent that the
Environmental Liability arising out of or relating to acts occurring or
conditions existing prior to the Effective Time can be identified from (A) the
Intel Environmental Reports so long as such reports are issued not later than
one year subsequent to the Closing or (B) documents or data generated prior to
the Effective Time and in the possession of Intel prior to the Effective Time,
and (iii) is identified in the foregoing documents and/or data with sufficient
specificity so as to clearly identify the scope of the Environmental Liability
that is attributable to the Intel Business, the Intel Transferred Owned Real
Property, the Intel Transferred Leased Real Property, the Intel Transferred
Assets, or the Intel Transferred Entities. Notwithstanding the foregoing, Intel
Pre-Closing Environmental Liability shall not include any Intel Post-Closing
Environmental Liability.
     “Intel Pre-Closing Product Obligations” means (i) all obligations arising
in respect of product support or maintenance obligations related to Intel
Products sold or licensed prior to the Closing and required to be performed
after Closing, which obligations arise under any Intel Transferred Contract, and
any Liabilities which may arise in connection with the performance of, or
failure to perform, those obligations and (ii) Liabilities relating to any
product liability, warranty, refund or similar claims or returns, adjustments,
allowances, repairs, or commercial

A-12



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
accommodations or arrangements in respect of Epidemic Failures made with respect
to Intel Products sold on or before the Closing Date.
     “Intel Preliminary Closing Statement” has the meaning set forth in
Section 2.8 of the Intel Asset Transfer Agreement.
     “Intel Prepayments” means all Prepayments of Intel or any of its
Subsidiaries (a) associated with the Intel Transferred Contracts and (b) set
forth on Schedule 2.1(f) to the Intel ATA Disclosure Letter.
     “Intel Privacy Policy” shall have the meaning set forth in Section 5.12 of
the Intel Asset Transfer Agreement.
     “Intel Products” means all NOR Flash Memory Products and all Stacked Memory
Products, manufactured, sold, or under development by Intel as of the Effective
Time including those listed on Schedule 1.1(c) of the Intel ATA Disclosure
Letter.
     “Intel Pudong Option Property” means the assets set forth under the heading
“Pudong LBI” identified on Schedule 2.1(a) of the Intel ATA Disclosure Letter
     “Intel Pudong Services Agreement” means the Intel Pudong Services Agreement
entered into by and between Intel and Numonyx dated as of the Closing Date.
     “Intel Restricted Employees” shall have the meaning set forth in Section
4.7(a) of the Master Agreement.
     “Intel Retained Marks” shall have the meaning set forth in Section 5.3 of
the Intel Asset Transfer Agreement.
     “Intel Secondment Agreement” means the Intel Personnel Secondment Agreement
entered into by and between Intel and Numonyx, dated as of the Closing Date.
     “Intel Singapore” means Intel Technology Asia Pte. Ltd., a limited
liability company organized under the laws of Singapore.
     “Intel Standard Form Product Warranties” shall have the meaning set forth
in Section 3.16 of the Intel Asset Transfer Agreement.
     “Intel Supply Agreement” means the Supply Agreement entered into by and
between Intel and Holdings or a Subsidiary of Holdings dated as of the Closing
Date.
     “Intel Tax Agreement” shall have the meaning set forth in Section 3.10(e)
of the Intel Asset Transfer Agreement.
     “Intel Trademark Assignment” means any agreement for the assignment of
Intel Transferred Trademarks by an Intel Transferor to Holdings or a Subsidiary
of Holdings dated as of the Closing Date.

A-13



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Intel Transferors” shall have the meaning set forth in the Recitals of the
Intel Asset Transfer Agreement.
     “Intel Transferred Assets” shall have the meaning set forth in Section 2.1
of the Intel Asset Transfer Agreement.
     “Intel Transferred Claims” means all Claims to the extent such Claims
relate to the Intel Transferred Assets or the Intel Transferred Liabilities,
other than the Intel Excluded Claims. For avoidance of doubt, Intel Transferred
Claims shall include claims for infringement of any Intel Transferred Patent,
Intel Transferred Copyright or Intel Transferred Trade Secret occurring on or
prior to the Closing Date.
     “Intel Transferred Contracts” means all unexpired contracts set forth on
Schedule 2.1(e) of the Intel ATA Disclosure Letter, together with the Intel
Transferred Purchase Orders, the Intel Transferred Sales Orders and the Intel
Leases.
     “Intel Transferred Copyrights” means the Copyrights identified on Schedule
2.1(i) of the Intel ATA Disclosure Letter.
     “Intel Transferred Employee Payment Liabilities” means any and all payment
obligations of Intel and its Affiliates (i) relating to the service of Intel
Transferred Employees prior to the Intel Employee Transfer Date, (ii) that are
assumed by Holdings or a Subsidiary of Holdings by operation of Applicable Law,
(iii) that are unfunded or for which accruals are made on the employing
company’s balance sheet (or which would be required to be made on a balance
sheet prepared in accordance with GAAP, consistently applied), and (iv) that are
not otherwise paid out or satisfied to the Intel Transferred Employees prior to
or at the Intel Employee Transfer Date, including retirement benefits,
termination indemnities, unemployment, accrued vacation and paid-time off
benefits, Christmas bonuses, thirteenth-month bonuses, vacation premium bonuses
and any other non-incentive cash bonuses (other than salary), jubilee and
long-service payments; provided, however, that Intel Transferred Employee
Payment Liabilities shall not include (w) any contingent Liabilities on the part
of Holdings or a Subsidiary of Holdings that arise solely as a result of
providing service recognition under Section 5.11(a) of the Intel Asset Transfer
Agreement, (x) any unearned incentive bonuses or variable pay, (y) the regular
payroll of the Intel Transferred Entities as of the Effective Time and (z) any
Liabilities for which Intel receives payment or indemnification pursuant to the
Intel Secondment Agreement.
     “Intel Transferred Employees” means the Intel Business Employees who accept
an offer of employment from Numonyx or a Subsidiary of Numonyx and who begin
their employment with Numonyx or a Subsidiary of Numonyx on the Intel Employee
Transfer Date (or, to the extent permitted by Applicable Law with respect to
inactive employees on short-term, medical or other leave of absence, at the time
such employee returns to active status) or such other date as the parties may
reasonably agree; provided, however, that Intel Business Employees must begin
their employment with Numonyx or a Subsidiary of Numonyx no later than June 30,
2008 or such other date as required by Applicable Law or as otherwise mutually
agreed upon by the Parties, to be considered an Intel Transferred Employee.

A-14



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Intel Transferred Entities” means the entities set forth on
Schedule 1.1(a) of the Intel ATA Disclosure Letter.
     “Intel Transferred Entity Books and Records” means the minute books, stock
records, Tax Returns and other records related to Taxes, if any, in each case of
each of the Intel Transferred Entities.
     “Intel Transferred Intellectual Property” means, collectively, the Intel
Transferred Copyrights, Intel Transferred Patents, Intel Transferred Trademarks
and Intel Transferred Trade Secrets.
     “Intel Transferred Interests” means 100% of the outstanding equity, voting
and profit interests in the Intel Transferred Entities.
     “Intel Transferred Inventory” means all raw materials, work-in-process,
finished goods, supplies, packaging materials and other inventories owned by
Intel or its Subsidiaries relating exclusively to the Intel Business, whether in
the possession of Intel, a Subsidiary of Intel or a third party (including
consigned inventory and inventory held by subcontractors); provided, however,
that in no event shall Intel Transferred Inventory include any raw materials
(including RAM), work-in-process, supplies, packaging materials or other
inventories (other than finished goods inventories) located at Intel’s D2 and
IFO facilities.
     “Intel Transferred Leased Real Property” means the real property leased by
Intel or its Subsidiaries identified in Schedule 3.6(b) of the Intel ATA
Disclosure Letter.
     “Intel Transferred Liabilities” shall have the meaning set forth in Section
2.3 of the Intel Asset Transfer Agreement.
     “Intel Transferred Owned Real Property” means the real property owned by
Intel or its Subsidiaries identified in Schedule 3.6(a) of the Intel ATA
Disclosure Letter.
     “Intel Transferred Patents” means those Patents identified on
Schedule 2.1(h) of the Intel ATA Disclosure Letter.
     “Intel Transferred Permits” means those Permits identified on
Schedule 2.1(l) of the Intel ATA Disclosure Letter.
     “Intel Transferred Purchase Orders” means each purchase order or portion
thereof issued by Intel or a Subsidiary of Intel to the extent relating to the
Intel Business.
     “Intel Transferred Real Property” means the Intel Transferred Owned Real
Property and the Intel Transferred Leased Real Property transferred to Holdings
or one of its Subsidiaries pursuant to the terms of the Intel Facility Transfer
Agreements.
     “Intel Transferred Sales Orders” means all pending and unfulfilled sales
orders or portions thereof for Intel Products.

A-15



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Intel Transferred Systems” means factory support systems (for example,
shop floor control applications governing work stream models, SPC charts, APC
configuration), data, manufacturing station controllers linked to process
equipment tools, and transferable elements of systems and software, in each case
exclusively related to the Intel Business, provided under the Intel Transition
Services Agreement which may be released to Holdings or a Subsidiary of Holdings
in connection with the termination of such agreement.
     “Intel Transferred Trade Secrets” means any Trade Secrets owned by Intel or
any of its Subsidiaries as of the Closing Date (including any such Trade Secrets
that consist of technical documentation of the nature of the files and other
documentation identified on Schedule 2.1(h) to the Intel ATA Disclosure Letter)
that are used exclusively in the Intel Business and not materially embodied or
used in or with any other current product or service of Intel or any of its
Subsidiaries.
     “Intel Transferred Trademarks” means those Trademarks identified on
Schedule 2.1(k) of the Intel ATA Disclosure Letter.
     “Intel Transition Services Agreement” means the Intel Transition Services
Agreement entered into by and between Intel and Numonyx dated as of the Closing
Date.
     “Intellectual Property” means intellectual property rights arising from or
in respect of the following, whether protected, created or arising under the
laws of the United States or any other jurisdiction: Copyrights, Trade Secrets,
Patents and Trademarks.
     “Internal Rules” means the internal rules (“reglement”) of Holdings, in
substantially the form attached to Schedule 2.4 to both of the Master Agreement
Disclosure Letters, as amended from time to time.
     “Intesa” means Intesa Sanpaolo S.p.A.
     “Knowledge” means, with respect to any Person, the actual knowledge of such
Person. Notwithstanding the foregoing, with respect to any Person that is a
corporation, limited liability company, partnership or other business entity,
actual knowledge shall be deemed to mean the actual knowledge of all directors
and officers of any such Person; provided, however, that (i) with respect to
Intel, “Knowledge” shall be deemed to be solely the actual knowledge of the
individuals identified in Section A of Schedule 1.1(b) of the Intel ATA
Disclosure Letter, after obtaining from the individuals identified in Section B
of Schedule 1.1(b) of the Intel ATA Disclosure Letter a certification as to
their actual knowledge of each matter with respect to which Intel makes any
representation or warranty as to its Knowledge under any Transaction Document,
(ii) with respect to ST, “Knowledge” shall be deemed to be solely the actual
knowledge of the individuals identified in Section A of Schedule 1.1(b) of the
ST ACA Disclosure Letter, after obtaining from the individuals identified in
Section B of Schedule 1.1(b) of the ST ACA Disclosure Letter a certification as
to their actual knowledge of each matter with respect to which ST makes any
representation or warranty as to its Knowledge under any Transaction Document,
and (iii) with respect to the FP Parties, “Knowledge” shall be deemed to be
solely the actual knowledge of Dipanjan Deb, Phokion Potamianos, and Keith Toh.

A-16



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Liability” means, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, absolute, contingent, executory, determined, determinable or
otherwise and whether or not the same is required to be accrued on the financial
statements of such Person.
     “Licensing Affiliate”, with respect to any Person, means any other Person
directly or indirectly Controlling, Controlled by or under common Control with,
such Person.
     “Lien” means, with respect to any asset, any lien, mortgage, pledge,
hypothecation, right of others, claim, security interest, encumbrance, lease,
sublease, license, interest, option, charge or other restriction or limitation
of any nature whatsoever in respect of such asset, including any Share
Encumbrance; provided, however, that any license of Intellectual Property shall
not be considered a Lien on such Intellectual Property.
     “Losses” means any and all deficiencies, judgments, settlements, demands,
claims, suits, actions or causes of action, assessments, liabilities, losses,
damages (excluding indirect, incidental or consequential damages), interest,
fines, penalties, costs and expenses (including reasonable legal, accounting and
other costs and expenses) incurred in connection with investigating, defending,
settling or satisfying any and all demands, claims, actions, causes of action,
suits, proceedings, assessments, judgments or appeals, and in seeking
indemnification therefor.
     “Managing Director” means any member of Holdings’ Management Board.
     “Master Agreement” means that certain Amended and Restated Master Agreement
entered into by and among Intel, ST and the FP Parties dated March 30, 2008.
     “Master Agreement Disclosure Letter” means each of the Intel Master
Agreement Disclosure Letter and the ST Master Agreement Disclosure Letter.
     “Minimum Committed Intel Inventory Value” means 91% of the Intel Inventory
Value as of the end of Intel’s first fiscal quarter of 2007.
     “Multiemployer Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA that is a “multiemployer plan,” as defined in
Section 3(37) of ERISA.
     “NFA Letter” shall mean a letter from an appropriate Governmental Authority
stating that no further action is required to address any Intel Facility
Environmental Liability or ST Facility Environmental Liability, as applicable.
     “NOR Flash Memory Integrated Circuit” means a Flash Memory Integrated
Circuit wherein the memory cells included in the Flash Memory Integrated Circuit
are arranged in groups of connected memory cells in which the gate, source and
drain of each memory cell is directly accessible.

A-17



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “NOR Flash Memory Product” means a NOR Flash Memory Integrated Circuit, in
die, wafer or packaged form, utilizing a hot carrier injection programming
mechanism and one floating gate charge storage region per transistor whereby the
memory array is arranged so that the drain of one memory cell is connected
directly to a source line through at most one memory transistor.
     “Note Agreement” means the Note Agreement entered into by and among
Holdings, Intel and/or one or more of Intel’s Subsidiaries, ST and FP dated as
of the Closing Date.
     “Noteholder” means a holder of Intel Notes, ST Notes or the FP Notes, and
each Person (other than Holdings) that shall be a party to the Note Agreement
and Securityholders’ Agreement as a holder of Notes, whether in connection with
the execution and delivery thereof as of the Closing Date or otherwise, so long
as such Person shall beneficially own, hold of record or be a registered holder
of any Notes.
     “Notes” means, collectively, the Intel Notes, ST Notes and FP Notes issued
on the Closing Date, in an aggregate amount of $320,230,000.
     “Notice of Claim” means a written notice by an Indemnitee to an Indemnitor
of a claim for Losses.
     “Numonyx” means Numonyx B.V., a private company with limited liability
organized under the laws of The Netherlands, with its corporate seat in
Amsterdam, The Netherlands.
     “Numonyx Allocated Positions” means those positions with Holdings or a
Subsidiary of Holdings for which an Intel Business Employee or an ST Business
Employee is not allocated on Schedule 3.12(c) to the Intel ATA Disclosure Letter
or Schedule 3.12(c) to the ST ACA Disclosure Letter.
     “Numonyx Approvals” means any Governmental Approval which Intel, ST and FP
reasonably agree Holdings or any of its Affiliates must obtain in order to
consummate the transactions contemplated by the Transaction Documents.
     “Numonyx Business” means the sale, manufacture, design and/or development
of advanced memory solutions, including Flash Memory Integrated Circuits, Phase
Change Memory Products, Stacked Memory Products and platform memory products
which include data management memory components for applications including
without limitation cellular phones, memory cards, digital audio players, data
processing platform memory and embedded form factors.
     “Numonyx Removal Notice” shall have the meaning set forth in
Section 5.17(c) of the Intel Asset Transfer Agreement.
     “Numonyx Restricted Employees” shall have the meaning set forth in Section
5.11(e)(i) of the Intel Asset Transfer Agreement.
     “Numonyx Transition Services Agreement” means the Numonyx Transition
Services Agreement entered into by and between ST and Numonyx dated as of the
Closing Date.

A-18



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Ordinary Shares” means ordinary shares of Holdings, par value one euro per
share.
     “Outstanding” means, as of any date of determination, all Shares that have
been issued on or prior to such date, other than Shares held, repurchased or
otherwise reacquired by Holdings on or prior to such date.
     “Patents” means patents and applications worldwide, including continuation,
divisional, continuation in part, reexamination, or reissue patent applications
and patents issuing thereon.
     “Permits” means all permits, licenses, franchises, approvals, certificates,
consents, waivers, concessions, exemptions, orders, registrations, notices or
other authorizations of any Governmental Authority necessary for a Party or its
Subsidiaries to own, lease and operate such Party’s Transferred Assets and to
carry on such Party’s Business as currently conducted.
     “Permitted Liens” means (i) Liens for Taxes or governmental assessments,
charges or claims the payment of which is not yet due or which are both
(A) being contested in good faith, and (B) described in reasonable detail on a
Schedule to the applicable Transaction Document, (ii) statutory Liens of
landlords and statutory Liens of carriers, warehousemen, mechanics or
materialmen incurred in the ordinary course of business which are either for
sums not yet due or are immaterial in amount, (iii) zoning, entitlement, and
other land use laws, and (iv) easements and other imperfections of title or
encumbrances, in each case, that do not materially detract from the value of the
relevant Transferred Asset or materially interfere with any present or intended
use of such Transferred Asset.
     “Person” means an individual, corporation, partnership, association,
limited liability company, trust, estate or other similar business entity or
organization, including a Governmental Authority and any syndicate or group that
would be deemed to be a person under Section 13(d)(3) of the Exchange Act.
     “Phase Change Memory” or “PCM” means a Memory Device in die, wafer or
packaged form, adjusting the phase of material, such as a chalcogenide, as a
means to store one or more different data states (including binary or
multi-level cell structures) with or without any on-chip control, I/O and other
support circuitry.
     “Phase Change Memory Products” or “PCM Products” mean non-volatile memory
Integrated Circuits that contain memory cells that are electrically programmable
and electrically erasable whereby the memory cells consist of one or more
structures that contain a chalcogenide or any other functionally equivalent
phase change material utilizing one or more different material phases (including
binary or multi-level cell structures), with or without any on-chip control, I/O
and other support circuitry.
     “Planned Intel Capital Expenditures” shall have the meaning set forth in
Section 2.9 of the Intel Asset Transfer Agreement.
     “Pledge Agreements” means those certain pledge agreements entered into by
Holdings or Numonyx in favor of the Guarantors, as security for satisfaction of
the Reimbursement Obligations.

A-19



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Post-Closing Tax Period” means any Tax period (or portion thereof)
beginning after the Closing Date.
     “Pre-Closing Accounts Payable” means all Accounts Payable accruing or
arising prior to the Closing Date.
     “Pre-Closing Accounts Receivable” means all Accounts Receivable accruing or
arising prior to the Closing Date.
     “Pre-Closing Tax Period” means any Tax period (or portion thereof) ending
on or before the Closing Date.
     “Preferred Shares” means the Series A Preferred Shares and the Series A-1
Preferred Shares.
     “Preliminary Intel Inventory Statement” has the meaning provided in Section
2.7(a) of the Intel Asset Transfer Agreement.
     “Prepayments” means all prepaid items and deposits paid by a Party or any
of its Subsidiaries to the extent relating to such Party’s Business, and any
claim, remedy or other right related to any of the foregoing.
     “Proceeding” means any action, suit, claim, charge, hearing, arbitration,
audit, or proceeding (public or private).
     “Property Taxes” shall have the meaning set forth in Section 5.8(b)(iii) of
the Intel Asset Transfer Agreement.
     “PTO” means the United States Patent and Trademark Office.
     “Pudong Equipment” means the Intel Transferred Equipment set forth under
the heading “Pudong” identified on Schedule 2.1(a) of the Intel ATA Disclosure
Letter.
     “Receiving Party” shall (i) for purposes of the Intel Asset Transfer
Agreement, have the meaning set forth in Section 5.1(b) of the Intel Asset
Transfer Agreement, (ii) for purposes of the ST Asset Contribution Agreement,
have the meaning set forth in Section 5.1(b) of the ST Asset Contribution
Agreement and (iii) for purposes of the Intel Intellectual Property Agreement
and the ST Intellectual Property Agreement, with respect to Confidential
Information of a Party, mean another Party that is not a Licensing Affiliate of
such Party and that receives (or receives access to) such Confidential
Information pursuant to or in connection with the Intel Intellectual Property
Agreement or the ST Intellectual Property Agreement.
     “Release” means (i) any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing, or
other release of any Hazardous Substance at, in, on, into, or onto the
environment; (ii) the abandonment or discard of barrels, containers, tanks, or
other receptacles containing or previously containing any Hazardous Substance;
or (iii) any release, emission, or discharge, as those terms are defined in any
applicable Environmental Laws.

A-20



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Remedial Action” means investigation, evaluation, risk assessment,
monitoring, response, removal, clean-up, remediation, corrective action or other
terms of similar import and any related closure, post-closure, operations and
maintenance or engineering control activities.
     “Restricted Employee” means any ST Restricted Employee, any Intel
Restricted Employee or any Numonyx Restricted Employee.
     “Retained Equipment” means the equipment identified on Schedule 5.17 to the
Intel ATA Disclosure Letter.
     “Sales Taxes” means any excise, value added, registration, stamp,
recording, documentary, conveyancing, transfer, sales, use and any other similar
Taxes arising out of the transfer of the applicable Transferred Assets.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
     “Securityholders’ Agreement” means the Securityholders’ Agreement by and
among Intel (as used in this definition, “Intel” has the meaning ascribed to
such term in the Securityholders’ Agreement), ST, the FP Parties, Holdings, the
Noteholders, and the Guarantors, dated as of the Closing Date.
     “Series A Preferred Shares” means Series A convertible preferred shares of
Holdings, par value one euro per share.
     “Series A-1 Preferred Shares” means Series A-1 non-convertible preferred
shares of Holdings, par value one eurocent per share.
     “Share Encumbrances” means Liens, claims, options, rights of other parties,
voting trusts, proxies, shareholder or similar agreements, encumbrances or other
restrictions (other than restrictions imposed by applicable securities laws).
     “Shares” means the Ordinary Shares, the Preferred Shares and any other
shares of the share capital of Holdings issued on or after the date of the
Securityholders’ Agreement.
     “Signing Date” means May 22, 2007.
     “Specified Intel Representations” means any representation or warranty made
by Intel in Sections 3.1 through 3.24 (other than Section 3.17) of the Intel
Asset Transfer Agreement or Sections 3.1(a) through 3.1(g) of the Master
Agreement (other than Section 3.17 of the Intel Asset Transfer Agreement).
     “ST” means STMicroelectronics N.V., a limited liability company organized
under the laws of The Netherlands, with corporate seat in Amsterdam, The
Netherlands.
     “ST Ancillary Agreements” means the ST Assignment and Assumption Agreement,
ST Bill of Sale, ST Intellectual Property Agreement, ST Transition Services
Agreements, ST Facility Transfer Agreements, ST Joint Development Agreement, ST
(EWS) Supply Agreement,

A-21



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
ST Back-End Supply Agreement, ST M5 Consortium Agreement, ST R2 Consortium
Agreement, TFR Indemnification Agreement, Bank Guarantee, ST Assignment and
Assumption of Excluded Assets and Excluded Liabilities Agreements, ST Patent
Assignment, ST Trademark Assignment, the Numonyx Transition Services Agreement,
ST Secondment Agreement and ST Entity Capitalization and Assignment Agreement.
     “ST Approvals” means the required consents, waivers and approvals of ST set
forth on Schedule 3.3 of the ST ACA Disclosure Letter and Schedule 3.2(c) of the
ST Master Agreement Disclosure Letter.
     “ST Asset Contribution Agreement” means that certain Asset Contribution
Agreement entered into by and among ST, Holdings and Numonyx dated as of the
Closing Date.
     “ST Assignment and Assumption Agreement” means, collectively, the
Assignment and Assumption Agreements to be entered into by Numonyx or its
Affiliates, on one hand, and ST or its Affiliates, on the other hand, as of the
Closing Date.
     “ST Assignment and Assumption of Excluded Assets and Excluded Liabilities
Agreement” shall have the meaning set forth in Section 2.4 of the ST Asset
Contribution Agreement.
     “ST Back-End Supply Agreement” means the ST Back-End Supply Agreement
entered into by and between ST and Numonyx dated as of the Closing Date.
     “ST Bill of Sale” means any bill of sale, deed of contribution or other
similar document reasonably requested by any Party and reasonably necessary to
transfer any ST Transferred Asset in accordance with applicable law to be
executed by one or more ST Transferors in favor of Holdings or a Subsidiary of
Holdings as of the Closing Date.
     “ST Business Employees” means the employees who are identified on Schedule
3.12(c) of the ST ACA Disclosure Letter.
     “ST Entity Capitalization and Assignment Agreement” means the ST Entity
Capitalization and Assignment Agreement entered into by and between ST and
Numonyx, dated as of the Closing Date and effective immediately prior to the
Closing.
     “ST (EWS) Supply Agreement” means the ST (EWS) Supply Agreement entered
into by and between ST and Numonyx dated as of the Closing Date.
     “ST Facility Transfer Agreements” means the agreements and other documents
used to consummate or implement the transfer by ST and its Subsidiaries to
Numonyx and its Subsidiaries of the assets described therein which shall be
substantially based on the ST Facility Transfer Term Sheets.
     “ST Facility Transfer Term Sheets” means the term sheets attached to
Schedule 4.22(b) to the ST Master Agreement Disclosure Letter reflecting the
terms and conditions upon which the agreements and other related documents
effecting the transfer by ST and its Subsidiaries of the assets described
therein to Numonyx and its Subsidiaries shall be substantially based.

A-22



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “ST Intellectual Property Agreement” means the Intellectual Property
Agreement entered into by and between ST, Holdings and Numonyx dated as of the
Closing Date.
     “ST Joint Development Agreement” means the Joint Development Agreement
entered into by and between ST and Numonyx dated as of the Closing Date.
     “ST Master Agreement Disclosure Letter” means the disclosure letter, as
delivered by ST to Intel and FP as of the Signing Date (with such amendments as
have been subsequently made in accordance with Section 4.12 of such Agreement),
containing the Schedules required by the provisions of this Agreement.
     “ST M5 Consortium Agreement” means the ST M5 Consortium Agreement by and
between Numonyx Italy and STMicroelectronics S.r.l. dated October 24, 2007, as
amended.
     “ST Notes” means the 9.5% Subordinated Notes due 2038 to be issued by
Holdings to ST, in substantially the form attached as Exhibit A to the Note
Agreement.
     “ST Numonyx Shares” shall have the meaning set forth in Section 2.6(a) of
the ST Asset Contribution Agreement.
     “ST Patent Assignment” means any agreement for the assignment of ST
Transferred Patents by an ST Transferor to Numonyx dated as of the Closing Date.
     “ST Restricted Employees” shall have the meaning set forth in
Section 4.7(b) of the Master Agreement.
     “ST R2 Consortium Agreement” means the ST R2 Consortium Agreement by and
between Numonyx Italy and STMicroelectronics S.r.l., dated October 24, 2007, as
amended.
     “ST Secondment Agreement” means the ST Personnel Secondment Agreement
entered into by and between ST and Numonyx dated as of the Closing Date.
     “ST Trademark Assignment” means any agreement for the assignment of ST
Transferred Trademarks by ST to Numonyx dated as of the Closing Date.
     “ST Transferred Assets” shall have the meaning set forth in Section 2.1 of
the ST Asset Contribution Agreement.
     “ST Transition Services Agreement” means the ST Transition Services
Agreement entered into by and between ST and Numonyx dated as of the Closing
Date.
     “Stacked Memory Products” means the assembly of multiple Memory Devices
packaged together as a single product unit which fits within the footprint
associated with a single Memory Device socket. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed to include within the Intel
Transferred Assets or ST Transferred Assets any Intellectual Property for
non-NOR Flash Memory Integrated Circuits that may be components of Stacked
Memory Products.

A-23



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
     “Straddle Period” shall have the meaning set forth in Section 5.8(a) of the
Intel Asset Transfer Agreement.
     “Subsidiary” means, with respect to any Person, (i) any corporation,
limited liability company or other similar entity as to which more than 50% of
the outstanding capital stock or other securities having voting rights or power
is owned or controlled, directly or indirectly, by such Person and/or by one or
more of such Person’s direct or indirect subsidiaries and (ii) any Person with a
partnership, joint venture or other similar relationship between such Persons
and any other Person, provided, however, that with respect to Intel, Silicon
Philippines, Inc., a corporation organized and existing under Philippines law
(“SPI”), shall be deemed to be a Subsidiary of Intel for purposes of the
Transaction Documents and for convenience only, and such inclusion of SPI within
this definition shall not imply that such entity is a subsidiary or affiliate of
Intel for any purpose independent of the Transaction Documents.
     “Taxes” means (i) all foreign, federal, state, local and other net income,
gross income, gross receipts, sales, use, ad valorem, value added, intangible,
unitary, capital gain, transfer, franchise, profits, license, lease, service,
service use, withholding, backup withholding, payroll, employment, estimated,
excise, severance, stamp, occupation, premium, property, prohibited
transactions, windfall or excess profits, value added tax, goods and services
tax, social service tax, import tax, export tax, or other taxes of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto, (ii) any Liability for payment of
amounts described in clause (i) whether as a result of transferee Liability, of
being a member of an affiliated, consolidated, combined or unitary group for any
period, or otherwise through operation of law, and (iii) any Liability for the
payment of amounts described in clause (i) or (ii) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to indemnify any other Person for Taxes; and the term “Tax”
means any one of the foregoing Taxes.
     “Tax Returns” means all returns, declarations, reports, statements,
information statements, forms or other documents filed or required to be filed
with respect to any Tax.
     “TFR Indemnification Agreement” means the TFR Indemnification Agreement
entered into by and between Numonyx and ST dated as of the Closing Date.
     “Third Actuary” shall have the meaning set forth in Section 5.11(c) of the
Intel Asset Transfer Agreement and the ST Asset Contribution Agreement.
     “Trademarks” means trademarks and registrations and applications therefor.
     “Trade Secrets” means confidential know how, inventions, discoveries,
concepts, ideas, methods, processes, designs, formulae, technical data, source
code, drawings, specifications (including logic specifications), data bases,
data sheets, customer lists, Customer Data and other confidential information
that constitute trade secrets under Applicable Law, in each case excluding any
rights in respect of any of the foregoing that comprise Copyrights, mask work
rights or Patents.
     “Transaction Documents” means the Master Agreement, the Intel Asset
Transfer Agreement, the ST Asset Contribution Agreement, the FP Purchase
Agreement, the Intel

A-24



--------------------------------------------------------------------------------



 



ATTACHMENT
TO INTEL ASSET TRANSFER AGREEMENT
Ancillary Agreements, the ST Ancillary Agreements, the Securityholders’
Agreement, the Note Agreement, the Notes, the Guarantees, the Contribution
Agreement, Pledge Agreement, Infrastructure Procurement Agreement, the
Confidentiality Agreements, and all of the documents contemplated by any such
agreement or entered into by any of the Parties thereto or their Subsidiaries in
connection with the transactions contemplated by such agreements.
     “Uncapped Intel Losses” means Losses (i) pursuant to a breach of any of
Sections 3.2 (Authorization and Enforceability), 3.10 (Tax Matters), 3.12(a)
(Pension Plans), 3.15 (Environmental Matters), and 3.22(a) (Organization) and
3.22 (b) (Capitalization), (ii) pursuant to Section 6.2(a)(iii), (iii) resulting
from a breach of any covenant other than those set forth in Section 4.9 of the
Master Agreement and (iv) resulting from a willful breach of any covenant set
forth in Section 4.9 of the Master Agreement.
     “Unicredit” means Unicredit Banca D’Impresa S.p.A.

A-25